 20-11257-jlg        Doc 8     Filed 09/08/20 Entered 09/08/20 16:08:03                   Main Document
                                             Pg 1 of 65




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           )
 In re:                                                    )     Chapter 11
                                                           )
 LATAM Airlines Group S.A., et al.,1                       )     Case No. 20-11254 (JLG)
                                                           )
                                                           )
                                    Debtors.               )     Jointly Administered
                                                           )


                     SCHEDULE OF ASSESTS AND LIABILITIES FOR
                   LATAM AIRLINES ECUADOR S.A. (CASE NO. 20-11257)




1 The Debtors in these Chapter 11 Cases, along with each Debtor’s U.S. or local tax identification number (as
applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte Aéreo S.A.
(XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K); LATAM
Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A. (96-
6315202); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts,
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II
SpA (XX-XXXXXXX); Holdco Colombia I SpA (76- 9310053); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo
Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (85- 7753009);
Professional Airlines Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas
Aéreas S.A. (65- 0773334); Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade
Viagens e Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus
Corredora de Seguros Ltda. (N/A). For the purpose of these Chapter 11 Cases, the service address for the Debtors
is: 6500 NW 22nd Street Miami, FL 33131.
     20-11257-jlg      Doc 8      Filed 09/08/20 Entered 09/08/20 16:08:03                   Main Document
                                                Pg 2 of 65



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11

LATAM Airlines Group S.A., et al.,                               Case No.: 20-11254 (JLG)

                            Debtors.1                            Jointly Administered


         GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
           AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        On May 26, 2020 (the “Initial Petition Date”), LATAM Airlines Group S.A. (“LATAM
 Parent”) and 28 of its affiliated debtors and debtors in possession in the above-captioned Chapter
 11 cases (each an “Initial Debtor” and, collectively, the “Initial Debtors”) commenced voluntary
 cases (the “Initial Chapter 11 Cases”) under chapter 11 of title 11, United States Code (the
 “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New
 York (the “Bankruptcy Court”).

         On July 7, 2020 and July 9, 2020 (each, a “Subsequent Petition Date” and, together with
 the Initial Petition Date, as applicable to each Debtor (as defined below), the “Petition Date”),
 additional LATAM affiliates (the “Subsequent Debtors” and, together with the Initial Debtors,
 the “Debtors”) filed voluntary petitions under chapter 11 of the Bankruptcy Code (the
 “Subsequent Chapter 11 Cases” and, together with the Initial Chapter 11 Cases, the “Chapter 11
 Cases”).



 1
       The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s U.S. or local tax
       identification number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (98-
       0058786); Transporte Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training
       LATAM S.A. (96-847880K); LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX);
       Fast Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX);
       Aerovías de Integración Regional S.A. (XX-XXXXXXX); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador
       S.A. (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services,
       LLC (XX-XXXXXXX); Maintenance Service Experts, LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (83-
       0460010); Prime Airport Services Inc. (XX-XXXXXXX); Professional Airline Maintenance Services LLC (37-
       1910216); Connecta Corporation (XX-XXXXXXX); Peuco Finance Ltd. (N/A); Latam Airlines Perú S.A. (52-
       2195500); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II SpA (XX-XXXXXXX); Holdco Colombia
       I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A. (XX-XXXXXXX); Lan
       Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines Services Inc. (65-
       0623014); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas Aéreas S.A. (XX-XXXXXXX);
       Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade Viagens e Turismo S.A.
       (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus Corredora de Seguros
       Ltda. (N/A). For the purpose of these Chapter 11 cases, the service address for the Debtors is: 6500 NW 22nd
       Street Miami, FL 33131.
 20-11257-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:08:03            Main Document
                                          Pg 3 of 65



       The Debtors continue to operate their businesses and manage their properties as debtors
and debtors in possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The
Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly
administered under case number 20-11254 (JLG).

       The Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) were prepared pursuant to Bankruptcy Code section 521 and Rule
1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by management of
the Debtors with unaudited information available as of the applicable Petition Date.

        These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of, each of
the Debtors’ Schedules, sub-Schedules, Statements, sub-Statements, exhibits, and continuation
sheets, and should be referred to in connection with any review of the Schedules and Statements.
Disclosure of information in one Schedule, sub-Schedule, Statement, sub-Statement, exhibit, or
continuation sheet, even if incorrectly placed, shall be deemed to be disclosed in the correct
Schedule, Statement, exhibit, or continuation sheet.

      The Schedules and Statements and these Global Notes should not be relied upon by
any persons for information relating to current or future financial conditions, events, or
performance of any of the Debtors.

Reservation of Rights. The Debtors’ Chapter 11 Cases are large and complex. The Debtors’
management has made every reasonable effort to ensure that the Schedules and Statements are as
accurate and complete as possible, based on the information that was available to them at the
time of preparation.

        The Debtors have made reasonable efforts to schedule the assets and liabilities, required
financial information, and cash disbursements according to the appropriate Debtor entity.
However, because LATAM’s accounting systems and practices were developed for consolidated
reporting purposes, it is possible that not all scheduled information is attributed or recorded with
the correct Debtor entity on these Schedules and Statements.

       Subsequent information or discovery may result in material changes to these Schedules
and Statements, and inadvertent errors or omissions may have occurred. As the Schedules and
Statements contain unaudited information, which is subject to further review, verification, and
potential adjustment, there can be no assurance that these Schedules and Statements are accurate
and/or complete. Accordingly, the Debtors reserve all rights to supplement and amend the
Schedules and Statements.

       The Debtors have made reasonable efforts to characterize, classify, categorize or
designate the claims, assets, executory contracts, unexpired leases, and other items reported in
the Schedules and Statements correctly. Due to the complexity and size of the Debtors’
businesses, however, the Debtors may have improperly characterized, classified, categorized, or
designated certain items. In addition, certain items reported in the Schedules and Statements


                                                 2
 20-11257-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:08:03             Main Document
                                          Pg 4 of 65



could be included in more than one category. In those instances, one category has been chosen
to avoid duplication. Further, the designation of a category is not meant to be wholly inclusive
or descriptive of the rights or obligations represented by such item.

        Nothing contained in the Schedules and Statements or these Global Notes shall constitute
an admission or a waiver of rights with respect to these Chapter 11 Cases, including, but not
limited to, any issues involving substantive consolidation for plan purposes, subordination,
and/or causes of action arising under the provisions of Chapter 5 of the Bankruptcy Code and
other relevant non-bankruptcy laws to recover assets or avoid transfers. For the avoidance of
doubt, listing a claim on Schedule D as “secured,” on Schedule E as “priority,” on Schedule F as
“unsecured priority,” or listing a contract or lease on Schedule G as “executory” or “unexpired,”
does not constitute an admission by the Debtors of the legal rights of the claimant and/or
contractual counterparty, or a waiver of a Debtor’s right to recharacterize or reclassify such
claim or contract. Failure to designate a claim on a given Debtor’s Schedules as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such
amount is not “disputed,” “contingent,” or “unliquidated” or that such claim is not subject to
objection. The Debtors reserve their respective rights to dispute, or assert offsets, setoffs, or
defenses to, any claim reflected on the Schedules as to the nature, amount, liability, or status or
to otherwise subsequently designate any claim as disputed, contingent, and/or unliquidated.

1.      Basis of Presentation. LATAM Parent historically prepared consolidated quarterly and
annual consolidated financial statements that were audited annually and included all of the
Debtors, as well as affiliated non-Debtor entities (together, “LATAM”). Unlike the consolidated
financial statements, the Schedules and Statements generally reflect the assets and liabilities of
each Debtor on a non-consolidated basis. Accordingly, the amounts listed in the Schedules and
Statements will likely differ, at times materially, from the consolidated financial reports prepared
historically by LATAM.

       Although the Schedules and Statements may, at times, incorporate information prepared
in accordance with IFRS (International Financial Reporting Standards), the Schedules and
Statements neither purport to represent nor reconcile to financial statements otherwise prepared
and/or distributed by the Debtors in accordance with IFRS.

2.     Reporting Date. Each Debtor operates on a fiscal year ending on December 31st
annually. All asset and liability information, except where otherwise noted, is provided as of the
applicable Petition Date.

3.     Currency. All amounts are reflected in U.S. dollars, which LATAM uses as its reporting
currency.

4.      Estimates and Assumptions. The preparation of the Schedules and Statements required
the Debtors to make estimates and assumptions that affected the reported amounts of certain
assets and liabilities, the disclosure of certain contingent assets and liabilities, and the reported
amounts of revenue and expense. Actual results could differ materially from these estimates.
The Debtors reserve the right to amend the reported amounts of assets, liabilities, revenues, and
expenses to reflect changes in those estimates or assumptions.


                                                 3
 20-11257-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:08:03             Main Document
                                          Pg 5 of 65




5.       Totals. All totals that are included in the Schedules and Statements represent totals of all
known amounts. To the extent there are unknown or undetermined values or, conversely, claims
listed as unliquidated, contingent and/ or disputed, the actual totals may be different than the
listed totals.

6.     Undetermined, To be Determined or Unknown Amounts. The description of an
amount as “undetermined,” “to be determined,” or “unknown” is not intended to reflect upon the
materiality of such amount. Certain amounts may be clarified during the course of the
Chapter 11 Cases.

7.      Asset Presentation and Valuation. The Debtor assets presented are based on values
consistent with their books and records. These values do not purport to represent the ultimate
value that would be received in the event of a sale, and may not represent economic value as
determined by an appraisal or other valuation technique. As it would be prohibitively expensive
and an inefficient use of estate assets for the Debtors to obtain current economic valuations for
all of their assets, unless otherwise noted, the carrying value on the Debtors’ books (e.g., net
book value), rather than current economic values, is reflected on the Schedules and Statements.

8.      Cash Management. The Debtors use an integrated, centralized cash management system
to facilitate the collection, concentration and disbursement of the various Debtors’ funds in
approximately twenty-eight countries around the world. As a result, certain payments in the
Schedules and Statements may have been made prepetition by one entity on behalf of another
entity through the operation of the consolidated cash management system. A description of the
Debtors’ prepetition cash management system is contained in the Motion of the Debtors for
Interim and Final Orders Authorizing Continued Use of Cash Management System [Docket No.
19] and further detail is contained in the Motion to Authorize Debtors' Motion for Entry of
Interim and Final Orders Directing Certain Orders in the Chapter 11 Cases of LATAM Airlines
Group S.A. et al. Be Made Applicable to Subsequent Debtors [Docket No. 484].

9.       Contingent Assets and Causes of Action. Despite their reasonable efforts to identify all
known assets, the Debtors may not have listed all of their causes of action or potential causes of
action against third parties as assets in their Schedules and Statements, including, but not limited
to, avoidance actions arising under Chapter 5 of the Bankruptcy Code and actions under other
relevant non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with
respect to any causes of action, avoidance actions, controversy, right of set-off, cross claim,
counterclaim, or recoupment, and any claim in connection with any contract, breach of duty
imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, power, privilege, license, and franchise of any
kind or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertible directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law they may
have, and neither these Global Notes nor the Schedules and Statements shall be deemed a waiver
of any such claims, causes of actions, or avoidance actions or in any way prejudice or impair the
assertion of such claims.


                                                 4
 20-11257-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:08:03            Main Document
                                         Pg 6 of 65




         The Debtors may also possess contingent and unliquidated claims against affiliated
entities (both Debtor and non-Debtor) for various financial accommodations and similar benefits
they have extended from time to time, including, but not limited to, contingent and unliquidated
claims for contribution, reimbursement, and/or indemnification arising from various
(i) guarantees, (ii) indemnities, (iii) intercompany loans, (iv) tax-sharing agreements,
(v) warranties, (vi) operational and servicing agreements, (vii) shared service agreements, and
(viii) other arrangements.

10.     Guarantees and Other Secondary Liability Claims. The Debtors have used their
reasonable best efforts to locate and identify guarantees and other secondary liability claims
(collectively, “Guarantees”) in each of their executory contracts, unexpired leases, secured
financings, debt instruments, and other similar agreements. Where such Guarantees have been
identified, they have been included in the relevant Schedules of the Debtor or Debtors affected
by such Guarantees. Where a Guarantee exists, co-obligors are listed on a Debtor’s Schedule H
to the extent the Debtor is either the primary obligor or the guarantor of the relevant obligation.
To the extent that a Debtor is a guarantor, such Guarantees are also listed on its Schedule D or
E/F, as appropriate, and listed as “contingent” and “unliquidated” unless otherwise specified.
Further, it is possible that certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve their rights to amend the Schedules and
Statements to the extent that additional Guarantees are identified. In addition, the Debtors
reserve the right to amend the Schedules and Statements to recharacterize, reclassify, add, or
remove any such contract or claim.

11.     Pledged Assets. A significant amount of the assets listed on the Debtors’ Schedule A/B
have been pledged as collateral by the Debtors. Assets pledged as collateral include, among
other things, cash, securities, inventories, equipment, aircraft, engines, spare parts, equity
interests in subsidiaries, contract rights, and other related assets.

       In certain instances, LATAM Parent or another Debtor may be a co-obligor or guarantor
with respect to the obligations of another Debtor or non-Debtor, which obligation or guarantee is
secured by property pledged by the Debtor. To the extent that the Debtor no longer holds title to
the pledged collateral securing the obligation or guarantee, such obligation or guarantee is
considered unsecured and is listed on that Debtor’s Schedule F.

12.      Leases and Executory Contracts. Certain leases relating to LATAM’s fleet are
reflected twice in a Debtor’s Schedules – once in the Debtor’s Schedule G as an executory
contract and again in the in its Schedule D or F, as appropriate, as a contingent, unliquidated
claim on account of the Debtor’s corresponding obligations under the lease or contract. Nothing
herein or in the Schedules or Statements shall be construed as a concession, admission or
evidence as to the determination of the legal status of any leases identified in the Schedules or
Statements, including whether such leases: (i) constitute an executory contract within the
meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve
all of their rights.


                                                5
 20-11257-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:08:03             Main Document
                                          Pg 7 of 65




13.      Aircraft. As of the Initial Petition Date, the Initial and Subsequent Debtors together
operated 340 aircraft, the bulk of which were not owned directly by the Debtors and are therefore
not reflected as assets on their respective Schedule A/B. These 340 aircraft comprised the
entirety of LATAM’s fleet, with the Initial Debtors' fleet consisting of 320 aircraft and the
Subsequent Debtors’ fleet consisting of the remaining 20 aircraft. As of the Initial Petition Date,
the Initial Debtors subleased 160 of the aircraft in their fleet to the Subsequent Debtors.

        As to the 320 aircraft comprising the Initial Debtors’ fleet, as of the Initial Petition Date:
(a) 30 aircraft were directly owned by Initial Debtors; (b) 5 aircraft were owned by trusts (each,
a “Leasing Trust”) in which certain of the Initial Debtors held the beneficial interests (see Global
Note in response to Statement Question 12 for more detail regarding the Leasing Trusts); and
(c) the remaining 285 aircraft were leased by the Initial Debtors through a combination of 187
finance and tax leases and 98 operating leases with third parties.

        As to the 20 aircraft comprising the Subsequent Debtors’ fleet, as of their respective
Petition Dates: (a) 2 aircraft were directly owned by Subsequent Debtors; and (b) the remaining
18 aircraft were leased by the Subsequent Debtors through a combination of 15 finance and tax
leases and 3 operating leases with third parties.

        Under a finance or tax lease, the Debtor leases an aircraft through a separate entity (a
Special Purpose Vehicle, “SPV”) that is the legal owner of the aircraft. The SPV generally
finances the acquisition of the aircraft by issuing debt to a third party lender. To the extent that a
Debtor guarantees the financial obligations of an SPV to the third party lender, such guarantee is
listed in accordance with Global Note 10 above. To the extent that a Debtor owns an SPV or
holds the beneficial interest in a Leasing Trust, such ownership interest will be listed on that
Debtor’s Schedule A/B without reference to the underlying assets of the SPV or trust. The
Debtor may then operate the aircraft or sublease the aircraft to another Debtor or non-Debtor.

        Under an operating lease, the Debtor leases an aircraft directly from a third party lessor,
and in some occasions, may sublease the aircraft to another Debtor or non-Debtor.

       To the extent that a Debtor leases an aircraft from a non-Debtor lessor, either from an
SPV or a third party under an operating lease, such lease will be reflected in the Debtor’s
Schedule F, as a contingent and unliquidated claim, and also in its Schedule G. This treatment
likewise applies to situations where a Debtor leases or subleases an aircraft from another Debtor.

14.     Intercompany Transactions. Net intercompany balances between a given Debtor and
other LATAM entities as of the applicable Petition Date are reported on such Debtor’s Schedules
in response to Question AB77 (Other property of any kind not already listed) for net
intercompany receivables and Question F for any net intercompany payables. Furthermore,
revenues listed in Statement Part 1 (Income) include gross intercompany revenue and do not
reflect any intercompany setoffs or eliminations.

15.    Liabilities. Some of the scheduled liabilities are unknown, contingent, and/or
unliquidated at this time. In such cases, the amounts are listed as “unknown,” “to be


                                                  6
 20-11257-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:08:03             Main Document
                                          Pg 8 of 65



determined,” or “undetermined.” Further, liabilities such as certain deferred liabilities, accruals,
or general reserves are not included as they are general estimates and do not represent specific
claims as of the Petition Date for each Debtor. Accordingly, the total amounts listed for some
categories of liabilities in the Schedules and the Statements may not be equal to the aggregate
amount of the Debtors’ total liabilities as noted on any financial statements issued prior to the
Petition Date.

        The liabilities listed on the Schedules and Statements do not reflect any analysis of claims
under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all rights to
dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
Bankruptcy Code or the characterization of the structure of any such transaction or any document
or instrument related to any creditor’s claim.

16.    Creditor Facilities. Although there may be multiple parties that hold a portion of the
debt comprising the Debtors’ prepetition credit facilities and notes, only the administrative
agents and indenture trustees, as applicable, have been listed for purposes of Schedule D, E/F,
and H.

17.   Confidentiality. The home addresses of most of the Debtors’ current and former
employees (including directors and officers) may reflect the office locations of the employees.

18.     First Day Orders. The Bankruptcy Court has authorized (each, a “First Day Order”)
the Debtors to pay, in whole or in part, various outstanding prepetition claims, including but not
limited to, payments relating to the Debtors’ employee wages and compensation, severance,
benefits, and reimbursable business expenses; goods and services ordered prepetition but
received post-petition; customer programs and obligations; insurance obligations; and pre-
petition taxes and fees. Given that certain of these claims are anticipated to be paid in
accordance with the First Day Orders, such claims may not be listed in the Schedules, or may
otherwise be listed as “unknown” or “to be determined.”

       In addition, the Bankruptcy Court has authorized the Debtors to pay certain prepetition
fuel vendors, critical & foreign vendors, and lienholders. Accordingly, the scheduled claims
may not reflect those prepetition expenses that have been or will be paid in accordance with the
First Day Orders.

        The Debtors reserve their rights to object to any listed claims on the ground that, among
other things, such claims have already been satisfied pursuant to a First Day Order. The estimate
of claims set forth in the Schedules may not reflect assertions by the Debtors’ creditors of a right
to have such claims paid or reclassified under the Bankruptcy Code or orders of the Bankruptcy
Court.

19.     Excluded Assets and Liabilities. The Debtors believe that they have identified, but did
not necessarily value, all material categories of assets and liabilities in the Schedules. The
Debtors have excluded the following items which may be included in their IFRS financial
statements from the Schedules: operating leases, accrued salaries, employee benefit accruals,
and certain other accruals, capitalized interest, debt acquisition costs, restricted cash, goodwill,
financial instruments, air traffic liabilities, certain other assets, and deferred revenues and gains.

                                                  7
 20-11257-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:08:03            Main Document
                                          Pg 9 of 65



The Debtors also have excluded rejection damage claims of counterparties to executory contracts
and unexpired leases that may be rejected, to the extent such damage claims exist. Other
immaterial assets and liabilities may also have been excluded.

20.      Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed to be an admission that those intellectual property rights have been sold, abandoned,
terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction,
or otherwise have expired by their terms. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
sold, abandoned, terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or
other transaction, or otherwise have not expired by their terms. Accordingly, the Debtors reserve
all of their rights as to the legal status of all intellectual property rights.

21.     Liens. The inclusion on Schedule D of creditors is not an acknowledgement of the
validity, extent, or priority of any liens, and the Debtors reserve their right to challenge such
liens and the underlying claims on any ground whatsoever. A careful review of the applicable
agreements and other relevant documents is necessary for a complete description of the collateral
and the nature, extent and priority of any liens. Nothing in these Global Notes or the Schedules
and Statements shall be deemed a modification or interpretation of the terms of such agreements
or an acknowledgment of same. Certain liens may have been inadvertently marked as disputed
but had previously been acknowledged in an order of the Court as not being disputed by the
Debtors. It is not the Debtors’ intent that Schedules be construed to supersede any orders entered
by the Bankruptcy Court.

22.    Insiders. For the purposes of their responses to Statement Question 28, the Debtors
have listed the current officers and directors for each individual Debtor entity to the extent
available based on current records. For the purposes of Statement Question 29, only certain
Debtors, including LATAM Parent, have listed the names of its former officers and directors.
For purposes of Statement Question 4 and 30, the Debtors have only included the following as
“insiders,” consistent with LATAM’s financial reporting obligations to the U.S. Security
Exchange Commission: all members of the board of directors of LATAM and LATAM’s
principal officers (members of management who are responsible for determining the
Company’s operating policies and financial undertakings, including Vice-Presidents, Chief
Executives and Senior Directors).

        Persons listed as “insiders” have been included for informational purposes only and do
not constitute an admission that any such individuals are insiders for purposes of the
Bankruptcy Code or otherwise. The Debtors do not take any position with respect to: (a) such
person’s influence over the control of the Debtors; (b) the management responsibilities or
functions of such individual; (c) the decision-making or corporate authority of such individual;
or (d) whether such individual could successfully argue that he or she is not an “insider” under
applicable law, including the federal securities laws, or with respect to any theories of liability
or for any other purpose.

23.     Signatory. The Schedules and Statements have been signed by Ramiro Alfonsín Balza,
in his capacity as Chief Financial Officer of LATAM. In reviewing and signing the Schedules


                                                 8
 20-11257-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:08:03           Main Document
                                        Pg 10 of 65



and Statements, he has necessarily relied upon the efforts, statements and representations of
various of the Debtors’ personnel and professionals. He has not (and could not have) personally
verified the accuracy of each such statement and representation, including statements and
representations concerning amounts owed to creditors and their addresses.

24.    COVID-19. The Debtors have filed these Schedules and Statements amidst the
unprecedented circumstances arising from the global COVID-19 pandemic. Such circumstances
have complicated the preparation of these Schedules and Statements and Global Notes in as
much as the Debtor’s management and outside professionals have been limited to working
remotely and have been unable to meet in person.

25.     Limitation of Liability. The Debtors and their officers, employees, agents, attorneys,
and financial advisors do not guarantee or warrant the accuracy, completeness, or correctness of
the data that is provided herein and shall not be liable for any loss or injury arising out of or
caused, in whole or in part, by the acts, errors, or omissions, whether negligent or otherwise, in
procuring, compiling, collecting, interpreting, reporting, communicating, or delivering the
information contained herein. The Debtors and their officers, employees, agents, attorneys, and
financial advisors expressly do not undertake any obligation to update, modify, revise, or re-
categorize the information provided herein or, except to the extent required by applicable law or
an order of the Bankruptcy Court, to notify any third party should the information be updated,
modified, revised, or re-categorized. In no event shall the Debtors or their officers, employees,
agents, attorneys, and financial advisors be liable to any third party for any direct, indirect,
incidental, consequential, or special damages (including, but not limited to, damages arising from
the disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused.

                              Schedules of Assets and Liabilities
Schedule A/B Notes.

   •   General. Each Debtor’s assets in Schedule A/B are listed at net book value as of the
       Petition Date, unless otherwise noted, and may not necessarily reflect the market or
       recoverable value of these assets as of the Petition Date.

   •   Cash and Cash Equivalents (AB1 through AB5). The reported bank balances (including
       investments and overnight accounts) and cash on hand include cash held in various
       currencies, converted into U.S. dollars per the Debtors’ accounting policies as of the
       Petition Date. Cash on hand includes cash held at airport and office locations, as well as
       petty cash for incidental expenses. The Debtors excluded accounts with no current
       balances that may be seldomly used or inactive.

   •   Deposits (AB7). The Debtors have made reasonable efforts to identify all deposits.
       However, the Schedules may not reflect an exhaustive list of deposits. The amounts
       listed by the Debtors in response to AB7 include deposits by Debtors that may have been
       offset and withdrawn post-petition by the counterparty.




                                                9
20-11257-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:08:03             Main Document
                                       Pg 11 of 65



  •   Prepayments (AB8). Included in these amounts are those pre-delivery payments (PDPs)
      made by the Debtors pursuant to certain aircraft purchase agreements with Airbus and
      Boeing in relation to future aircraft deliveries. To the extent that a PDP was financed by
      a Debtor, such financing is reflected in Schedules D, E/F, G, or H, where applicable. The
      Debtors also included in response to AB8 prepayments related to travel bookings, for
      which the Debtors make advance payments to certain third parties

  •   Accounts Receivable (AB11). Accounts receivable include ordinary course receivables,
      and may also include any net credits in favor of the Debtors with respect to their trade
      payables.

  •   Non-publicly traded stock (AB15). Ownership interests in subsidiaries, trusts, and other
      affiliates have been identified in AB15 in an unknown value, as the fair market value of
      such ownership interest would be difficult to ascertain. Each Debtor’s Schedule A/B
      reflects only those subsidiaries, trusts, and other LATAM entities in which the Debtor has
      a direct ownership interest.

  •   Inventory (AB19 through AB26). Items listed in AB19-26 are scheduled according to
      their net book value. The Debtors have made reasonable efforts to identify or estimate all
      inventory included in AB21 that was purchased within the 20 days preceding the Petition
      Date; however, it is possible that inadvertent errors or omissions may have occurred in
      identifying these amounts.

  •   Office Furniture, Fixtures and Equipment (AB38 through AB45). Items listed in AB38-
      45 are scheduled according to their net book value. The Debtors have made reasonable
      efforts to identify all assets; however, it is possible that inadvertent errors,
      misclassifications, or omissions may have occurred, or that property of de minimis value
      is not included in response to this question.

  •   Machinery, Equipment, and Vehicles (AB46 through AB53). Aircraft and engines listed
      by a Debtor in response to AB47-50 reflect only those aircraft and engines in which that
      Debtor holds a direct ownership interest, and are listed according to their net book value.
      To the extent that a Debtor holds an ownership interest in a subsidiary or Leasing Trust
      that in turn holds title to an aircraft or engine, the Debtor’s Schedule A/B will reflect only
      the ownership interest in the subsidiary or Leasing Trust and not the underlying aircraft
      or engine. Those aircraft and engines leased by a Debtor, either from a subsidiary,
      parent, or third party, are reflected on the Debtor’s Schedule G as an executory contract,
      with the associated obligations under the lease listed on the Debtor’s Schedule F. The
      Debtors have made reasonable efforts to identify all assets; however, it is possible that
      inadvertent errors, misclassifications, or omissions may have occurred, or that property of
      de minimis value is not included in response to this question.

  •   Intangibles and Intellectual Property (AB60 through AB65). The Debtors have not listed
      or assigned any value for their goodwill. The Debtors do not ascribe in their books and
      records any value with respect to certain items listed. Therefore, such items’ net book
      and current value are marked as unknown.

                                               10
 20-11257-jlg    Doc 8    Filed 09/08/20 Entered 09/08/20 16:08:03           Main Document
                                       Pg 12 of 65




   •   Tax Refunds and Unused Net Operating Losses (“NOL”) (AB72). Under Brazilian and
       Chilean tax law, the tax year in which each NOL accrued is not relevant for the
       application of the NOLs, which continue to accumulate and do not expire. The Debtors
       therefore did not list the tax year in scheduling certain NOLs.

   •   Other Property of Any Kind Not Already Listed (AB77). Each Debtor has attached an
       exhibit, where applicable, listing that Debtor’s intercompany receivables, on a net basis,
       with all other LATAM entities, both Debtors and non-Debtors. The intercompany
       receivables reflect amounts owed pursuant to various ordinary course transactions
       between LATAM entities. The Debtors have made all reasonable efforts to schedule all
       outstanding obligations between each Debtor and other LATAM entities. Nonetheless,
       the list may be incomplete.

Schedule D Notes.

   •   Creditors’ claims on Schedule D arose, or were incurred, on various dates. In certain
       instances, the date on which such claim arose may be an open issue of fact.

   •   Except as otherwise agreed in accordance with a stipulation and order entered by the
       Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity,
       perfection, or immunity from avoidance of any lien listed on Schedule D purported to be
       granted to a secured creditor or perfected in any specific asset.

   •   Except as specifically stated herein, lessors of real property and equipment, utility
       companies, and any other parties which may hold security deposits or other security
       interests, have not been listed on Schedule D. The Debtors have also not listed on
       Schedule D any parties whose claims may be secured through rights of setoff, deposits, or
       advance payments.

   •   Certain claims are listed on Schedule D as “unliquidated” because the value of the
       collateral securing such potential claims is unknown. Moreover, although the Debtors
       may have scheduled claims of various creditors as secured claims, the Debtors reserve all
       rights to dispute or challenge the secured nature of any creditor’s claim or the
       characterization of the structure of any transaction or any document or instrument
       (including, without limitation, any intercompany agreement) related to such creditor’s
       claim.

   •   The Debtors have not included on Schedule D the claims of any parties that may believe
       their claims are secured through setoff rights or inchoate statutory lien rights. The
       amounts outstanding under the Debtors’ prepetition secured credit facilities and secured
       notes reflect the approximate principal amounts as of the Petition Date.

   •   The descriptions provided on Schedule D are intended only as a summary. Reference to
       the applicable loan agreements and related documents is necessary for a complete
       description of the collateral and the nature, extent and priority of any liens. Nothing in


                                              11
 20-11257-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:08:03               Main Document
                                         Pg 13 of 65



       these Global Notes or in the Schedules and Statements shall be deemed a modification,
       interpretation or an acknowledgment of the terms of such agreements or related
       documents.

Schedule E/F Notes.

   •   The Debtors have made reasonable efforts to report all priority and general unsecured
       claims against the Debtors on Schedule E/F based on the Debtors’ books and records as
       of the Petition Date. However, the actual value of claims against the Debtors may vary
       significantly from the represented liabilities. Moreover, because the Debtors have
       scheduled all claims in U.S. dollars, foreign creditors asserting claims in local currencies
       may disagree with the scheduled amounts due to differences in applied conversion rate.
       Parties in interest should not accept that the listed liabilities necessarily reflect the correct
       amount of any unsecured creditor’s allowed claims or the correct amount of all unsecured
       claims. Similarly, parties in interest should not anticipate that recoveries in these cases
       will reflect the relationship of the aggregate asset values and aggregate liabilities set forth
       in the Schedules. Parties in interest should consult their own professionals and advisors
       with respect to pursuing a claim. Although the Debtors and their professionals have
       generated financial information and data the Debtors believe to be reasonable, actual
       liabilities (and assets) may deviate significantly from the Schedules due to certain events
       that occur throughout these Chapter 11 Cases.

   •   The claims listed on Schedule E/F arose or were incurred on various dates. In certain
       instances, the date on which a claim arose may be unknown or subject to dispute.
       Although reasonable efforts have been made to determine the date upon which claims
       listed in Schedule E/F was incurred or arose, fixing that date for each claim in Schedule
       E/F would be unduly burdensome and cost-prohibitive and, therefore, the Debtors have
       not listed a date for each claim listed on Schedule E/F.

   •   On Schedule F, each Debtor has attached an exhibit listing that Debtor’s intercompany
       payables, on a net basis, with all other LATAM entities, both Debtors and non-Debtors.
       The intercompany payables reflect amounts owed pursuant to various ordinary course
       transactions between LATAM entities. The Debtors have made all reasonable efforts to
       schedule all outstanding obligations between each Debtor and other LATAM entities.
       Nonetheless, the list may be incomplete.

   •   The Bankruptcy Court has authorized the Debtors to pay, in whole or in part, prepetition
       claims relating to the Debtors’ employee wages and compensation, benefits, and
       reimbursable business expenses. Accordingly, a Debtor’s Schedule E/F only reflects
       those employee related claims due and owing as of the Petition Date for which the
       Debtors did not obtain relief from the Bankruptcy Court to satisfy in whole or in part.

   •   Schedule E/F also contains information regarding pending litigation involving the
       Debtors. However, certain omissions may have occurred. In the case of the Subsequent
       Debtors only, certain litigations require that a surety bond or a bank guarantee be posted
       by the Debtor, and in such cases, these financial instruments are listed on the Debtor’s


                                                  12
 20-11257-jlg    Doc 8     Filed 09/08/20 Entered 09/08/20 16:08:03            Main Document
                                        Pg 14 of 65



       Schedule E/F while the associated litigations are excluded to avoid duplication. The
       inclusion of any legal action in the Schedules and Statements does not constitute an
       admission by the Debtors of any liability, the validity of any litigation, or the amount of
       any potential claim that may result from any claims with respect to any legal action and
       the amount and treatment of any potential claim resulting from any legal action currently
       pending or that may arise in the future.

   •   All asserted or potential litigation-related claims referenced in Schedule E/F are
       contingent, unliquidated, and disputed. Specific disclosure regarding asserted or
       potential litigation-related claims may be subject to certain disclosure restrictions and/or
       may be of a peculiarly personal and private nature. The Debtors continue to research any
       possible restrictions with respect to disclosure of asserted or potential litigation-related
       claims. The Debtors will amend or supplement these Schedules and Statements as
       necessary or appropriate in this regard.

   •   Certain litigations reflected as claims for or against one Debtor may relate to one or more
       of the other Debtors. The Debtors have made commercially reasonable efforts to record
       these actions in the Schedules and Statements of each Debtor that is party to the action.
       For the Initial Debtors, where this was not possible, LATAM Parent was listed as the
       defendant. Moreover, given the number of litigations involving Debtors, the Schedules
       do not contain specific details of every litigation, such as the names and addresses of each
       party to a given litigation.

   •   In the ordinary course of business, the Debtors generally receive invoices for goods and
       services after the delivery of such goods or services. As of the filing of the Schedules
       and Statements, the Debtors had not received all invoices for payables, expenses, or
       liabilities that may have accrued before the Petition Date. Furthermore, payments to
       critical and foreign vendors, lienholders and fuel suppliers made subsequent to the filing
       of these Schedules will not reflected in these Schedules. The Debtors reserve the right,
       but are not required, to amend Schedules E/F if they receive such invoices and/ or make
       such payments. The claims of individual creditors are generally listed at the amounts
       recorded on the Debtors’ books and records and may not reflect all credits or allowances
       due from the creditor. The Debtors reserve all of their rights concerning credits or
       allowances.

Schedule G Notes.

   •   The Debtors hereby reserve all rights to dispute the validity, status, or enforceability of
       any contracts, agreements or leases set forth in Schedule G and to amend or supplement
       Schedule G as necessary. Additionally, the placing of a contract or lease onto Schedule
       G shall not be deemed an admission that such contract is an executory contract or
       unexpired lease, or that it is necessarily a binding, valid, and enforceable contract. Any
       and all of the Debtors’ rights, claims and causes of action with respect to the contracts
       and agreements listed on Schedule G are hereby reserved and preserved. In addition, the
       Debtors are continuing their review of all relevant documents and expressly reserve their
       right to amend all Schedules at a later time as necessary and/or to challenge the


                                               13
 20-11257-jlg    Doc 8     Filed 09/08/20 Entered 09/08/20 16:08:03           Main Document
                                        Pg 15 of 65



       classification of any agreement as an executory contract or unexpired lease in any
       appropriate filing.

   •   In some cases, the same contract counterparty appears multiple times in a Debtor’s
       Schedule G. This multiple listing is generally intended to reflect distinct agreements
       between the applicable Debtor and such counterparty, however, due to the magnitude of
       data, it is possible that a multiple listing may be the result of duplicates.

   •   Omission of a contract or agreement from Schedule G does not constitute an admission
       that such omitted contract or agreement is not an executory contract or unexpired lease.
       The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
       contracts or agreements are not impaired by the omission. A Debtor’s Schedule G may
       be amended at any time to add or remove, as the case may be, any omitted contract,
       agreement or lease.

   •   The contracts, agreements, and leases listed on Schedule G may have expired or may
       have been rejected, terminated, assigned, modified, amended, and/or supplemented from
       time to time by various amendments, change orders, restatements, waivers, estoppel
       certificates, letters, and other documents, instruments, and agreements that may not be
       listed therein or that may be listed as a single entry. The Debtors expressly reserve their
       rights to challenge whether such related materials constitute an executory contract, a
       single contract or agreement, or multiple, severable, or separate contracts.

   •   Certain of the leases listed on Schedule G may contain renewal options, options to
       purchase, rights of first refusal, and other miscellaneous rights. Such rights, powers,
       duties, and obligations are not set forth on Schedule G. Certain of the agreements listed
       on Schedule G may also be in the nature of conditional sales agreements or secured
       financings, and their inclusion on Schedule G is not an admission that the agreement is an
       executory contract, financing agreement, or otherwise.

   •   To the extent that a Debtor is the lessee of an aircraft and also subleases the aircraft to
       another LATAM entity, both the lease and the sublease will be listed on the Debtor’s
       Schedule G, in its capacity as lessee and sublessor, respectively.

   •   Certain of the contracts, agreements, and leases listed on Schedule G may have been
       entered into by more than one of the Debtors. Further, in certain instances, the specific
       Debtor obligor to certain of the executory contracts could not be specifically ascertained.
       In such cases, the Debtors have made their best efforts to determine the correct Debtor’s
       Schedule G on which to list such executory contract.

Schedule H Notes.

   •   In the ordinary course of their businesses, the Debtors may be involved in pending or
       threatened litigation and claims. These matters may involve multiple plaintiffs and
       defendants, some or all of whom may assert cross-claims and counterclaims against other



                                               14
 20-11257-jlg      Doc 8    Filed 09/08/20 Entered 09/08/20 16:08:03              Main Document
                                         Pg 16 of 65



       parties. All such claims are “contingent,” “unliquidated,” and “disputed,” and not all
       claims may have been set forth individually on Schedule H.


                                  Statement of Financial Affairs

Statement Question 1 and 2 – Revenue. Intercompany eliminations are not included.

Statement Question 3 – 90 Day Payments. Due to the complex nature of LATAM’s global
operations, the listed 90-day payments likely do not constitute an exhaustive list. The Statements
may not include payments that were made by non-Debtor LATAM affiliates where part, or all, of
the payment benefitted one or more of the Debtors. Likewise, some disbursements made by one
or more of the Debtors within the 90-day period may have benefitted non-Debtors LATAM
affiliates. Payments by Debtors to vendors through intermediaries may not reflect the ultimate
beneficiary of these payments; however, the Debtors have worked to reclassify these payments
where possible.

Statement Question 4 – Payments to Insiders. The response of LATAM Parent to Statement
Question 4 contains the full list of payments made to insiders on behalf of all Debtors in the
aggregate during the one year preceding LATAM Parent’s Petition Date. Because the response
of LATAM Parent lists the aggregate payments to each insider, which are inclusive of those
insider payments made on account of all other Debtors, the Statements of the remaining Debtors
do not include any separate responses to Statement Question 4. Due to privacy and security
concerns associated with the public disclosure of the names and income of the Debtors’ officers
and employees in their home countries, the Debtors have redacted the names of the transferees
listed in response to Statement Question 4, and have instead identified the transferees by
“Individual 1,” Individual 2,” etc. Additionally, because certain senior officers would
otherwise be easily identifiable based on their respective incomes, in the interest of their privacy
and security, the Debtors have also redacted the amounts of the payments for these officers.
Refer to Global Note “Insiders” for further information.

Statement Question 6 – Setoffs. The Debtors are routinely subject to setoffs from third parties
in the ordinary course of business. Setoffs in the ordinary course result from routine
transactions, including but not limited to, intercompany transactions, counterparty settlements (in
particular, interline ticketing setoffs with other carriers, e.g. IATA or other interline settlements),
pricing discrepancies, setoffs with credit card processing companies, and other disputes between
Debtors and third parties. These normal setoffs are consistent with the ordinary course of
business in the Debtors’ industry and are not listed in the Debtors’ responses to Statement
Question 6. Furthermore, the Debtors engage in certain customer programs, including credits
and refunds. Such transactions were also not included in responding to Statement Question 6,
although the Debtors reserve all rights with respect thereto and make no admission of waiver
thereby. The Debtors reserve all rights to enforce or challenge any setoffs that have been or may
be asserted.

Statement Question 7 – Legal Actions. The Debtors have made reasonable best efforts to
identify all current pending litigation involving the Debtors; however, certain omissions may
have occurred. In the interest of efficiency, certain legal actions with relatively small amounts in


                                                  15
 20-11257-jlg      Doc 8    Filed 09/08/20 Entered 09/08/20 16:08:03              Main Document
                                         Pg 17 of 65



dispute have been listed on the Schedule of LATAM Parent, regardless of which Debtor is the
named defendant in such legal action.

Statement Question 9 – Certain Gifts and Charitable Contributions. In response to
Statement Question 9, the Debtors did not include non-cash gifts such as frequent flier program
mile donations and ticket upgrades, which were deemed to have no value to the Debtors.

Statement Question 10 - Certain Losses. The Debtors did not include losses covered by
insurance in their responses to Statement Question 10.

Statement Question 12 – Self-Settled Trusts. The Debtors have established certain domestic
aircraft trusts for the purposes of holding title to aircraft eligible for FAA registration in the
United States. To the extent that a Debtor is the settlor and beneficiary of such an aircraft trust
that holds title to an aircraft, the Debtor’s beneficial ownership interest in the trust will be listed
as personal property on its Schedule A/B, the trust agreement with the aircraft trustee will be
listed on Schedule G, and the Debtor’s corresponding obligations to the aircraft trustee will be
listed as a contingent, unsecured unliquidated claim on its Schedule F. To the extent that a
Debtor holds an ownership interest in a subsidiary LATAM entity that in turn is the settlor and
beneficiary of such an aircraft trust, only the Debtor’s ownership interest in the subsidiary will be
listed as personal property on the Debtor’s Schedule A/B.

Statement Question 14 – Previous Addresses. Due to the consolidated nature of LATAM’s
operations, the same address may be listed on the schedules of multiple Debtors. In certain
instances, the Debtors have listed airport addresses generally, without identifying any specific
offices, terminals, warehouses, hangars, or other structures in which the Debtors physically
operated. This is customary practice and received mail is sorted accordingly for delivery at
airports. The Debtors also excluded from their responses any airport locations at which they did
not have routine operations during the specified time period.

Statement Question 16 – Personally Identifiable Information. The LATAM company
privacy policies are disclosed on its public website, in multiple languages, and are presented to
customers upon booking tickets or signing up for frequent flyer programs.

Statement Question 17 – ERISA Plan as an Employee Benefit. Certain Debtors sponsor
ERISA plans for their U.S. employees only. These 401(k) plans are included in the exhibit for
Statement Question 32. The Debtors do not sponsor a pension fund.

Statement Question 20 – Off-Premises Storage. In response to Statement Question 20, the
Debtors listed off-premises storage of inventory of such as archived documents and boarding
materials, including blankets and pillows. The appropriate employees are provided with access
to these facilities as per the Company’s policies. Due to the consolidated nature of the Debtors’
books and records, each Initial Debtor’s response to Statement Question 20 contains the
aggregate list of all property stored off premises for all Initial Debtors; likewise each
Subsequent Debtor’s response contains the aggregate list of property for all Subsequent Debtors.
Aircraft parked at off-premises facilities are excluded.



                                                  16
 20-11257-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:08:03          Main Document
                                        Pg 18 of 65



Statement Question 21 – Property Held for Another. In response to Statement Question 21,
the Debtors did not include property owned by third parties held by a Debtor during repair or
otherwise in the ordinary course of business where possession is temporary and for the purpose
of addressing operational needs. All property listed in response to Statement Question 21 for all
Initial Debtors was aggregated under LATAM Parent; likewise, all property listed in response to
Statement Question 21 for all Subsequent Debtors was aggregated under TAM Linhas Aéreas
S.A.

Statement Question 25 – Businesses in Which the Debtors Have an Interest. Given the
complexities of the organizational structure of the Debtors, for purposes of Statement Question
25, the Debtors have listed only the direct subsidiaries of each Debtor entity.

Statement Question 26b - Firms or Individuals Who Have Audited, Compiled, Or
Reviewed Debtor’s Books. Other third parties may have audited, compiled, or reviewed the
Debtor’s books but are not included in the Debtors’ responses to Statement Question 26b.

Statement Question 26c – Firms or Individuals in Possession of Debtor’s Books of Account
and Records. Other third parties besides those listed may possess a subset of the Debtor’s
books and records but are not included in the Debtors’ responses to Statement Question 26c.

Statement Question 26d – Recipients of Financial Statements. LATAM Parent is a publicly
traded company with publicly available financial statements. Any number of parties may have
received LATAM Parent’s financial statements for the purposes of Statement Question 26d. For
this reason, LATAM Parent and each of the Debtors, which are all direct or indirect subsidiaries
of LATAM Parent, did not provide a response to Statement Question 26d.

Statement Question 27 – Inventories. The Debtors’ responses to Statement Question 27 do not
include routine informal inventories, during which Debtors perform cycle counts on parts and
other operational inspections, or the Debtors’ ordinary course maintenance of inventory records
as part of their overall financial and accounting systems.

Statement Question 28 and 29 – Current and Former Officer and Directors. While the
Debtors have made reasonable best efforts to list all current officers and directors for each
Debtor in response to Statement Questions 28 and 29, some may have been omitted. The
exercise of obtaining contact information for all prior officers and directors of all Debtors,
especially for the smaller subsidiary Debtors, would incur a significant burden on the Debtors’
management without providing much corresponding benefit in terms of useful information to
creditors and parties in interest. See Global Note “Insiders” for further information.

Statement Question 30 – Payments, Distributions, or Withdrawals to Insiders. Refer to
Statement Question 4 for this item.

Statement Question 32 – Contributions to Pension Funds. While the Debtors in total
contribute to approximately 59 different pension funds and similar government programs as
required by local labor laws, they do not sponsor any pension funds.




                                               17
                20-11257-jlg                       Doc 8              Filed 09/08/20 Entered 09/08/20 16:08:03                                                                     Main Document
                                                                                   Pg 19 of 65
 Fill in this information to identify the case:

 Debtor name            LATAM Airlines Ecuador S.A.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               20-11257
                                                                                                                                                                                           Check if this is an
                                                                                                                                                                                           amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                       12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                      $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                         $     153,082,156.02

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                        $     153,082,156.02


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                      $        1,794,880.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                         $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                 +$       65,475,008.34


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                               $         67,269,888.34




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                              Best Case Bankruptcy
               20-11257-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:08:03                        Main Document
                                                                       Pg 20 of 65
 Fill in this information to identify the case:

 Debtor name         LATAM Airlines Ecuador S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11257
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                             $61,230.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    See Attached Schedule A/B, Part 1,
           3.1.     Question 3                                                                                                                $21,850,656.95



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                               $21,911,886.95
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     See Attached Schedule A/B, Part 2, Question 7                                                                               $2,412,854.49



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               20-11257-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:08:03                           Main Document
                                                                       Pg 21 of 65
 Debtor         LATAM Airlines Ecuador S.A.                                                       Case number (If known) 20-11257
                Name


 9.        Total of Part 2.                                                                                                            $2,412,854.49
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         5,666,763.00    -                           602,774.76 = ....                 $5,063,988.24
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                            3,912,641.38    -                        1,083,236.87 =....                   $2,829,404.51
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                            $7,893,392.75
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used    Current value of
                                                      physical inventory         debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Uniforms, Cleaning
           Supplies, Food and
           Beverage and Other                         N/A                               $259,828.05        Net Book Value                    $259,828.05



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                              $259,828.05
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               20-11257-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:08:03                          Main Document
                                                                       Pg 22 of 65
 Debtor         LATAM Airlines Ecuador S.A.                                                      Case number (If known) 20-11257
                Name


               No
               Yes. Book value                                       Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office Furniture                                                               $85,519.36    Net Book Value                       $85,519.36



 40.       Office fixtures
           Fixtures & Improvements                                                      $1,075,871.58   Net Book Value                    $1,075,871.58



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers/Software/Technology                                                 $609,893.59    Net Book Value                      $609,893.59



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $1,771,284.53
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               20-11257-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:08:03                    Main Document
                                                                       Pg 23 of 65
 Debtor         LATAM Airlines Ecuador S.A.                                                   Case number (If known) 20-11257
                Name

            General description                                               Net book value of      Valuation method used      Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value          debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    Cars and Trucks and other machinery,
                     fixtures and equipment, excluding farm
                     equipment                                                       $173,629.43     Net Book Value                      $173,629.43



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                         $173,629.43
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Other Intangible Assets                                                     $4,207.00    N/A                                    Unknown


            Airport Slots & Other Rights                                               Unknown       N/A                                    Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11257-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:08:03                    Main Document
                                                                       Pg 24 of 65
 Debtor         LATAM Airlines Ecuador S.A.                                                  Case number (If known) 20-11257
                Name



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            Net Operating Loss                                                                 Tax year N/A                         $21,340,000.00



            Tax Refunds - Other taxes and credits to recover                                   Tax year N/A                         $10,395,031.00



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            Appeal of an Audit of 2006 Income Tax Return                                                                                   Unknown
            Nature of claim         TAX
            Amount requested                  $12,505,000.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               20-11257-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:08:03                  Main Document
                                                                       Pg 25 of 65
 Debtor         LATAM Airlines Ecuador S.A.                                                  Case number (If known) 20-11257
                Name



           See Schedule A/B Part 11, Question 77                                                                                  $86,924,248.82




 78.       Total of Part 11.                                                                                                   $118,659,279.82
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                20-11257-jlg                  Doc 8           Filed 09/08/20 Entered 09/08/20 16:08:03                                           Main Document
                                                                           Pg 26 of 65
 Debtor          LATAM Airlines Ecuador S.A.                                                                         Case number (If known) 20-11257
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                      $21,911,886.95

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $2,412,854.49

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $7,893,392.75

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $259,828.05

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                      $1,771,284.53

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $173,629.43

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +          $118,659,279.82

 91. Total. Add lines 80 through 90 for each column                                                     $153,082,156.02              + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $153,082,156.02




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
          20-11257-jlg    Doc 8     Filed 09/08/20 Entered 09/08/20 16:08:03              Main Document
                                         In re LATAM
                                                   PgAirlines
                                                      27 of 65Ecuador S.A.
                                                Case No. 20-11257
                   Schedule A/B: Part 1, Question 3 - Checking, savings or other financial accounts
                                                                            Last 4 digits of Current Value of Debtor's
         Name of Institution                   Type of Account             account number            Interest
BANCO BBVA                             RECEIPTS                           8001                           $1,055,558.91
BANCO DE CREDITO DEL PERU              RECEIPTS AND DISBURSEMENTS         9127                            $424,281.56
BANCO GUAYAQUIL                        RECEIPTS                           7538                            $350,702.04
BANCO INTERNACIONAL                    RECEIPTS                           3833                            $418,194.79
BANCO PACIFICO                         RECEIPTS                           9187                           $3,145,976.15
BANCO PICHINCHA                        OVERNIGHT                          1204                            $368,539.18
BANCO PICHINCHA                        RECEIPTS AND DISBURSEMENTS         1204                              $50,000.00
BANCO PRODUBANCO                       RECEIPTS AND DISBURSEMENTS         0452                         $11,973,197.85
BANCO SANTANDER                        DISBURSEMENTS                      4661                            $308,696.96
BANCO SANTANDER                        INACTIVE                           6287                               $3,126.76
BANCO SANTANDER                        RECEIPTS AND DISBURSEMENTS         7676                               $1,138.53
CITIBANK                               DISBURSEMENTS                      3434                           $1,824,866.02
CITIBANK                               DISBURSEMENTS                      3004                           $1,821,713.04
CITIBANK                               RECEIPTS AND DISBURSEMENTS         2976                            $101,172.32
CITIBANK                               DISBURSEMENTS                      7037                               $1,749.17
CITIBANK                               RECEIPTS AND DISBURSEMENTS         7029                               $1,743.66
                                                                                     TOTAL:            $21,850,656.95




                                                        1 of 1
20-11257-jlg    Doc 8     Filed 09/08/20 Entered 09/08/20 16:08:03                Main Document
                               In re LATAM
                                         PgAirlines
                                            28 of 65Ecuador S.A.
                                       Case No. 20-11257
    Schedule A/B: Part 2, Question 7: Deposits, including security deposits and utility deposits
                                                                               Current Value of
            Description, Including Name of Holder of Deposit                   Debtor's Interest
PICHINCHA - CASH COLLATERAL ON L/C NO. 1025070001                                         $1,563.69
PICHINCHA - CASH COLLATERAL ON L/C NO. 1048990000                                           $591.72
PICHINCHA - CASH COLLATERAL ON L/C NO. 1049230001                                        $50,593.10
PICHINCHA - CASH COLLATERAL ON L/C NO. 1049240000                                        $21,591.94
PICHINCHA - CASH COLLATERAL ON L/C NO. 14194800                                          $54,880.00
PRODUBANCO - CASH COLLATERAL ON L/C NO. GRA2020000032103                               $443,865.58
PRODUBANCO - CASH COLLATERAL ON L/C NO. GRA2020000032203                               $665,798.35
PRODUBANCO - CASH COLLATERAL ON L/C NO. GRA2020000032303                               $715,733.22
PRODUBANCO - CASH COLLATERAL ON L/C NO. GRB2020000124313                                 $41,208.14
PRODUBANCO - CASH COLLATERAL ON L/C NO. GRB2020000204811                                  $6,843.80
PRODUBANCO - CASH COLLATERAL ON L/C NO. PAV202000045904004                               $72,991.64
PRODUBANCO - CASH COLLATERAL ON L/C NO. PAV202000052040003                               $75,143.68
PRODUBANCO - CASH COLLATERAL ON L/C NO. PAV202000052190003                             $239,309.07
PRODUBANCO - CASH COLLATERAL ON L/C NO. PAV202000052726003                               $13,148.05
PRODUBANCO - CASH COLLATERAL ON L/C NO. PAV202000054592002                                $9,592.51
                                                             TOTAL:                  $2,412,854.49




                                               1 of 1
20-11257-jlg   Doc 8     Filed 09/08/20 Entered 09/08/20 16:08:03          Main Document
                              In re LATAM
                                        PgAirlines
                                           29 of 65Ecuador S.A.
                                      Case No. 20-11257
                       Schedule A/B: Part 11, Question 77 - Other Assets
       Description                        Counterparty                       Amount
INTERCOMPANY RECEIVABLE    ABSA - AEROLINHAS BRASILEIRAS S.A.                 $2,857,904.89
INTERCOMPANY RECEIVABLE    AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.                 $26,321.99
INTERCOMPANY RECEIVABLE    LAN ARGENTINA S.A.                                $14,311,341.34
INTERCOMPANY RECEIVABLE    LAN CARGO S.A                                      $3,326,467.12
INTERCOMPANY RECEIVABLE    LATAM AIRLINES GROUP, S.A.                        $65,107,853.56
INTERCOMPANY RECEIVABLE    LATAM TRAVEL CHILE II S.A.                           $755,917.41
INTERCOMPANY RECEIVABLE    LATAM TRAVEL S.A.                                    $384,851.91
INTERCOMPANY RECEIVABLE    LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.                 $19,690.59
INTERCOMPANY RECEIVABLE    TAM LINHAS AEREAS S.A.                                $37,794.83
INTERCOMPANY RECEIVABLE    TECHNICAL TRAINING LATAM S.A                          $13,207.92
INTERCOMPANY RECEIVABLE    TRANSPORTES AÉREOS DEL MERCOSUR S.A.                  $82,897.26
                                                              TOTAL:         $86,924,248.82




                                            1 of 1
                 20-11257-jlg                Doc 8        Filed 09/08/20 Entered 09/08/20 16:08:03                                Main Document
                                                                       Pg 30 of 65
 Fill in this information to identify the case:

 Debtor name          LATAM Airlines Ecuador S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)              20-11257
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    See Attached Schedule D                       Describe debtor's property that is subject to a lien               $1,794,880.00             $1,928,329.09
        Creditor's Name




        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                        Disputed




                                                                                                                          $1,794,880.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                                                                                          20-11257-jlg    Doc 8    Filed 09/08/20 Entered 09/08/20 16:08:03                Main Document
                                                                                                                                                Pg 31 of 65


                                                                                                                                          In re LATAM Airlines Ecuador S.A.
                                                                                                                                                  Case No. 20-11257
                                                                                                                         Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                 If Multiple Creditors Have in Interest in the Same
                                                                                                                                                  Property, Specific Each Creditor and Its Relative                            Description of Debtor's Property Subject to the Lien, Nature of                                          Amount of Claim (Do not deduct the Value of Collateral that Supports
            Creditor Name                          Address1          Address2   Address3           City   State          Zip         Country                           Priority                       Date Debt was Incurred                                Lien                                                                             value of the collateral)                 this Claim
PICHINCHA (AS L/C ISSUER OF L/C NO.
14194800)                              AV. AMAZONAS Y PEREIRA                              QUITO                                  ECUADOR                                                             8/1/2018                 COLLATERALIZED STANDBY LETTER OF CREDIT                            X             X                                               $54,880.00                       $54,880.00
PRODUBANCO (AS L/C ISSUER OF L/C NO.   AV. FRANCISCO DE ORELLANA Y
GRA2020000032103)                      EUGENIO ALMAZÁN                                     GUAYAQUIL                              ECUADOR                                                             8/6/2019                 COLLATERALIZED STANDBY LETTER OF CREDIT                            X             X                                              $460,000.00                      $443,865.58
PRODUBANCO (AS L/C ISSUER OF L/C NO.   AV. FRANCISCO DE ORELLANA Y
GRA2020000032203)                      EUGENIO ALMAZÁN                                     GUAYAQUIL                              ECUADOR                                                             8/6/2019                 COLLATERALIZED STANDBY LETTER OF CREDIT                            X             X                                              $645,000.00                      $665,798.35
PRODUBANCO (AS L/C ISSUER OF L/C NO.   AV. FRANCISCO DE ORELLANA Y
GRA2020000032303)                      EUGENIO ALMAZÁN                                     GUAYAQUIL                              ECUADOR                                                             8/6/2019                 COLLATERALIZED STANDBY LETTER OF CREDIT                            X             X                                              $600,000.00                      $715,733.22
PRODUBANCO (AS L/C ISSUER OF L/C NO.   AV. FRANCISCO DE ORELLANA Y
GRB2020000124313)                      EUGENIO ALMAZÁN                                     GUAYAQUIL                              ECUADOR                                                             3/5/2020                 COLLATERALIZED STANDBY LETTER OF CREDIT                            X             X                                               $30,000.00                       $41,208.14
PRODUBANCO (AS L/C ISSUER OF L/C NO.   AV. FRANCISCO DE ORELLANA Y
GRB2020000204811)                      EUGENIO ALMAZÁN                                     GUAYAQUIL                              ECUADOR                                                             3/12/2020                COLLATERALIZED STANDBY LETTER OF CREDIT                            X            X                                                 $5,000.00                        $6,843.80
                                                                                                                                                                                                                                                                                                              TOTAL:                                         $1,794,880.00                    $1,928,329.09




                                                                                                                                                       1 of 1
               20-11257-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:08:03                                        Main Document
                                                                       Pg 32 of 65
 Fill in this information to identify the case:

 Debtor name         LATAM Airlines Ecuador S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)           20-11257
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $37,650,620.00
           See Attached Intercompany                                            Contingent
           Payable Schedule                                                     Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No      Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $27,824,388.34
           See Attached Schedule F                                              Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?       No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                   65,475,008.34

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.       $                       65,475,008.34




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         48213                                            Best Case Bankruptcy
                                                                                        20-11257-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:08:03                Main Document
                                                                                                                             Pg 33 of 65

                                                                                                                        In re LATAM Airlines Ecuador S.A.
                                                                                                                                Case No. 20-11257
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject to
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                   Disputed



                                                                                                                                                                                                                                                                              offset?
              Creditor Name                          Address1                Address2     Address3           City              State              Zip               Country        Date Debt was Incurred        Basis for Claim                                                                 Total Claim
ABITINO'S JFK LLC                     271 86TH ST                                                      BROOKLYN           NY               11209-4929                                    VARIOUS          ACCOUNTS PAYABLE                                                                                        $89.32
AC BEBIDAS S. DE R.L. DE CV           ISAAC ALBENIZ #203 Y EL MORLAN                                   QUITO                                               ECUADOR                       VARIOUS          ACCOUNTS PAYABLE                                                                                         $1.00

ACADEMIA DE AVIACION WESTPACIFIC FL   ULIO ZALDUMBIDE 225 Y AV. CORUNA                                 QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $812.80
ACCENTURE CHILE ASESORIAS Y SERVICI   ROSARIO NORTE 530                                                LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $20,004.12
ACCIONA AIRPORTS AMERICAS SPA         AVENIDA ISIDORA GOYENECHEA 2800                                  LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,237.00

ACLIMATIC CIA. LTDA.                  AV. MARCOS SOFFRE OE5168 Y MESONES                               QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                        $162.16

ADMINISTRACION NACIONAL DE AVIACION AV PASEO COLON, 1452                                               BUENOS AIRES                                        ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                 $22,124.44
AENA AEROPUERTOS SA                     ARTURO SORIA 109                                               MADRID                                              SPAIN                         VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                        SOC AEROPUERTO INTERNACIONAL
AEROCALI S.A.                           ALFONS                                                         CALI                                                COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
AEROLANE LINEAS AEREAS NACIONALES DE
ECUADOR SA C/ EN-DNM S/RECURSO
DIRECTO DNM                             AV. COSTANERA RAFAEL OBLIGADO 1221                             CABA                                                ARGENTINA                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
AEROLANE LINEAS AEREAS NACIONALES
DEL ECUADOR SA C/ EN - DNM S/RECURSO
DIRECTO DNM                             AV. COSTANERA RAFAEL OBLIGADO 1221                             CABA                                                ARGENTINA                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
AEROLANE LINEAS AEREAS NACIONALES
DEL ECUADOR SA C/ EN - DNM S/RECURSO
DIRECTO DNM                             AV. COSTANERA RAFAEL OBLIGADO 1221                             CABA                                                ARGENTINA                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
AEROLANE LINEAS AEREAS NACIONALES
DEL ECUADOR SA C/ EN - DNM S/RECURSO
DIRECTO DNM                             AV. COSTANERA RAFAEL OBLIGADO 1221                             CABA                                                ARGENTINA                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
AEROLANE LINEAS AEREAS NACIONALES
DEL ECUADOR SA C/ EN - DNM S/RECURSO
DIRECTO DNM                             AV. COSTANERA RAFAEL OBLIGADO 1221                             CABA                                                ARGENTINA                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
AEROLANE LINEAS AEREAS NACIONALES
DEL ECUADOR SA C/ EN-M INTERIOR OP Y V-
DNM S/RECURSO DIRECTO DNM               AV. COSTANERA RAFAEL OBLIGADO 1221                             CABA                                                ARGENTINA                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
AEROLANE LINEAS AEREAS NACIONALES
DEL ECUADOR SA C/ EN-M INTERIOR OP Y V-
DNM S/RECURSO DIRECTO DNM               AV. COSTANERA RAFAEL OBLIGADO 1221                             CABA                                                ARGENTINA                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
AEROLANE LINEAS AEREAS NACIONALES
DEL ECUADOR SA C/ EN-M INTERIOR OP Y V-
DNM S/RECURSO DIRECTO DNM               AV. COSTANERA RAFAEL OBLIGADO 1221                             CABA                                                ARGENTINA                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
AEROLANE LINEAS AEREAS NACIONALES
DEL ECUADOR SA C/ EN-M INTERIOR OP Y V-
DNM S/RECURSO DIRECTO DNM               AV. COSTANERA RAFAEL OBLIGADO 1221                             CABA                                                ARGENTINA                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
AEROLANE LINEAS AEREAS NACIONALES
DEL ECUADOR SA C/ EN-M INTERIOR OP Y V-
DNM S/RECURSO DIRECTO DNM               AV. COSTANERA RAFAEL OBLIGADO 1221                             CABA                                                ARGENTINA                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
AEROLANE LINEAS AEREAS NACIONALES
DEL ECUADOR SA C/ EN-M INTERIOR OP Y V-
DNM S/RECURSO DIRECTO DNM               AV. COSTANERA RAFAEL OBLIGADO 1221                             CABA                                                ARGENTINA                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
AEROLANE LINEAS AEREAS NACIONALES
DEL ECUADOR SA C/ EN-M INTERIOR OP Y V-
DNM S/RECURSO DIRECTO DNM               AV. COSTANERA RAFAEL OBLIGADO 1221                             CABA                                                ARGENTINA                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
AEROLANE LINEAS AEREAS NACIONALES
DEL ECUADOR SA C/ EN-M INTERIOR OP Y V-
DNM S/RECURSO DIRECTO DNM               AV. COSTANERA RAFAEL OBLIGADO 1221                             CABA                                                ARGENTINA                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                                                                                         POTENTIAL OBLIGATIONS UNDER
AEROLINEAS ARGENTINAS                                                                                                                                                                    VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
AERONAUTICAL TELECOMMUNICATIONS
LTD                                   1 BRAEMAR AVENUE                                                 KINGSTON 10                                         JAMAICA                       VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
AEROPUERTOS ARGENTINA 2000 S.A.       HONDURAS 5663 BUENOS AIRES.                                      BUENOS AIRES                        C1414BNE        ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
AGENCIA DE VIAJES ANDIVIAJES CIA.LT   MARISCAL SUCRE 7-48 Y LUIS CORDERO                               CUENCA - EC                                         ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                     $37.52
AGENCIA DE VIAJES DELTRAVELNQ CIA L   MARIANO CUEVA 9-57                                               CUENCA                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                     $73.10
AGENCIA DE VIAJES EXPLOCARNAVAL CIA   PONCE CARRASCO N E 8-06 Y DIEGO DE                               QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                     $31.61
AGENCIA DE VIAJES G 1 C LTDA          BAQUERIZO MORENO 1102 Y P YCAZA                                  GUAYAQUIL - EC                                      ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                    $498.00

AGENCIA DE VIAJES GARDNER Y LALAMA    AVE.12 DE OCTUBRE 1753 Y CORDERO ED                              QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                        $780.41
AGENCIA DE VIAJES JUNGALTUR S.        AV AMAZONAS 853 Y VEINTIMILLA                                    QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                          $2.44
                                      PACHACAMAC 5-33 Y HERNANDO LEO
AGENCIA DE VIAJES MAGIC TOURS TRAVE   PULL                                                             CUENCA                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $42.33
AGENCIA DE VIAJES VELAGUI TRAVEL CI   MARTINEZ 432 Y BOLIVAR                                           AMBATO                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $13.46
AGENCIA DE VIAJES VIVE ECUADOR CIA    MANUEL J. CALLE 1-115 Y AV. PAUCARB                              CUENCA                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                          $3.21
                                                                                                       SANTO DOMINGO
AGENCIA DE VIAJES Y TURISMO AMPARIT   GUAYAQUIL 203 Y RIO MULAUTE                                      DE LOS COLO                                         ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                           $2.57

AGENCIA DE VIAJES Y TURISMO HUALAMB   BORRERO 1167 Y G. COLOMBIA                                       CUENCA                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $44.37

AGENMIL LA MONEDA AGENCIA DE VIAJES AV. LAS AMERICAS S/N                                               QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,188.97
AGENSITUR S.A.                      AV.FRANCISCO DE ORELLANA #222                                      GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,722.70
AGOTURISMO S.A.                     AVE.9 DE OCTUBRE Y CHILE-EDIF.GRAN                                 GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                           $0.76




                                                                                                                                       1 of 12
                                                                                                  20-11257-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:08:03              Main Document
                                                                                                                                         Pg 34 of 65

                                                                                                                                  In re LATAM Airlines Ecuador S.A.
                                                                                                                                          Case No. 20-11257
                                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                           Claim subject to
                                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                                Disputed



                                                                                                                                                                                                                                                                                           offset?
             Creditor Name                           Address1                          Address2     Address3             City            State               Zip              Country        Date Debt was Incurred             Basis for Claim                                                               Total Claim
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
AIR BALTIC                                                                                                                                                                                         VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
AIR BOTSWANA CORPORATION                                                                                                                                                                           VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                    UNKNOWN
AIR BP COPEC S.A.                     AGUSTINAS 1382                                                             SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $211,650.00

AIR BP PBF DEL PERU S.A.C.            AV. RICARDO RIVERA NAVARRETE NRO. 5                                        SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $13,671.00
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
AIR CHINA                                                                                                                                                                                          VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
AIR INDIA                                                                                                                                                                                          VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
AIR TAHITI                                                                                                                                                                                         VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
AIR TAHITI NUI                                                                                                                                                                                     VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
ALASKA AIRLINES                                                                                                                                                                                    VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

ALEXANDRA DEL PILAR ASTUDILLO BURGO   CDLA MIRAFLORES CALLE 5TA 424 Y LI                                         GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $253.00
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
ALITALIA                                                                                                                                                                                           VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
ALL NIPPON AIRWAYS                                                                                                                                                                                 VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
ALLEGIANT AIR                                                                                                                                                                                      VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

ALMACENES JUAN ELJURI CIA.LTDA.       GIL RAMIREZ DAVALOS 5-32 Y ARMENILL                                        CUENCA                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,647.00
AMABLE AMBROCIO JAUREGUI BRIONES.     MAPASINGUE CALLE 4 TA Y CALLEJON 1                                         GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $362.02

AMADA CECILIA RAMIREZ VALENCIA        FRANCISCO BURGENO N83-37 Y JUAN CHI                                        QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $37.00

AMERICAN SALES & MANAGEMENT CORP.     P.O. BOX 521305.                                                           MIAMI              FL               33152                                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $65,940.51
                                                                                                                 COMODIN DE
AMERICAN TRAVEL G,CH CIA LTDA.        BOLIVAR 1-14 Y AZUAY                                                       ECUADOR                                             ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $268.04
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                 AV. COSTANERA RAFAEL OBLIGADO 1221                                         CABA                                                ARGENTINA                        N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      SAMBORÓN URB. VISTA AL PARQUE
ANDRES GUSCHMER                       SOLAR                                                                      GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,500.00
APARTAMENTOS Y
HOTEL.ECUATOR.APARTE                  ROCA 653 Y AMAZONAS                                                        QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $5,090.08
AQUALOGIC SOCIEDAD CIVIL COMERCIAL    SEBASTIAN MORENO 70-201                                                    QUITO                               593             ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $401.99
AQUARENT & SERVICE C.A.               AV DE LAS AMERICAS 406 Y SN                                                GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $356.61
ARCGOLD DEL ECUADOR S.A.              AV. 6 DE DICIEMBRE S/N AV. PATRIA F                                        QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $848.36
ARIETE SEGURIDAD S.A.                 CALLE INDUSTRIAS 51.                                                       ALCORCON                                            SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,410.71
ARMANDO MIGUEL MANAY CONFORME         ZARUMA Y PASAJE ARELLANO                                                   QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,934.00
ASECNA                                75 RUE DE LA BOETIE-75008             DAKAR.                               DAKAR                                               SENEGAL                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
AUSTRIAN AIRLINES                                                                                                                                                                                  VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

AUTOMOTORES CONTINENTAL SA            AV. 10 DE AGOSTO 7510 Y AV. AMAZONA                                        QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,037.14
AYAXTRAVEL CIA. LTDA                  CALLE LARGA 9-31 Y PADRE AGUIRRE                                           GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $337.28

BANCO PICHINCHA C. A.                 AV. AMAZONAS N45-60 Y IGNACIO PEREI                                        QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $118.44
BANCO SANTANDER - CHILE               BANDERA 140                                                                SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $62,069.99
BARTSCH INTERNATIONAL GMBH            ALTE LANDSTRASSE 8 10 MUNICH                                               MUNICH                                              GERMANY                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $50.10
BEDO CACERES BERNAL.                  ED. FORTUNE PLAZA                   OF. 712A AVDA.                         QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,434.00
BIGBRANCH S.A.                        AV. ELOY ALFARO N29-235 Y ITALIA                                           QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                  $19,433.44
BINARIA SISTEMAS C LTDA               AV. 12 DE OCTUBRE 1753 Y CORDERO                                           QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $252.54
BMI DEL ECUADOR COMPANIA DE           SUECIA 653 Y SHYRIS.                                                       QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,921.92
BMI IGUALAS MEDICAS DEL               AV. DE LOS SHYRIS S/N Y SUECIA.                                            QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                 $103,903.92
BROOKLYN NATIONAL ENTERPRISES INC     JFK AIRPORT TERMINAL 8                                                     JAMAICA            NY               11430                                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $15.00
BRUNT, SWEENEY, MATZ, P.A., CPA'S     7369 SHERIDAN ST STE 201                                                   HOLLYWOOD          FL               33024-2776                                    VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,000.00
                                      DIEGO DE ALMAGRO E8-06 Y PEDRO
BT ENTERPRISE WORLDWIDE ECUADOR       PONC                                                                       QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $42,387.49
                                      MALECON SIMON BOLIVAR 606 Y
CADENA HOTELERA HOTELCA C.A.          MANUEL                                                                     GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $75.62

CAMARA DE INDUSTRIA DE GUAYAQUIL      AV. FRANCISCO DE ORELLANA Y M.H. AL                                        GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $999.60

CANTABRIA VIAJES Y TMO CANTABRIATUR   SUCRE 119 Y GUAYAQUIL                                                      AMBATO                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $104.55
CARBONO NEUTRAL CIA. LTDA. NEUCARB    PARQUE EMPRESARIAL COLON                                                   GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,016.00
CARIBBEAN AIR NAVIGATION AND
ADVISORY SERVICES LIMITED                                                                                                                                                                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,389.03

CARLOS ALBERTO COBOS BRIONES          GUAYACANES 800 Y AV. LAS MONJAS CAL                                        GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $19,320.88
CARLOS JAVIER VEINTIMILLA MARQUEZ     GUAYAQUIL, ECUADOR                                                                                                                                             N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
CAROLINA LEONOR LARREA PERALTA        4 PASAJE SOLAR 28 Y 1 NE                                                   GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $438.00




                                                                                                                                                 2 of 12
                                                                                                     20-11257-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:08:03              Main Document
                                                                                                                                            Pg 35 of 65

                                                                                                                                     In re LATAM Airlines Ecuador S.A.
                                                                                                                                             Case No. 20-11257
                                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                           Claim subject to
                                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                                Disputed



                                                                                                                                                                                                                                                                                           offset?
           Creditor Name                          Address1                                Address2     Address3           City              State               Zip           Country           Date Debt was Incurred        Basis for Claim                                                                 Total Claim
CENTAURUS TRAVEL CIA.LTDA          AVE EL INCA NO 20 69 Y GUEPI                                                     QUITO                                               ECUADOR                       VARIOUS          ACCOUNTS PAYABLE                                                                                          $3.96
CEPSA                              PASEO DE LA CASTELLANA, 259                                                      MADRID                                              SPAIN                         VARIOUS          ACCOUNTS PAYABLE                                                                                     $11,480.00
                                   COLON S/N Y ENTRE AMAZONAS Y JHON
CHARLES HAMILTON PERDOMO VELASQUEZ K                                                                                JIPIJAPA                                            ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,400.00
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
CHINA SOUTHERN AIRLINES                                                                                                                                                                               VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
CITYBOX MINI BODEGAS C.A.             JOSE ALAVEDRA TAMA SLS. 14-21 Y FRA                                           GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $5,333.08

CITYFAST S.A.                         ULTIMAS NOTICIAS Y EL COMERC N37-78                                           QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                 $11,031.42
CLANTOUR AGENCIA DE VIAJES S.A.       AV. FRANCISCO DE ORELLANA 234                                                 GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                     $320.27
CLINICA SAN LUIS DE FRANCIA CA        AYACUCHO 703 Y CHIMBORAZO                                                     GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                     $637.00
COCESNA                               P.O.BOX 660 TEGUCIGALPA                                                       TEGUCIGALPA                                         HONDURAS                      VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
COMANDO DA AERONAUTICA                AVENIDA GENERAL JUSTO 160                                                     RIO DE JANEIRO                                      BRAZIL                        VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
COMANDO DA AERONAUTICA                AVENIDA GENERAL JUSTO 160                                                     RIO DE JANEIRO                                      BRAZIL                        VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,434.00

COMARILAND TOUR LOGISTIC SA           JOAQUIN PINTO E4-286 Y AV. AMAZONAS                                           QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $10.80
COMERCIAL QUEENS CONVEYANCE           6751 FORUM DR STE 200                                                         ORLANDO            FL               32821-8089                                    VARIOUS         ACCOUNTS PAYABLE                                                                                        $303.50

COMERCIALIZADORA MEDICAL SCIENTIFIC   S/N KM S/N MZ E COOPERATIVA LAS BRI                                           GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,611.00
COMMISSIONER OF TAXATION              SN 13TH WEST, P.O. BOX 100                                                    WASHINGTON         DC               20006                                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,116.44

COMPANIA DE COMPRA, VENTA DE EQUIPO AV. FRANCISCO DE ORELLANA SOLAR 5.                                              GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,515.32

COMPANIA DE NEGOCIOS Y PROPIEDADES    PARROQUIA TABABELA S-N                VIA YARUQUI                             QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $17,796.77
COMPANIA DE TRANSPORTE ESCOLAR        CDLA GARZOTA DOS MZ 145 SL 5                                                  GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $22,072.01

COMPANIA MONTERRICO DE MOVILIDAD Y AV. PASEO DEL BOSQUE MZA. A LOTE. 0                                              SAN BORJA                                           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                        $566.00

CONCESSIONARIA AEROP INT GUARULHOS    RODOVIA HÉLIO SMIDT SN                                                        GUARULHOS                           7141970         BRAZIL                        VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
CONSULABAST S.A.                      LAS AGUAS 1213 Y LAURELES                                                     GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $6,596.00
CONSUMIDORES LIBRES COOP. LTDA.       TUCUMÁN 1539, PISO 10, OF. 101                                                                                                                                    N/A           PENDING LITIGATION             X            X              X                                     UNKNOWN
CONTINENTOUR AGENCIA DE VIAJES        AVE ELOY ALFARO 1640 Y AVE DE LOS S                                           QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $9.05
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
COPA AIRLINES                                                                                                                                                                                         VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

CORONEL CHAVEZ Y CIA EN NOMBRE COLE AVE. INTEROCEANICA NRO OE6-73 Y GON                                             QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $795.00
CORPIDE CORPORACION PUBLICITARIA    GUIPUSCOA S/N Y MALLORCA                                                        QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $99,152.00
CORPORACION AEROPORTUARIA DE
CUENCA                              AV. ESPANA S/N Y ELIA LIUT                                                      CUENCA                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

CORPORACION AEROPORTUARIA DEL ESTE AVE ABRAHAM LINCOLN # 960 ENSANCHE                                               SANTO DOMINGO                                       DOMINICAN REPUBLIC            VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

CORPORACION FAVORITA C.A..            AV. GENERAL ENRIQUEZ S/N EDIF. CENT                                           QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                        $161.00

CORPORACION GACELA S.A.C.             CAL. CORPAC NRO. S/N URB. AEROPUERT                                           CALLAO                                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                        $694.00
CORPORACION NACIONAL DE
TELECOMUNIC                           VEINTIMILLA E4-66 Y AV. AMAZONAS                                              QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $11,003.10
CORPORACION PERUANA DE
AEROPUERTOS.                          AEROPUERTO INTERNACIONAL JORGE S/N                                            LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
CORPORACION QUIPORT S.A.              VIA A TABABELA S/N Y VIA YARUQUI                                              QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
COSARCO TOURING CIA LTDA              AV. GASPAR DE VILLARROEL E10-121                                              QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,962.83
COSMOPOLITA CIA LTDA                  505 SIMON BOLIVAR                                                             CUENCA                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $38.00
                                      AV.ELMER FAUCETT S/N AEROPUERTO
COSTA DEL SOL S A                     INT                                                                           CALLAO                                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                         $126.72
CPAT, INC.                            24624 INTERSTATE 45 NORTH          SUITE 270                                  SPRING             TX               77386                                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,540.00
CPD DEVOLUCIONES                      GENÉRICA, BS AS                                                               BUENOS AIRES       01               1425            ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                       $7,783.14
CRISTINA ELIZABETH LUGMANA PINTO      ROMA N37-25 Y LA BRUJULA.                                                     QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $255.00
                                      387 PARK AVENUE SOUTH 11TH AND
CRITEO CORP                           12TH                                                                          NEW YORK           NY               10016-8810                                    VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,894.00
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
CROATIA AIRLINES                                                                                                                                                                                      VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                      PRESIDENTE CORDOCA 2-08 Y MANUEL
CUENCATURS CIA LTDA                   VE                                                                            CUENCA                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                        $116.00
CULMINA PROJECT S.L.                  AVENIDA DE AMERICA 32                                                         MADRID                                              SPAIN                         VARIOUS         ACCOUNTS PAYABLE                                                                                        $973.10

DARQUEA VIAJES Y TURISMO DARVITUR S   BOLIVAR 173 Y MERA                                                            AMBATO                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                          $23.89
DELGADO TRAVEL DELGATRAVEL            AVENIDA NUEVE DE OCTUBRE 413                                                  GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $5,906.01

DELGADO TRAVEL DELGATRAVEL CIA. LTD   AVENIDA NUEVE DE OCTUBRE 413                                                  GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                           $0.01
DELI INTERNACIONAL S.A..              COREA 126 Y AVENIDA AMAZONAS                                                  GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,722.58
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
DELTA AIR LINES                                                                                                                                                                                       VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                      PUERTO HONDO MZ W SOLAR 26
DEPRODUR SA                           BLOQUE A                                                                      GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                    $857.22
DESTINOS TRAVEL CIA. LTDA             12 DE OCTUBRE Y CORDERO WTC                                                   QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                     $54.81
DFS DEUTSCHE FLUGSICHERUNG            STUTZEL-CKERWERG 12-14                                                        FRANKFURT                                           GERMANY                       VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
DIAMOND CLUB S.A. DICLUB.             AV. DE LAS AMERICAS S/N E ISIDRO AY                                           GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                 $18,221.57




                                                                                                                                                    3 of 12
                                                                                                 20-11257-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:08:03              Main Document
                                                                                                                                        Pg 36 of 65

                                                                                                                                 In re LATAM Airlines Ecuador S.A.
                                                                                                                                         Case No. 20-11257
                                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                       Claim subject to
                                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                            Disputed



                                                                                                                                                                                                                                                                                       offset?
             Creditor Name                           Address1                         Address2     Address3             City            State               Zip           Country           Date Debt was Incurred        Basis for Claim                                                                 Total Claim
DIANA MARIBEL VELASTEGUI CARVAJAL     BELLA AURORA OE9-78 Y PASAJE                                              QUITO                                               ECUADOR                       VARIOUS          ACCOUNTS PAYABLE                                                                                        $13.00
DINERS CLUB DEL ECUADOR S. A. SOCIE   AV. AMAZONAS 4545 Y PEREIRA                                               QUITO                                               ECUADOR                       VARIOUS          ACCOUNTS PAYABLE                                                                                       $163.43
                                      PANAMA 5 APARTADO 7501 Y 7615
DIRECCION AERONAUTICA CIVIL PTY       CENTR                                                                     PANAMA CITY                                         PANAMA                        VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                      IÑAQUITO / AV. AMAZONAS N32-171 Y
DIRECCIÓN DE MIGRACIÓN                AV. REPUBLICA, QUITO, ECUADOR                                                                                                                                 N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                   COYHAIQUE                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                   COYHAIQUE                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                   COYHAIQUE                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                   COYHAIQUE                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE               X            X              X                              TO BE DETERMINED
DIRECCION GENERAL DE AVIACION CIVIL   BUENOS AIRES OE1-53                                                       QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE               X            X              X                              TO BE DETERMINED
DIRECCIÓN GENERAL DE AVIACIÓN CIVIL   BUENOS AIRES Y 10 DE AGOSTO                                               QUITO                                               ECUADOR                         N/A           PENDING LITIGATION             X            X              X                                     UNKNOWN

DIRECCION GENERAL DE INFRAECTRUCTUR   CAMINO CARRASCO 5519 MONTEVIDEO.                                          MONTEVIDEO                                          URUGUAY                       VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
DIRECTION DE LA SECURITE DE L AVIA    11 RUE DES HIBISCUS.                                                      PARIS                                               FRANCE                        VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
DIRECTION GENERALE DE L´AVIATION CI   HENRY FARMAN 50.                                                          PARIS                                               FRANCE                        VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
DIRECTV ECUADOR CIA LTDA              AV. SHYRIS 2120 Y TELEGRAFO.                                              QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                    $353.31

DISCOVERY TRAVEL IVANNOVA PACHECO C SIMON BOLIVAR 1420 Y ESTEVEZ DE TOR                                         GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $96.40
                                    VEINTIMILLA E9-36 Y LEONIDAS PLAZA
DISTRITO METROPOLITANO DE QUITO     ,EDIFICIO UZIEL BUSINESS CENTER PB                                          QUITO                                               ECUADOR                       VARIOUS         POTENTIAL TAX CLAIMS           X             X             X                              TO BE DETERMINED
DISVENDING S.A.                     ISAAC ALBENIZ E3-78 Y MOZARTH                                               QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                     $632.97
DORA ALICIA BENAVIDES               PASAJE LUIS ALCIVAR 149 Y BRASIL                                            QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                     $330.00
DORIS JAZMIN INCA ALVAREZ           LOBO MARINO SN Y ISLAS DUNCAN                                               GALAPAGOS IS                                        ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,240.00
                                    URB CIUDAD COLON AV RODRIGO
DOSMILCORP S.A..                    CHAVEZ                                                                      GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                        $769.00
DRACONIS S.A.                       CERRITO 520 8D                                                              CAPITAL FEDERAL                                     ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                        $943.55

DUOCELL S.A.                          KENEDY NORTE, AV, FCO DE ORELLAN SN                                       GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                        $370.77
                                      PADRE SOLANO SOLAR Y GARCIA MO
DUOPRINTDESIGN S.A.                   1304                                                                      GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,179.63

E&G SEGURIDAD INTEGRAL                INAQUITO / AV MARISCAL SUCRE OE9-45                                       QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,202.94
ECOBLANCSA S.A.                       GARZOTA 3ERA ETAPA                  MZ 92 SOLAR 7                         GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,072.00
ECUADOR SIN FRONTERAS AGENCIA         N87-243 Y CALLE F                                                         QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                          $20.00
EDUARDO ROBINSON BRITO CEDENO         AV CHARLES DARWIN S/N Y 12 DE FEBR                                        GALAPAGOS IS                                        ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,408.49
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
EGYPTAIR                                                                                                                                                                                          VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
EL AL ISRAEL AIRLINES                                                                                                                                                                             VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

ELICROM CIA. LTDA. PROVEDORA DE EQU   AV. JUAN TANCA MARENGO KM 1.2                                             GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                        $371.28

EMANUEL KNUTSEN NARVAEZ HERAS         FEBRES CORDERO / M S/N Y ENTRE CALL                                       GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $4,950.00
EMILIO Y VALENTINA EMIVALTUR C        SANGURIMA 8-87 Y BENIGNO MALO                                             CUENCA                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $131.00
EMPRESA ARGENTINA DE NAVEGACION
AER                                   AV. RIVADAVIA 578                                                         CABA                                C1069           ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
EMPRESA ELECTRICA PUBLICA DE GUAYA.   CDLA.GARZOTA SECTOR 3 MZ#47.                                              GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $5,893.82
EMPRESA ELECTRICA PUBLICA ESTRATEGI   CDLA LA GARZOTA MZ 47                                                     GUAYAQUIL                           123             ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                     $114.00
EMPRESA PUBLICA METROPOLITANA DE      AV. AMAZONAS S/N Y RIO ARAUJANO                                           QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $88.13

EMPRESA PUBLICA METROPOLITANA DE AG AV. MARIANA DE JESUS Y ALEMANIA - I                                         QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                        $122.00

EMPRESA PUBLICA MUNICIPAL DE TELECO   BENIGNO MALO 778 Y MARISCAL                                               CUENCA                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,048.53
                                      AV. AMAZONAS S/N AEROPUERTO
EMSAAIRPORT SERVICES CEM              MARISCA                                                                   QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,487.00
ENMAX TECHNOLOGY ECUADOR S.A          YAÑEZ PINZÓN 511 Y AV ORELLANA                                            QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,588.17
ENTERPRISE RENT-A-CAR                 16200 N.W. 59 AVE. SUITE 101                                              MIAMI              FL               33193-6004                                    VARIOUS         ACCOUNTS PAYABLE                                                                                          $23.17
EP PETROECUADOR                       ALPALLANA E8-86 Y AV. 6 DE DICIEMBR                                       QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                      UNKNOWN

EQUINOCCIAL ECOLOGIST ADVENTURE CIA NACIONES UNIDAS OE1 -115 Y 10 DE AG                                         QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $41.24
ERICK EDUARDO CABRERA VERA          CAYETANO RUEL SOLAR 51C                                                     GUAYAQUIL                           593             ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                        $650.24
ESCAPAR SAS                         CALLE 6 43 C 08 OF 103.                                                     MEDELLIN                                            COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                        $897.19

ESI TOUR AGENCIA DE VIAJES ESITOUR,   AV. MARIANO ACOSTA 23-20 Y PADRE JA                                       IBARRA                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $21.93
EST EXPROSERVICIOS S.A.               ALMIRANTE PASTENE 244                                                     PROVIDENCIA                                         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $49.57
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
ETIHAD AIRWAYS                                                                                                                                                                                    VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                   UNKNOWN
EUREPSA S.A                           AV. LAS AGUAS 909 Y COSTANERA                                             GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,478.97
EUROCONTROL                           RUE DE LA FUSEE 96 B                                                      BRUSSELS                            1130            BELGIUM                       VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
EUROWINGS                                                                                                                                                                                         VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
EVOLUZIONEVIAJES CIA.LTDA             CHECOSLOVAQUIA E9-95 Y SUIZA                                              QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $98.98




                                                                                                                                                4 of 12
                                                                                                 20-11257-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:08:03              Main Document
                                                                                                                                        Pg 37 of 65

                                                                                                                                 In re LATAM Airlines Ecuador S.A.
                                                                                                                                         Case No. 20-11257
                                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                       Claim subject to
                                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                            Disputed



                                                                                                                                                                                                                                                                                       offset?
            Creditor Name                           Address1                          Address2     Address3            City             State               Zip           Country           Date Debt was Incurred        Basis for Claim                                                                 Total Claim
EXELENCIA HOTELERA SPAGADEL CIA LTD   REINA VICTORIA Y JOSE CALAMA (E S/N                                       QUITO                                               ECUADOR                       VARIOUS          ACCOUNTS PAYABLE                                                                                     $12,516.10
EXPAIRCARGO ECUADOR CIA. LTDA         AV. DE LAS AMERICAS S/N                                                   GUAYAQUIL                                           ECUADOR                       VARIOUS          ACCOUNTS PAYABLE                                                                                        $620.27
EXPEDIA INC                           3150 139TH AVENUE SE STE 100                                              BELLEVUE           WA               98004                                         VARIOUS          ACCOUNTS PAYABLE                                                                                     $12,834.60

FARMACIAS Y COMISARIATOS DE MEDICIN ESPEJO E1-52 Y MONTUFAR                                                     GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                           $6.00
                                    MARIANO PASTOR NO.OE8-47 Y
FASTLINECAR S.A                     DOMINGO.                                                                    QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $5,435.65
FEDERAL AVIATION ADMINISTRATION     PO BOX 20636                                                                ATLANTA            GA               30320-0636                                    VARIOUS         ACCOUNTS PAYABLE                                                                                      $13,438.26
FIANZAS Y CREDITO S.A.              BOUCHARD AV. 557 PISO:11 CABA                                               BUENOS AIRES                                        ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                         $619.00

FID-CTA. ING.FID AIJS 3045            600 M NOROESTE DE LA ENTRADA DEL AI                                       ALAJUELA                                            COSTA RICA                    VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
FIDEICOMISO GM HOTEL                  CDLA. VERNAZA NORTE SOLAR 1-2 MZ 1                                        GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,185.31

FIDEICOMISO HIT                       AV 12 DE OCTUBRE N2697 Y ABRAHAM LI                                       QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,129.00
                                      CONJUNTO BAHIA NORTE SOLAR 21 MZ
FIDEICOMISO HOTEL AEROPUERTO          47                                                                        GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,324.28
FIDEICOMISO HOTEL CIUDAD DEL RIO      NUMA POMPILIO LLONA                                                       GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $378.54

FIDEICOMISO LANDUNI                   AV. CONSTITUCION S/N Y AV JUAN TANC                                       GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                  $17,191.40
FIDEICOMISO MERCANTIL ECOGAL..        AV. CARLOS JULIO AROSEMENA S/N.                                           GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                  $10,963.59
FIDEICOMISO MERCANTIL HOTEL SAIL PL   AV MIGUEL H. ALCIVAR 106 Y NAHIM IS                                       GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,501.09
FIDEICOMISO MERCANTIL QUIPORT         AV. 12 DE OCTUBRE N24-562 Y LUIS CO                                       QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                 $127,031.30
FIDEICOMISO MERCANTIL QUIPORT         AV. 12 DE OCTUBRE N24-562 Y LUIS CO                                       QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                 $165,249.82
FIDEICOMISO MERCANTIL TAGSA           PEDRO CARBO 555 Y LUQUE                                                   GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                  $28,662.73

FIDEICOMISO TEF                       AV CORUNA N28-14 Y MANUEL ITURREY                                         QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                 $156,319.03

FILESTORAGE S.A.                      PAMPITE S/N Y DARIO DONOSO EDIF.OF                                        QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $6,107.59

FIRST CLASS TOURS CIA LTDA            RUMIPAMBA LA CAROLINA RUMIPAMBA                                           QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $7.00
FRAPORT AG                            FLUGHAFEN FRANKFURT                                                       FRANKFURT                                           GERMANY                       VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

FRIENDS TRAVEL CIA. LTDA.             SANTA ROSA 448 Y EUSTORGIO SALGADO                                        QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $194.03
GALAPAGOS EXPERIENCE CIA. LTDA.       AV. 6 DE DICIEMBRE N30-105 Y ALPALL                                       QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $9,021.71

GALAPAGOS SUNNY ROADS TOUR CIA. LTD MARCOS JOFRE OE5 Y JUAN BALTAZA 196                                         QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $11.78
GAMBOA POVEDA EASYTRAVEL CIA LTDA CALLE BOLIVAR N19-22 Y CASTILLO JUN                                           AMBATO                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $31.24
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
GARUDA INDONESIA                                                                                                                                                                                  VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                    UNKNOWN
GATE GOURMET CATERING CHILE LIMITA    AV. GENERAL OSCAR BONILLA 9469                                            PUDAHUEL                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                  $77,808.00
GATE GOURMET DEL ECUADOR CIA LTDA     AV LUIS TUFINO OE-3-245 Y TYARCO                                          QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                 $406,363.00
GATE GOURMET INC.                     PO BOX 415000                                                             NASHVILLE          TN               37241-5000                                    VARIOUS         ACCOUNTS PAYABLE                                                                                 $234,559.00
                                      AEROPUERTO INTERNACIONAL JORGE
GATE GOURMET PERU S.R.L.              CHAV                                                                      CALLAO                                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $93,517.00
GATE GOURMET SPAIN S.L.               CTRA DE LA MUÐOZA S/N                                                     MADRID                                              SPAIN                         VARIOUS         ACCOUNTS PAYABLE                                                                                          $34.00
GESTORA HOTELERA SPA                  AVDA SANTA CLARA 354.                                                     SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $441.25
GLOBAL VIAJES VIAGLO S.A              ALBORADA 9 ETAPA-MANZ.902 OFC2                                            GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                          $12.00

GOBIERNO AUTONOMO DESCENTRALIZADO AV. CHARLES DARWIN S/N Y 12 DE FEBR                                           SAN CRISTOBAL                                       ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,438.96

GOLDEN TOUCH TRANSPORTATION OF NY I   14500 N NORTHSIGHT BLVD STE 329                                           SCOTTSDALE         AZ               85260-3664                                    VARIOUS         ACCOUNTS PAYABLE                                                                                       $4,460.48
GOOGLE INC                            1600 AMPHITHEATRE PKWY                                                    MOUNTAIN VIEW      CA               94043                                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $25,998.10
GRAND HOTEL GUAYAQUIL S.A.            BOYACA 1615 Y CLEMENTE BALLEN                                             GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $7,118.92
GRANTURISMO AGENCIA DE VIAJES CIA.L   PASAJE EL JARDIN E10-06 Y AV. 6 DE                                        QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $172.26
GRUPO REPCON GRUPOCON S.A.            BELLAVISTA ALTA OE11 Y OE10                                               QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,060.00
GUAMAFLO S.A                          CRISOLOGO LARRALDE 3263                                                   CABA                                                ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                         $377.53

GUIATOURS S.A.                        SIMON BOLIVAR 9-41 Y BENIGNO MALO                                         CUENCA                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                           $2.01
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
HAWAIIAN AIRLINES                                                                                                                                                                                 VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                   UNKNOWN
HAY DO BRASIL CONSULTORES LTDA        AV DAS NACOES UNIDAS 8501.                                                SAO PAULO                                           BRAZIL                        VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,801.58
HEATHROW AIRPORT LIMITED VEOLIA       PO BOX 3000.                          GLASGOW                             LONDON                                              UNITED KINGDOM                VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
HENRY NATAEL SEGURA PARRAGA           DURAN / SOLAR 37                                                          GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $3,545.84
HMS HOST CORP                         7217 COLLECTION CENTER DRIVE                                              CHICAGO            IL               60693                                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $61.00
HOMETOURS S.A                         AV. DE LOS SHYRIS N34-432 Y PORTUGA                                       QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $22.09
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
HONG KONG AIRLINES                                                                                                                                                                                VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
HOST INTERNATIONAL INC                6905 ROCKLEDGE DR FL 1                                                    BETHESDA           MD               20817-7826                                    VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,871.56
HOTEL CITY EXPRESS ENEA SA            AMERICO VESPUCIO ORIENTE 1295                                             SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $319.72

HOTEL COLON GUAYAQUIL S.A.            AV. FRANCISCO DE ORELLANA MZ 111 CD                                       GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                 $163,658.26
HOTEL COLON INTERNACIONAL C.A.        AV. AMAZONAS N19-14 Y AV. PATRIA                                          QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $3,080.00

HOTEL ORO VERDE S.A. HOTVER.          AV. 9 DE OCTUBRE 414 Y GARCIA MOREN                                       GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $40,478.21
HOTEL PALACE HOTPALSA S.A             CHILE 214 Y LUQUE.                                                        GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $6,397.78
HOTELERA DIEGO DE ALMAGRO LTDA.       ARTURO PRATT 433                                                          VALDIVIA                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                          $76.82
HOTELERA ICON S.A                     AVENIDA ALONSO DE CORDOVA 6050.                                           LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $520.66




                                                                                                                                                5 of 12
                                                                                                         20-11257-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:08:03             Main Document
                                                                                                                                                 Pg 38 of 65

                                                                                                                                         In re LATAM Airlines Ecuador S.A.
                                                                                                                                                 Case No. 20-11257
                                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                Claim subject to
                                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                     Disputed



                                                                                                                                                                                                                                                                                                offset?
             Creditor Name                           Address1                              Address2        Address3              City           State                Zip          Country           Date Debt was Incurred        Basis for Claim                                                                  Total Claim
HOTELES DEL ECUADOR HODESA C.A.        EL BATAN                              AV. 6 DE DICIEMBRE N34-12                  QUITO                                               ECUADOR                       VARIOUS          ACCOUNTS PAYABLE                                                                                   $2,501.62
HOTELES SHERATON DEL PERU S.A.         PASEO REPUBLI 170                                                                LIMA                                15001           PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                 $192,702.60

HUDSON GROUP (HG) RETAIL INC           1 MEADOWLANDS PLZ                     FI 11                                      EAST RUTHERFORD NJ                  07073-2150                                    VARIOUS         ACCOUNTS PAYABLE                                                                                          $747.66
HUGO LARREA ARGUDO & CIA               SN, AV PEDRO MENEDEZ GILBERT                                                     GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $10,999.55
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
IBERIA                                                                                                                                                                                                    VARIOUS         CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
IBERIA LINEAS AEREAS DE ESPANA SA      BANDERA 206                                                                      SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $25,552.99
                                       JUAN TANCA MARENGO S/N Y JUAQUIN
IBM DEL ECUADOR C.A.                   OR                                                                               GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                  $28,270.96
IER SAS                                3 RUE SALOMON DE ROTHSCHILD.                                                     VERSAILLES                                          FRANCE                        VARIOUS         ACCOUNTS PAYABLE                                                                                  $58,515.00
INACORPSA DEL ECUADOR S.A.             JUAN SEVERINO E6-80 Y ELOY ALFARO                                                GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                    $9,361.55
INAEROIN S.A.                          HURTADO 513 Y JOSE MASCOTE                                                       GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                    $3,647.04
INCANAN ECOTOURISM S.A.                BRASIL 20-28 Y LUIS ALBERTO FALCONI                                              RIOBAMBA                                            ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $148.79
INMOBILIARIA SANTA FILOMENA SPA        POR CONFIRMAR S/N.                                                               POR CONFIRMAR                                       CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,708.15
INSTITUTO NACIONAL DE AVIACION CIVI    OF.DE RADIOAYUDA                      DIVISION DE RECAU                          CARACAS                                             VENEZUELA                     VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
INT FOOD SERVICES CORP                 COREA 126 Y AV. AMAZONAS                                                         QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $356.94

INTERAGUA C.LTDA                       PROLONGACION AV. PORTETE AV. JOSE R                                              GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                           $8.00
INTERBALANZAS CONTROL Y PRECISION      SAMUEL FRIZ Y AV. 6 DE DICIEMBR S/N                                              QUITO                               170502          ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $217.00

INTERCARGO S.A.C.                      AUTOPISTA RICCHIERI S/N AEROP INT M                                              EZEIZA                                              ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                        $2,014.46

INTERCONTINENTAL TRAVEL GROUP          AV PAUCARBAMBA 1-94 Y JOSE PERALTA                                               CUENCA                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $137.09
INTERNAL REVENUE SERVICE               INTERNAL REVENUE SERVICE CENTER                                                  CINCINNATI         OH               45999                                         VARIOUS         POTENTIAL TAX CLAIMS            X             X             X                              TO BE DETERMINED
IPG MEDIABRANDS S.A.                   AV CALLE 100 7A - 81 PISO 5                                                      BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $137,929.00
J & V RESGUARDO S.A.C.                 AVGUILLERMO PRESCOTT NRO 308                                                     SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $3,507.00
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
JAPAN TRANSOCEAN AIR                                                                                                                                                                                      VARIOUS         CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
JETBLUE AIRWAYS                                                                                                                                                                                           VARIOUS         CRITICAL AIRLINE AGREEMENTS     X             X                                                   UNKNOWN
JEZABEL TRAVEL                         ARAGON 16 1-G.                                                                   MADRID                                              SPAIN                         VARIOUS         ACCOUNTS PAYABLE                                                                                    $2,755.45
JFK INTERNATIONAL AIR TERMINAL         4 CENTRAL TERMINAL AREA RM 161022                                                JAMAICA            NY               11430                                         VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
JFK INTERNATIONAL AIR TERMINAL LLC                                                                                                                                                                        VARIOUS         CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
JOIN TOURS S.A.                        CHIMBORAZO 203 Y VELEZ                                                           GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                            $1.09
JUNIOR VIAJES S.A.                     AV. 6 ENTRE CALLE 13 Y 14                                                        MANTA                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                          $214.23
KARABU TURISMO C.A.                    CLEMENTE BALLEN 406 Y CHILE                                                      GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                        $7,313.56

KAROLTUR VIAJES Y TURISMO C LT         LA PRADERA N30 258 Y MARIANO AGUILE                                              QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                           $9.62
KATHERINE YADIRA OLIVO MOREJON         CHIMBORAZO Y VELEZ                  ESQUINA                                      GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                          $65.00
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
KOREAN AIR                                                                                                                                                                                                VARIOUS         CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN

LABANNCY CIA. LTDA.                    GONZALO BENITEZ N54-45 Y SAN LORENZ                                              QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                          $265.18
LACTEOS SAN ANTONIO CA                 CARLOS TOSO S/N                                                                  CUENCA                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $21,436.00
                                       CLA. SAMANES 2 ETAPA MAZANA 217
LAI CHOW WONG                          SOL                                                                              GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                            $6.84
                                       AV. COSTANERA RAFAEL OBLIGADO Y
LAN ARGENTINA S.A. (AS LENDER OF       JERÓNIMO SALGUERO SIN NÚMERO,
INTERCOMPANY LOAN)                     PREDIO DE COSTA SALGUERO PARK                                                    BUENOS AIRES                                        ARGENTINA                     VARIOUS         INTERCOMPANY NOTE PAYABLE                                                                      $21,477,241.00
LARREA VASQUEZ MARIA AUGUSTA           IMBABURA 4-76 Y REMIGIO CRESPO.                                                  CUENCA                                              ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $48.00
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 2585)                           ESTADO 10, PISO 11                                                               SANTIAGO                                            CHILE                         VARIOUS         MSN 2585                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 26329)                          ESTADO 10, PISO 11                                                               SANTIAGO                                            CHILE                         VARIOUS         MSN 26329                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 3280)                           ESTADO 10, PISO 11                                                               SANTIAGO                                            CHILE                         VARIOUS         MSN 3280                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 34626)                          ESTADO 10, PISO 11                                                               SANTIAGO                                            CHILE                         VARIOUS         MSN 34626                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35230)                          ESTADO 10, PISO 11                                                               SANTIAGO                                            CHILE                         VARIOUS         MSN 35230                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35231)                          ESTADO 10, PISO 11                                                               SANTIAGO                                            CHILE                         VARIOUS         MSN 35231                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35317)                          ESTADO 10, PISO 11                                                               SANTIAGO                                            CHILE                         VARIOUS         MSN 35317                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35321)                          ESTADO 10, PISO 11                                                               SANTIAGO                                            CHILE                         VARIOUS         MSN 35321                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35322)                          ESTADO 10, PISO 11                                                               SANTIAGO                                            CHILE                         VARIOUS         MSN 35322                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 3535)                           ESTADO 10, PISO 11                                                               SANTIAGO                                            CHILE                         VARIOUS         MSN 3535                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35697)                          ESTADO 10, PISO 11                                                               SANTIAGO                                            CHILE                         VARIOUS         MSN 35697                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35698)                          ESTADO 10, PISO 11                                                               SANTIAGO                                            CHILE                         VARIOUS         MSN 35698                       X             X                                                        UNKNOWN




                                                                                                                                                        6 of 12
                                                                           20-11257-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:08:03             Main Document
                                                                                                                  Pg 39 of 65

                                                                                                          In re LATAM Airlines Ecuador S.A.
                                                                                                                  Case No. 20-11257
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject to
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                         Disputed



                                                                                                                                                                                                                                                                    offset?
             Creditor Name                           Address1   Address2     Address3             City          State             Zip                 Country        Date Debt was Incurred            Basis for Claim                                                                 Total Claim
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 3663)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 3663                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 3671)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 3671                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 36710)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 36710                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 36711)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 36711                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 36712)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 36712                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 3772)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 3772                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 3779)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 3779                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 37800)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 37800                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 37801)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 37801                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 37802)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 37802                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38459)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 38459                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38461)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 38461                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38467)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 38467                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38468)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 38468                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38474)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 38474                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38478)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 38478                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38479)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 38479                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38482)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 38482                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38764)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 38764                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38771)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 38771                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 40590)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 40590                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 40591)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 40591                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4383)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4383                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4400)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4400                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4439)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4439                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4439)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4439                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4509)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4509                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4516)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4516                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4546)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4546                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4549)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4549                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4576)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4576                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4597)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4597                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4598)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4598                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4605)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4605                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4657)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4657                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4697)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4697                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4871)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4871                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5005)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5005                        X             X                                                        UNKNOWN




                                                                                                                        7 of 12
                                                                                          20-11257-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:08:03              Main Document
                                                                                                                                 Pg 40 of 65

                                                                                                                          In re LATAM Airlines Ecuador S.A.
                                                                                                                                  Case No. 20-11257
                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                    Claim subject to
                                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                         Disputed



                                                                                                                                                                                                                                                                                    offset?
             Creditor Name                             Address1                Address2     Address3             City            State               Zip              Country        Date Debt was Incurred            Basis for Claim                                                                 Total Claim
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5097)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5097                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5408)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5408                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5443)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5443                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5453)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5453                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5483)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5483                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5493)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5493                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5548)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5548                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5554)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5554                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5583)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5583                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5586)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5586                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5654)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5654                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5666)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5666                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5686)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5686                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5707)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5707                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5748)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5748                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5764)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5764                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5801)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5801                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5818)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5818                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5859)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5859                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5929)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5929                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5965)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 5965                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 6135)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 6135                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 6183)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 6183                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 6286)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 6286                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 7844)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 7844                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 7864)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 7864                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 8140)                             ESTADO 10, PISO 13                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 8140                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 8166)                             ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 8166                        X             X                                                        UNKNOWN
LATAM AIRLINES PERU S.A. (AS LESSOR OF                                                                                                                                                                        INTERCOMPANY AIRCRAFT LEASE;
MSN 35318)                               AVENIDA ANDRÉS REYES N°338, PISO 6                              SAN ISIDRO                                          PERU                          VARIOUS            MSN 35318                       X             X                                                        UNKNOWN
LATAM AIRLINES PERÚ S.A. (AS LESSOR OF                                                                                                                                                                        INTERCOMPANY AIRCRAFT LEASE;
MSN 35696)                               AVENIDA ANDRÉS REYES N°338, PISO 6                              SAN ISIDRO                                          PERU                          VARIOUS            MSN 35696                       X             X                                                        UNKNOWN
LATAM AIRLINES PERÚ S.A. (AS LESSOR OF                                                                                                                                                                        INTERCOMPANY AIRCRAFT LEASE;
MSN 40798)                               AVENIDA ANDRÉS REYES N°338, PISO 6                              SAN ISIDRO                                          PERU                          VARIOUS            MSN 40798                       X             X                                                        UNKNOWN

LAWRENCE ENTERPRISES PARTNERSHIPD/B JFK AIRPORT-BLDG 14                                                  JAMAICA            NY               11434                                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,941.34

LECOMEXSA & LOGISITC SERVICE S.A.        LORENZO DE GARAICOA 821 ENTRE V.M.                              GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $500.00

LEDESMA ALVARADO ANA CECILIA             CIUD.MIRAFLORES-AVE. CARLOS JULIO A                             GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $1.00
LEONARDO TEODORO QUINDE LAVAYEN          ABDON CALDERON Y SANDIFORD. 346                                 GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $118.53
LEXTRAVEL CIA. LTDA                      AV. 9 DE OCTUBRE N21-256 Y CARRION                              QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $1.40
LICOMAR LIBROS COMERCIALES SRL           RODRIGUEZ PENA 612                                              BUENOS AIRES                                        ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                      $260.00
LIMA AIRPORT PARTNERS S.R.L..            AV.ELMER FAUCETT S/N - CALLAO                                   LIMA                                07031           PERU                          VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
LINDE ECUADOR S.A.                       KM ONCE Y MEDIO VIA DAULE S/N                                   QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $0.18
LINK DIGITAL DIGITALKN S.A.              AV. ORELLANA E11-160 Y WHYMPER                                  QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,037.45
LIUVA ROWENA GARCIA                      HOMERO SALAS 118 Y EL ALTAR                                     QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $12.00
LLORENTE & CUENCA ECUADOR S.A.           AV. 12 DE OCTUBRE 1830 Y LUIS CORDE                             QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                  $10,589.25




                                                                                                                                         8 of 12
                                                                                                     20-11257-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:08:03              Main Document
                                                                                                                                            Pg 41 of 65

                                                                                                                                     In re LATAM Airlines Ecuador S.A.
                                                                                                                                             Case No. 20-11257
                                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                              Claim subject to
                                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                                   Disputed



                                                                                                                                                                                                                                                                                              offset?
             Creditor Name                          Address1                              Address2     Address3             City            State               Zip              Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim

LOPEZ MENA SERVICIOS ADUANEROSINTEG   IGNACIO SAN MARIA OE330 Y NUNEZ DE.                                           QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                 $165,273.44
LUIS GIOVANNY GOMEZ LASCANO           CIUDADELA FLORIDA NORTE, MZ 113 A,                                            GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1.00
LUIS RUIZ DIAZ                        DOCE NOVIEMBRE S/N Y FRAGATA                                                  SAN CRISTOBAL                                       ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $392.00
LUISA MARÍA YAZBEK RIVAS              GUAYAQUIL, ECUADOR                                                                                                                                                N/A              PENDING LITIGATION             X            X              X                                      UNKNOWN

LUKAS TRAVEL LUKELU CIA LTDA          MANUEL ITURREY E11-28 Y AV. LA CORU                                           QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $101.83
MACANASTOURS CIA LTDA                 GRAN COLOMBIA 5 12 Y LUIS RIOS Y 3                                            CUENCA                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $81.94
                                                                                                                                                                                                                         POTENTIAL OBLIGATIONS UNDER
MALAYSIA AIRLINES                                                                                                                                                                                     VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
MANTAORO HOTELERA MANTA S.A.          23 S/N Y AV. MALECON                                                          MANTA                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,269.20

MAR AIR FOODS INC DBA CASCATA         PO BOX 110                                                                    ROCKVILLE CENTRE NY                 11571-0110                                    VARIOUS            ACCOUNTS PAYABLE                                                                                        $537.02

MARCELO PONTON FUENTES                PASAJE E1C N78-60 Y BARTOLOME DE LA                                           QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $314.96
MAREAUTO S.A..                        AV. DE LOS GRANADOS E11-26 Y AV. 6                                            QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $11,810.11
                                      BERNARDO HOUSSAY Y FEDERICO
MARIA FERNANDA ZARATE TAPIA           GONZALE                                                                       CUENCA                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                           $1.00
MARIANA ROMERO GUARNIZO               SAN CRISTOBAL SN Y ROBERTO SCHIESS                                            SAN CRISTOBAL                                       ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,092.00
MARINA HOTELES LIMITADA               ECUADOR 299                                                                   VINA DEL MAR                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,282.77
MARRIOTT BUSINESS SERVICES            1201 NW 42ND AVE                                                              MIAMI              FL               33126-2656                                    VARIOUS            ACCOUNTS PAYABLE                                                                                      $46,245.20
MARTHA ESMERALDA MUENTES
CHARCOPA                              HUANCAVILCA 5013 Y CALLE 23 AVA                                               GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $920.00

MC CANN ERICKSON ECUADOR PUBLICIDAD CUMBAYA / AV PAMPITE Y SIMON VA S/N                                             QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                           x                                          UNKNOWN

MEGATUR S.A.                          ILLINGWORTH 115 ENTRE MALECON Y PIC                                           GUAYAQUIL - EC                                      ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $690.01

MEJIA PERALTA RUBEN ARTURO            COOP. JUNTA DE BENEFICENCI SOLAR 14                                           GUAYAQUIL                           5943            ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,086.01
MERAMEXAIR S.A.                       SANTA ROSA 18 Y VIA YARUQUI                                                   QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,165.10

MERCANTIL AMERICANA DE VIAJES AMERT P ICAZA 606 Y ESCOBEDO EDIF LA DOLO                                             GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $57.18
MERCEDES DEL ROSARIO CORDOVA
PENALO                              CATALINA ALDAZ N34-115 Y PORTUGAL                                               QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $26,597.60
                                                                                                                                                                                                                         POTENTIAL OBLIGATIONS UNDER
MERPATI NUSANTARA AIRLINES                                                                                                                                                                            VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                    UNKNOWN
METROPOLITAN TOURING CA               AMAZONAS 2039 Y 18 SEPTIEMBRE                                                 QUITO - EC                                          ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                  $48,197.91
MEZZE CAFE AND BAR                    144-3887TH AVE                                                                NEW YORK           NY               10001                                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $310.00
MIAMI-DADE AVIATION DEPARTMENT        PO BOX 526624                                                                 MIAMI              FL               33152-6624                                    VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
MICROSOFT ONLINE INC                  6100 NEIL ROAD STE 100                                                        RENO               NV               89511-1137                                    VARIOUS            ACCOUNTS PAYABLE                                                                                   $4,059.31
MIDDLEWORLD TOURING CIA. LTDA.        LUIS FELIPE BORJA N15-85 Y AV. TAR                                            QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $46.13
MINAS TRAVEL AGENCY CIA LTDA          AV AMAZONAS AV ORELLANA N26 179                                               QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $125.59
MINIBUSES LOPEZ RUBIO SL              CAMINO VIEJO DE LEGANES 155                                                   MADRID                                              SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $559.55
MINISTERIO DE TURISMO                 AV. ELOY ALFARO N32-300 Y PASAJE.                                             QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                 $136,040.00
                                      MARIANO CUEVA 721 Y PRESIDENTE
MOMPO TRAVEL CIA LTDA                 CORD                                                                          CUENCA                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $69.23

MONICA ORTEGA JACOME                  BELLO HORIZONTE E10-70 Y MANUEL ITU                                           QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $94.00

MUNDO EXPRESS AGENCIA DE VIAJES MUN DOS LOTE 91 Y B                                                                 QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $173.29
                                                                                                                    COMODIN DE
MUNDO VALLE MUNVA CIA. LTDA.          SAN RAFAEL S/N Y EL TRIANGULO                                                 ECUADOR - EC                                        ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $172.00
                                      PICHINCHA 605 ENTRE CLEMENTE BALLÉN
MUNICIPALIDAD DE GUAYAQUIL            Y 10 DE AGOSTO                                                                GUAYAQUIL                                           ECUADOR                       VARIOUS            POTENTIAL TAX CLAIMS           X             X             X                              TO BE DETERMINED
MUNICIPIO DEL DISTRITO METROPOL.DE    VENEZUELA Y CHILE. 1039                                                       QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $5,592.60

NAV CANADA                            77 RUE METCALFE STRET OTTAWA ONT.                                             GANDER                                              CANADA                        VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

NEGOCIOS Y SERVICIOS DEL ECUADOR S.   AV. FRANCISCO DE ORELLANA Y MIGUEL                                            GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,219.20
NEWSLOG SL                            CAMINO DE LAS REJAS                   1 2PL OF.L.                             MADRID                                              SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $46.85
                                                                                                                    ARLINGTON
NHI-2 LLC DBA TRAVELLIANCE CHICAGO.   85 W ALGONQUIN RD STE 160                                                     HEIGHTS            IL               60005-4458                                    VARIOUS            ACCOUNTS PAYABLE                                                                                      $69,239.23
NJ EASY RIDE INC                      333 ELM ST APT 3C                                                             KEARNY             NJ               07032-3578                                    VARIOUS            ACCOUNTS PAYABLE                                                                                      $30,120.00
NOVATRAVELCYC SA                      REMIGIO CRESPO 2 59 Y JUAN INIGUEZ                                            CUENCA                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $116.12

NOVAVISTATOURS CIA.LTDA.              LUIS CORDERO 377 Y GENERAL ENRIQUEZ                                           QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                          $1.05
NY4 PRETZELS INC DBA AUNTIE ANNE'S    6 MONTERRA CT                                                                 ROCKSVILLE         MD               20850                                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $73.90

OLGA VERONICA BALDEON MARTINEZ        JOSE ORRANTIA GONZALEZ S6-1 Y LEOPO                                           GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $111.39

OPERACIONES INTEGRALES CHACABUCO SO RUTA LOS LIBERTADORES KM 53 S/N.                                                LOS ANDES                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $317.94

OPERADORA DE TURISMO TREKECUADOR      LOS PERALES N45-83 Y MALVAS                                                   QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                          $17.15
ORANGE BUSINESS SERVICES U.S. INC     13775 MCLEAREN ROAD                                                           OAK HILL           VA               20171                                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $9,863.54
OTECEL S.A.                           AV.SIMON BOLIVAR S/N Y NAYON.                                                 QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $58,803.62
OTG MANAGEMENT LLC                    352 PARK AVENUE SOUTH                 10TH FLOOR                              NEW YORK           NY               10010                                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $75.13
OWL TRAVEL AGENCY                     AVENIDA 6 DE DICIMEBRE N37-351 Y E                                            QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $159.75




                                                                                                                                                    9 of 12
                                                                                                20-11257-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:08:03              Main Document
                                                                                                                                       Pg 42 of 65

                                                                                                                                In re LATAM Airlines Ecuador S.A.
                                                                                                                                        Case No. 20-11257
                                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                                      offset?
            Creditor Name                             Address1                       Address2     Address3             City            State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                              Total Claim

PA-CO COMERCIAL E INDUSTRIAL S.A.      AV. COLON E480 Y AV. NUEVE DE OCTUB                                     GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $897.05
PAILLACHO GOMEZ LENIN JAVIER           6 DE DICIEMBRE                                                          QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $561.62
                                       GNERAL-MANUEL SERRANO S/N ENTRE
PAUL EDUARDO ARIAS                     JUN                                                                     MANTA                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $53.00
PAX ASSIST INC                         151 310F BLDG JFKIA.                                                    NEW YORK           NY            11430                                            VARIOUS            ACCOUNTS PAYABLE                                                                                   $61,158.60
PERCREA CIA LTDA PERFIL CREATIVO       CIRCUNVALACION SUR 813 E HIGUERAS                                       GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $417.05
PEREZ, BUSTAMANTE & PONCE              AV REPUBLICA DE EL SALVADOR 1082                                        QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $461.68
PLASTRO S.A.                           KM 11 1/2 VIA DAULE PARQUE INDUS                                        GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $982.00
PLUSHOTEL S.A.                         AV. ORELLANA N6-54 Y CALLE REINA VI                                     QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,031.41

PORTRANS S.A.                          VIA AL PUERTO MARITIMO KM 3.5 AV. 2                                     GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $8,770.85

PRICEWATERHOUSECOOPERSDEL ECUADOR      INAQUITO / AV 6 DE DICIEMBRE LOTE 3                                     QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $9,970.22
PRIMIUM TRAVEL AGENCIA DE VIAJES Y     RIO COCA Y PSJ. TIPUTINI MANZANA.                                       AMBATO                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $2.42
PRO , TURIS CIA LTDA                   MIGUEL CORDERO 1104                                                     CUENCA                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $21.99
PROCESADORA DE AGUA PROQUITO           AMBROSIO ACOSTA 570 Y MANUEL
ASOCIA                                 CORONA                                                                  QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $108.00
PRODUBANCO (AS L/C ISSUER OF L/C NO.   AV. FRANCISCO DE ORELLANA Y EUGENIO                                                                                                                                          UNCOLLATERALIZED STANDBY
GRB20200004164)                        ALMAZÁN                                                                 GUAYAQUIL                                           ECUADOR                       09/23/19           LETTER OF CREDIT            X             X                                                         $9,776.13
PRODUBANCO (AS L/C ISSUER OF L/C NO.   AV. FRANCISCO DE ORELLANA Y EUGENIO                                                                                                                                          UNCOLLATERALIZED STANDBY
GRB20200004168)                        ALMAZÁN                                                                 GUAYAQUIL                                           ECUADOR                       10/14/19           LETTER OF CREDIT            X             X                                                          $530.00
PRODUBANCO (AS L/C ISSUER OF L/C NO.   AV. FRANCISCO DE ORELLANA Y EUGENIO                                                                                                                                          UNCOLLATERALIZED STANDBY
GRB20200004179)                        ALMAZÁN                                                                 GUAYAQUIL                                           ECUADOR                       11/11/19           LETTER OF CREDIT            X             X                                                         $1,800.00
PRODUBANCO (AS L/C ISSUER OF L/C NO.   AV. FRANCISCO DE ORELLANA Y EUGENIO                                                                                                                                          UNCOLLATERALIZED STANDBY
GRB2020004221)                         ALMAZÁN                                                                 GUAYAQUIL                                           ECUADOR                       03/06/20           LETTER OF CREDIT            X             X                                                         $1,814.15

PRODUCTOS SKSFARMS CIA. LTDA.          REINALDO FLORES E2-23 Y AURELIO GUE                                     QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,660.00
PROMOTORA ECUATORIANA DE CAFE DE
CO                                     COREA NO. 126 Y AV. AMAZONAS          EDIFI                             QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $729.60
PROMOTORES MEDICOS
LATINOAMERICANOS                       CDLA KENNEDY VIEJA 300 Y CALLE FRAN                                     GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $19,796.12
QUALITYTOURS AGENCIA DE VIAJES CIA.    LUIS CORDERO E4-382 Y AMAZONAS                                          QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $27.14
RADIOTARQUI S.A                        QUITO, AV. DE LOS SHYRIS N35-71 Y S                                     QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $2,064.00
RAIZEN ARGENTINA SA                    AVENIDA SARMIENTO S/N.                                                  BUENOS AIRES                                        ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,644.00
RAUL VASCONEZ LIBERIO.                 LA 35 AVA Y CHEMBERS.                                                   GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $4,575.50

RECORRIDOS TURISTICOS ECUATORIANOS, AV.MONTES 716 PISOS 3 AL 5                                                 LA PAZ                                              BOLIVIA                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $60.96
REFRESCOS SIN GAS S.A. RE.S.GA.SA   VIA A DAULE KM 6.5 AV. PRINCIPAL S/                                        GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $19,678.00
REGINA AIRPORT AUTHORITY            1-5201 REGINA AVENUE.                                                      REGINA             SK                               CANADA                        VARIOUS            ACCOUNTS PAYABLE                                                                                    $8,718.95

RENDON MACIAS FERNANDO                 PUERTO FRANCISCO DE ORELLANA ESP SN                                     COCA                             593                ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $14,371.62

REPUBLIQUE FRANCAISE-DIRECTION DE L    AEROPORT INTERNATIONAL DE TAHITI -.                                     PAPEETE                                             FRENCH POLYNESIA              VARIOUS            ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
RETAIL IN MOTION LATIN AMERICA SPA     AV AMERICO VESPUCIO 1287                                                PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                              $105,011.00
RITA JEANNET MUELA LEON..              RAMON BORJA.                                                            QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                $4,535.72

RIVER TRAVEL AGENCIA COMPANIA LIMIT    AV. DE LOS SHIRYS N43-170.                                              QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $8.97
ROOTOURS S.A.                          C.C. LAS AMERICAS                                                       CUENCA                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,613.60

ROSA ELVIRA PIN                        URBANIZACION LA CAMPIÑA CALLE 113 A                                     MANTA                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $1.00
ROYAL SANTIAGO HOTEL S.A..             ARTURO PRAT 3939                                                        IQUIQUE                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $2,428.92
                                       AV.AMAZONAS N35-17 Y JUAN PABLO
RP&C ABOGADOS CIA. LTDA.               SAE                                                                     QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $16,723.36
S3EXPEDITIONS CIA. LTDA.               BORRERO 5-51 Y JAUN JARAMILLO                                           CUENCA                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $56.00
SAMITRAVEL S.A.                        LOS BOSQUES AV DEL PERIODISTA                                           PORTOVIEJO                                          ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $146.03

SAN JOSE GARNI S.A.                    1 KILOMETRO AL ESTE DEL AEROPUERTO.                                     SAN JOSE                                            COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE                                                                                     $461.04
SANCHEZ SANMARTIN FRANCISCO            ANTONIO LLORET B S/N                                                    CUENCA                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $75.00
                                       AEROPUERTO ARTURO MERINO BENITE
SCL TERMINAL AEREO SANTIAGO S.A. SO    S/N                                                                     PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $109.20

SECURITY DATA SEGURIDAD EN DATOS Y     KM 2.7 AV. CARLOS JULIO AROSEMENA S                                     GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $162.85
SEGUNDO MIGUEL GUACHAMIN PILLAJO       CALLE B 59 Y PASAJE SIETE.                                              QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,314.17
SEGURIDAD PRIVADA ACTIVE SECURITY C    AV. MIGUEL H. ALCIVAR S/N Y AV. FRA                                     GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                   UNKNOWN

SEGURIDAD Y VIGILANCIA MANCHENO CIA FRANCISCO TAMARIZ 2 78 Y BOYACA                                            CUENCA                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $176.00

SELLVIAJES CIA.LTDA.                   SIMON BOLIVAR KM 6 ANTIGUA VIA A CO                                     QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                  $292.31
SERVICIO DE AVIACION ALLIED ECUATOR    SANTA ROSA VIA TABABELA # 18 Y VIA                                      QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                              $105,369.71
SERVICIO DE IMPUESTOS INTERNOS         AMUNATEGUI 66                                                           SANTIAGO                                            CHILE                         VARIOUS            POTENTIAL TAX CLAIMS        X             X             X                              TO BE DETERMINED
SERVICIO DE LOGISTICA EXPRESS SOCIE    CAL. EL ROSAL MZA. A LOTE. 23 URB.                                      SURQUILLO                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                               $24,158.00
                                       AV. FRANCISCO DE ORELLANA Y JUSTINO
SERVICIO DE RENTAS INTERNAS            CORNEJO EDIFICIO SRI                                                    GUAYAQUIL                                           ECUADOR                       VARIOUS            POTENTIAL TAX CLAIMS        X             X             X                              TO BE DETERMINED
SERVICIO DE RENTAS INTERNAS (SRI)
DIRECCIÓN METROPOLITANA TRIBUTARIA
(QUITO)                                AV. AMAZONAS N21-125 Y ROBLES                                           QUITO                                               ECUADOR                       VARIOUS            POTENTIAL TAX CLAIMS        X             X             X                              TO BE DETERMINED




                                                                                                                                           10 of 12
                                                                                                            20-11257-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:08:03              Main Document
                                                                                                                                                   Pg 43 of 65

                                                                                                                                            In re LATAM Airlines Ecuador S.A.
                                                                                                                                                    Case No. 20-11257
                                                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                     Claim subject to
                                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                                          Disputed



                                                                                                                                                                                                                                                                                                     offset?
             Creditor Name                          Address1                            Address2              Address3             City            State             Zip                 Country       Date Debt was Incurred           Basis for Claim                                                                 Total Claim
SERVICIO DE RENTAS INTERNAS DE
ECUADOR                               N/A                                                                                                                                                                       N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SERVICIO DE RENTAS INTERNAS DE
ECUADOR                               N/A                                                                                                                                                                       N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SERVICIO DE RENTAS INTERNAS DE
ECUADOR                               N/A                                                                                                                                                                       N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

SERVICIO ECUATORIANO DE NORMALIZACI REGIONAL GUAYAS                                                                        GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $247.00
SERVICIO NACIONAL DE ADUANA DEL
ACUADOR                             PUERTO MARÍTIMO – AV. DE LA MARINA.                                                    GUAYAQUIL                                           ECUADOR                          N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

SERVICIOS DE TELECOMUNICACIONES       AV. ELOY ALFARO N44-406 Y HIGUERAS.                                                  QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,958.73
SERVICIOS DEL ECUADOR SEREC CIA. LT   AV. ORELLANA Y AV. NUEVE DE O E4-44                                                  GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $14,860.76
SERVICIOS WFSE ECUADOR C.L            FRANCISCO DE PINSHA S12-252 Y VIA L                                                  QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,193.71
                                      JOAQUIN ORRANTIA S/N Y JUAN TANCA
SHEMLON S.A                           M                                                                                    GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,595.08
                                      NORTHPARK TOWN CENTER-BUILDING        1000 ABERNATHY ROAD, NE SUITE
SHL TALENT MEASUREMENT                400                                   1450                                           ATLANTA            GA            30328                                            VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,325.00
                                                                                                                                                                                                                                POTENTIAL OBLIGATIONS UNDER
SINGAPORE AIRLINES                                                                                                                                                                                           VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
SISTEMAS INTERNACIONALES HC           AV. DE LA PRENSA 3222 Y CALLE JORGE                                                  QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $41,387.06
SITA INC US INC.                      3100 CUMBERLAND BOULEVARD                                                            ATLANTA            GA            30339                                            VARIOUS            ACCOUNTS PAYABLE                                                                                      UNKNOWN
SITA INFORMATION NETWORKING
COMPUTI                               3100 CUMBERLAND BD                    SUITE 200                                      ATLANTA            GA            30339                                            VARIOUS            ACCOUNTS PAYABLE                                                                                      UNKNOWN

SITCOBTECNO CIA. LTDA..               JUAN DE SOSAYA OE3-292 Y AV. AMERIC                                                  QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,243.07

SKORPIOS CARGO Y HANDLING SRL.        AEROPUERTO INTERNACIONAL EL ALTO N-                                                  LA PAZ                                              BOLIVIA                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,068.05
SKYWAY EXECUTIVE SERVICE INC          6820 A FRESH MEADOW LN                                                               FRESH MEADOWS NY                 11365-3421                                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $33,915.23
SL-BACK OFFICE SERVICES S.A.          URB LA GARZOTA SOLAR 7                                                               GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $85,489.92
SOCIEDAD CONCESIONARIA NUEVO          AEROPUERTO INTERNACIONAL A.M.B.
PUDAHU                                S/N                                                                                  PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

SOCIEDAD DE DESARROLLO DE HOTELES P   AV. VICTOR ANDRES BELAUNDE NRO. 198                                                  SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $475.11
SOCIEDAD HOTELERA BIDASOA LTDA.       AVENIDA VITACURA 4873                                                                VITACURA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $742.02

SOCIEDAD HOTELERA COTOPAXI S.A COPA   CORDERO 444 Y AV. DOCE DE OCTUBR                                                     QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,724.02

SOCIEDAD OPERADORA HOTELERA HA SA     AVENIDA PRESIDENTE KENNEDY 172 1727                                                  VITACURA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $31,238.77

SOLCANELA TRAVEL Y TOURS ECUADOR CI   AV. 1O DE AGOSTO N45-125                                                             QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                           $1.09
                                      MIGUEL CORDERO2-22 Y CORNELIO
SOLEILVIAJES CIA. LTDA.               MERC                                                                                 CUENCA                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $140.40

SOLUCIONES TECNOLOGICAS SOLTEFLEX S   AV. ORELLANA E11-75 Y AV. LA CORUNA                                                  QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $58,332.09
SOLVESA ECUADOR S.A                   VIA A DAULE KM 10.5                                                                  GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,326.00
SONIA CAROLINA PATINO                 CALLE M326 Y LA 29                                                                   GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                           $5.00

SOUNDING BOARDS S.A. SOBOSA           DE LAS GOLONDRINAS #137 DE LAS ALON                                                  QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $12,618.72
SPEEDTRAVEL S A                       JUNIN 107 Y MALECON                                                                  GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                           $0.19
                                                                                                                                                                                                                                POTENTIAL OBLIGATIONS UNDER
SPIRIT AIRLINES                                                                                                                                                                                              VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                    UNKNOWN
STELLA MARIS TRAVEL AGENCIA DE VIAJ   PASAJE CARLOS TAMAYO E10-55 Y AV.                                                    QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $35.30
SU CLUB DE VIAJES SOLCARIBE CIA. LT   LA RAZON N37-16 Y EL COMERCIO                                                        QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $24.44
SUBDIRECCION DE AVIACION CIVIL..      AEROPUERTO DE GUAYAQUIL.                                                             GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                 $219,307.88
SUMMIT SECURITY SERVICES, INC.        390 EAB PLAZA                                                                        UNIONDALE          NY            11556                                            VARIOUS            ACCOUNTS PAYABLE                                                                                  $21,888.85
SUPERINTENDENCIA DE COMPAÑIAS         CALLE ROCA 660 Y AMAZONAS                                                            QUITO                                               ECUADOR                       VARIOUS            POTENTIAL TAX CLAIMS           X             X             X                              TO BE DETERMINED
SUR ASISTENCIA SA                     APOQUINDO 4499.                                                                      LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $4,761.41
SURVIAJES CIA LTDA                    MANUEL J. CALLE S-N Y ALFONSO CORD                                                   CUENCA                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $30.69
SUSANA ALEXANDRA LEDESMA VARGAS       ALFREDO DONOSO N4-283                                                                QUITO                            170184             ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $940.80

SUSHICORP S.A.                        AV INTEROCOANICA S/N Y Y FRANCISCO                                                   QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $246.34
                                                                                                                                                                                                                                POTENTIAL OBLIGATIONS UNDER
SWISS INTERNATIONAL AIR LINES                                                                                                                                                                                VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
SWISSPORT CANADA HANDLING INC         BOULEVARD ALEXIS NIHON 100.                                                          TORONTO            ON                               CANADA                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,003.43
                                      ZABINO ZAMBRANO N45-175 Y FRAY
T , T TICKETS , TOURS                 MARC                                                                                 QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                          $50.28
TABACARCEN S.A                        SANTA ROSA VIA TABABELA S/N Y VIA Y                                                  QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $9,877.06
TALBOT HOTELS SA                      AV. GRECIA 1490                                                                      ANTOFAGASTA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $497.64
TALMA ECUADOR SERVICIOS
AEROPORTUAR                           VIA ALPACHACA QUITO                   PICHINCHA                                      QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                 $951,637.75

TALMA SERVICIOS AEROPORTUARIOS S.A    AV. ELMER FAUCETT NRO. 2879 LIMA CA                                                  CALLAO - PE                                         PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $171,628.00
                                                                                                                                                                                                                                POTENTIAL OBLIGATIONS UNDER
TAME                                                                                                                                                                                                         VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

TERESA HILDA PONCE RUIZ               JOSEFA LOZANO CASA 8 Y AVDA. INTERO                                                  QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $31,909.63




                                                                                                                                                       11 of 12
                                                                                                   20-11257-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:08:03              Main Document
                                                                                                                                          Pg 44 of 65

                                                                                                                                   In re LATAM Airlines Ecuador S.A.
                                                                                                                                           Case No. 20-11257
                                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                             Claim subject to
                                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                                  Disputed



                                                                                                                                                                                                                                                                                             offset?
            Creditor Name                           Address1                            Address2     Address3             City            State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                                  Total Claim
TERMINAL AEROPORTUARIA DE
GUAYAQUIL                             AV DE LAS AMERICAS S/N Y AV I AYORA                                         GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED

TERMINAL DE CARGAS DEL ECUADOR S.A.   AV DE LAS AMERICAS SN Y AV. ISIDRO                                          GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                  $12,269.27
TERRAFERTIL S.A.                      PRINCIPAL S/N                         VIA A LAGUNA DE MOJA                  QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,420.00
TESORO NACIONAL AEROCIVIL             CARRERA 27 17 72                                                            BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
                                                                                                                                                                                                                       POTENTIAL OBLIGATIONS UNDER
THAI AIRWAYS INTERNATIONAL                                                                                                                                                                          VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                   UNKNOWN
THE PARAQDIES SHOPS                   OVERLOOK 1                            SUITE 400                             ATLANTA            GA            30339                                            VARIOUS            ACCOUNTS PAYABLE                                                                                      $99.55
THE PORT AUTHORITY OF NY AND NJ.      4 WORLD TRADE CENTER.                                                       NEW YORK           NY            10007                                            VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
TIANDA CHILE SPA                      ARRAYAN 2750                                                                PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
                                                                                                                                                                                                                       POTENTIAL OBLIGATIONS UNDER
TIGER AIRWAYS AUSTRALIA                                                                                                                                                                             VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN

TOP LABORAL RECURSOS HUMANOS Y SERV   NUNEZ DE VELA NO.34-14 Y AV. ATAHUA                                         QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $15,370.40
TRANSP. JORGE CARVAJAL CUEVAS E.I.R   ALCALDE JORGE MONCKEBERG 1351                                               LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $530.17
TRANSPORTADORA ECUATORIANA DE
VALOR                                 AV LA PRENSA 3558                                                           QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                          $76.93
TRANSPORTE AÉREO S.A. (AS LESSOR OF                                                                                                                                                                                    INTERCOMPANY AIRCRAFT LEASE;
MSN 2864)                             ESTADO 10, PISO 11                                                          SANTIAGO                                            CHILE                         VARIOUS            MSN 2864                        X             X                                                        UNKNOWN
TRANSPORTE AÉREO S.A. (AS LESSOR OF                                                                                                                                                                                    INTERCOMPANY AIRCRAFT LEASE;
MSN 2872)                             ESTADO 10, PISO 11                                                          SANTIAGO                                            CHILE                         VARIOUS            MSN 2872                        X             X                                                   UNKNOWN
TRANSSKY S.A..                        MALECON SIMON BOLIVAR 1401                                                  GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,653.71
TRAVEL CLUB VIAGGIMUNDO CIA. LTDA.    AMAZONAS 903 Y WILSON                                                       QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $8.79
TRIANGLE SERVICES INC                 10-63 JACKSON AVE                     GROUND FLOOR                          NEW YORK           NY            11101                                            VARIOUS            ACCOUNTS PAYABLE                                                                                    $4,313.23
TURISMO HERITOURS CIA LTDA            AV. 10 DE AGOSTO N 5282 E INAQUITO                                          QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $131.81
U S DEPT OF AGRICULTURE               PO BOX 70790                                                                CHICAGO            IL            60673-0790                                       VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED

UNIDAL ECUADOR S.A                    AV. DE LAS AMERICAS S/N EDIF. MECAN                                         GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                          $423.00
UNIVERSAL PROTECTION SERVICE, LP      1551 N TUSTIN AVE STE 650                                                   SANTA ANA          CA            92705-8664                                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $3,205.27
VANSERTRANS S.A.                      VERGELES                                                                    GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $6,078.60
VIAJEROEC TRAVEL CORP                 VEINTIMILLA E8-1328 Y PAEZ                                                  QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                           $11.90
VIAJES GAVIOTA AGENCIA DE VIAJES VI   EDIFICIO GRAN ALBOCENTRO              OFICINA 1                             GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                           $28.15
VIAJES Y TURISMO A , F DELGADO CIA.   AV. 6 S/N Y CALLE 13                                                        MANTA - EC                                          ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                          $415.47
VIAJES Y TURISMO GUACAMAYA                                                                                        COMODIN DE
GUACATUR                              CUENCA S/N Y NUEVE DE OCTUBRE                                               ECUADOR                                             ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $120.37
VIAJES Y TURISMO WTA CIA. LTDA.       SUCRE 7-60 Y LUIS CORDERO                                                   CUENCA                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                          $93.95
                                      CIUD.UNION Y PROGRESO,MANZD
VIANDANTE AGENCIAVIAJES               FRENTE                                                                      GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                            $2.98
VICTOR MANUEL TUPIZA GUANOTOA         AV. 6 DE DICIEMBRE N45-436 Y MIGUEL                                         QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $1,586.33
VICTOR MIELES MACIAS                  LETAMENDI 1916 Y JOSE MASCOTE                                               GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                          $588.00
                                      LUIS MORENO MORA 5-49 Y ROBERTO
VIPONLINE TRAVEL AGENCY CIA LTDA      CRE                                                                         CUENCA                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                          $64.42
                                                                                                                                                                                                                       POTENTIAL OBLIGATIONS UNDER
VIRGIN AMERICA                                                                                                                                                                                      VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
                                                                                                                                                                                                                       POTENTIAL OBLIGATIONS UNDER
VUELING AIRLINES                                                                                                                                                                                    VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
                                      12 DE MARZO CALLE ANERICA NUMERO
WAPAMUZA S.A.                         11                                                                          PORTOVIEJO                                          ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $132.00
                                                                                                                                                                                                                       POTENTIAL OBLIGATIONS UNDER
WEST JET                                                                                                                                                                                            VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN

WILLIAM AMILCAR CASTELLANOS GOMEZ     LAS LOLAS INDEPENDENCIA 337 Y AV MA                                         QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $720.00

WORLD FUEL INTERNATIONAL S.R.L CR     OFICENTRO EJECUTIVO LA SABANA 7 PIS                                         SAN JOSE                                            COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE                                                                                   $29,962.00
WORLD FUEL SERVICES, INC              950 SOUTH CHERRY STREET SUITE 1600                                          DENVER             CO            80246                                            VARIOUS            ACCOUNTS PAYABLE                                                                                  $367,704.00
XAVIER FLORES ZAPATA.                 FCO. DALMAU LOTE 6 Y CALLE 2.                                               QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $2,062.99

XEROX DEL ECUADOR S.A.                JUAN PABLO SANZ 3623 Y AV.AMAZONAS                                          QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $27,993.37
                                      PEDRO GONZALEZ N26-60 Y GASPAR
YANDRY SANTIAGO TORRES MOLINA         SANG                                                                        QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $2,700.00
YEROVI CARDENAS RAUL ERNESTO          LUIS CORDERO S/N Y ULPIANO PAEZ                                             QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                            $3.00
YOU TRAVEL AGENCY S.A.                CORDOVA 1011 Y AVE. 9 DE OCTUBRE                                            GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $5,478.89
ZABINA EULALIA VELA PACAS             AV. BALTRA S/N Y INDEFATIGABLE                                              GALAPAGOS IS                                        ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $7,350.00

ZARPECA S.A.                          24 DE SEPTIEMBRE S2-389 VIA ALPACHA                                         QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $182.75
                                                                                                                                                                                                                                                                                             TOTAL:                   $27,824,388.34




                                                                                                                                              12 of 12
                                       20-11257-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:08:03     Main Document
                                                                              PgAirlines
                                                                    In re LATAM  45 of 65Ecuador S.A.
                                                                            Case No. 20-11257
                                                              Schedule F - Intercompany Payable Schedule


                              Debtor                                              Counterparty                             Owed Amount
LATAM AIRLINES ECUADOR S.A.                             CONNECTA CORPORATION                                                                    $520
LATAM AIRLINES ECUADOR S.A.                             LAN CARGO REPAIR STATION LLC                                                        $158,891
LATAM AIRLINES ECUADOR S.A.                             LATAM AIRLINES PERÚ S.A.                                                         $35,683,852
LATAM AIRLINES ECUADOR S.A.                             TRANSPORTE AÉREO S.A.                                                             $1,807,357
                                                                                                           TOTAL:                        $37,650,620




                                                                                1 of 1
               20-11257-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:08:03                       Main Document
                                                                       Pg 46 of 65
 Fill in this information to identify the case:

 Debtor name         LATAM Airlines Ecuador S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11257
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                            20-11257-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:08:03                 Main Document
                                                                                                                Pg 47 of 65
                                                                                                         In re LATAM Airlines Ecuador S.A.
                                                                                                                 Case No. 20-11257
                                                                                               Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                    Date of
                                                                                                                                                                 Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty           Address1                Address2               Address3           City           State         Zip       Country                   Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                            GUARULHO                                             CONTRATO NORMALIZADO ASISTENCIA EN
ABSA AEROLINHAS BRASILEIRAS          ROD HELIO SMIDT S/N                                                    S                                      BRAZIL        TIERRA - ABSA (C)                                 1/1/2009          N/A             1/1/2021
                                                                                                            GUARULHO                                             CONTRATO NORMALIZADO DE ASISTENCIA EN
ABSA AEROLINHAS BRASILEIRAS          ROD HELIO SMIDT S/N                                                    S                                      BRAZIL        TIERRA - ABSA (C)                                 1/1/2009          N/A             1/1/2021
                                     AMAZONAS 2953 Y
ACTUARIA CONSULTORES CIA.LTDA        RUMIPAMBA.                                                             QUITO                                  ECUADOR       ACTUARIA CONSULTORES CIA. LTDA                   11/22/2017         N/A           11/22/2020
                                     AV. DE LOS SHYRIS N32-                                                                                                      LIMPIEZA DE AEREONAVES - ADVANTAGE
ADVANTAGE CLEANING SERVICIO          111 Y AV. ELO                                                          QUITO                                  ECUADOR       CLEANING (C)                                     11/1/2014          N/A            3/17/2020
ADVANTAGE TRAVEL OCC                                                                                                                                             CONTRATO ADVANTAGE TRAVEL OCC (C)                4/1/2020           N/A           12/31/2023
                                                                                                                                                                 DESPACHO OPERACIONAL LP GYE - AEROLANE
                                     AV ORELLLANA E11 - 28 Y                                                                                                     LINEAS AEREAS NACIONALES DEL ECUADOR
AEROLANE LINEAS AEREAS NACION        AV CORUNA                                                              QUITO                                  ECUADOR       S.A. (C)                                         4/26/2012          N/A               N/A
                                     547, BOUCHARD STR. 9TH                                                 BUENOS
AEROLINEAS ARGENTINAS                FLOOR                   1106 ABG                                       AIRES                                  ARGENTINA     STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                     AVE DE LAS AMERICAS S/N                                                                                                     SERVICIO NO AEROPORTUARIO COMERCIAL -
AEROPUERTOS ECOLOGICOS GALA          ISIDRO AYOR                                                            GUAYAQUIL                              ECUADOR       ECOGAL (C)                                        3/1/2014          N/A             3/1/2020
                                     AVE DE LAS AMERICAS S/N                                                                                                     CONTRATO DE ALIMENTACION
AEROPUERTOS ECOLOGICOS GALA          ISIDRO AYOR                                                            GUAYAQUIL                              ECUADOR       CONTINGENCIA - GPS ECOGAL (C)                     5/1/2019          N/A             5/1/2021
                                     AVE DE LAS AMERICAS S/N                                                                                                     CONCESION MERCANTIL - AEROPUERTOS
AEROPUERTOS ECOLOGICOS GALA          ISIDRO AYOR                                                            GUAYAQUIL                              ECUADOR       ECOLOGICOS GALAPAGOS S.A. ECOGAL (C)              7/1/2019          N/A             4/1/2022
                                                                                                                                                                 CONTRATO DE TRANSPORTE DE PASAJEROS
AEROSERVICIOS DEL ECUADOR M                                                                                                                                      CONTINGENCIA (C)                                  8/1/2019          N/A             8/1/2022
                                     HANGAR 9 ZONA C                                                                                                             CONTRATO NORMALIZADO ASISTENCIA EN
AEROTRANSPORTES MAS DE CARG          TERMINAL 2 DE AVIAC    MEXICO, D.F                                     MEXICO                                 MEXICO        TIERRA - MAS CARGA (C)                            1/1/2009          N/A             1/1/2021
                                     ATTN: PRESIDENT OR                                                     MARUPES
AIR BALTIC                           GENERAL COUNSEL        TEHNIKAS IELA 3            LIDOSTA RIGA         NOVADS                    LV-1053      LATVIA        STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                     SIR SERETSE KHAMA
                                     INTERNATIONAL AIRPORT,
AIR BOTSWANA CORPORATION             P O BOX 92                                                             GABORONE                               BOTSWANA      MITA AGREEMENTS                                     N/A             N/A               N/A
                                                            XIDAN:15 WEST CHANG        CIVIL AVIATION
AIR CHINA                            LI WEI                 AN AVE                     BUILDING             BEIJING                   100031       CHINA         MITA AGREEMENTS                                     N/A             N/A               N/A

                                                                                       2ND FLOOR REVENUE
                                                              DY GENERAL MANAGER-      ACCOUNTS OLD
AIR INDIA                            ATTN: AJIT KARMARKAR     FINANCE                  AIRPORT                                                                   SPA AGREEMENT                                       N/A             N/A               N/A

AIR TAHITI                           AEROPRT DE TAHITI-FAA'A P.O. BOX 314                                   PAPEETE                                TAHITI        MITA AGREEMENTS                                     N/A             N/A               N/A

AIR TAHITI                           AEROPRT DE TAHITI-FAA'A P.O. BOX 314                                   PAPEETE                                TAHITI        STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                     ATTN: PADMAPRIYA
AIR TAHITI NUI                       RAMACHANDRAN            BOULEVARD POMARE          P.O.BOX 314                                                 TAHITI        MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                       321 NORTH CLARK                                                           THE DOCUMENT RETRIEVAL SERVICE - ARC
AIRLINES REPORTING CORPORATIO        FOLEY & LARDNER LLP      ATTN: DEREK L. WRIGHT    STREET SUITE 3000    Chicago      IL           60654-4762                 CARRIER SERVICES (C)                              4/3/2012          N/A               N/A
                                                              19300 INTERNATIONAL
ALASKA AIRLINES                      ERIK SMITH               BLVD.                                         SEATTLE      WA           98188                      MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                                                                                                 COMPRA DE CHALECOS PANTALON - ALBA
ALBA LEONOR FLORES RAMIREZ                                                                                                                                       LEONOR FLORES (C)                                 2/1/2015          N/A             2/1/2021
                                                                                                                                                                 SERVICIO DE ALIMENTACION PARA EL CENTRO
                                                                                                                                                                 DE CAPACITACION LAN - ALEGRIA AMADOR
ALEGRIA AMADOR                                                                                                                                                   GOMEZ (C)                                         9/1/2017          N/A             1/1/2021
                                                              VIALE ALESSANDRO
ALITALIA                             ATTN: FRANCESCO FUSCA    MARCHETTI 111                                 ROMA RM                   148          ITALY         STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                     ATTN: PRESIDENT OR       SHIODOMECITY CENTER      HIGASHISHIMBASHI
ALL NIPPON AIRWAYS                   GENERAL COUNSEL          152                      MINATOKU             TOKYO                     105-7140     JAPAN         MITA AGREEMENTS                                     N/A             N/A               N/A

ALLEGIANT AIR                        1201 N TOWN CENTER DR.                                                 LAS VEGAS    NV           89144                      STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                                                                                 CONVENIO DE ASIGNACION DE TARIFAS POOL
ALTITUD                                                                                                                                                          A ALTITUD (C)                                    6/24/2019          N/A            6/24/2020
                                                                                                                                                                 SERVICIO MANTENCION JARDINES - AMABLE
AMABLE AMBROCIO JAUREGUI BR                                                                                                                                      JAUREGUI (C)                                      8/1/2016          N/A             1/1/2022
                                     SALVADOR DE MADARIAGA                                                                                                       GLOBAL DISTRIBUTION AGREEMENT -
AMADEUS IT GROUP S.A.                1                                                                      MADRID                    28027        SPAIN         AMADEUS IT GROUP S.A. (C)                         3/1/2011          N/A             3/1/2020




                                                                                                                      1 of 16
                                                                               20-11257-jlg    Doc 8   Filed 09/08/20 Entered 09/08/20 16:08:03                Main Document
                                                                                                                    Pg 48 of 65
                                                                                                             In re LATAM Airlines Ecuador S.A.
                                                                                                                     Case No. 20-11257
                                                                                                   Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                       Date of
                                                                                                                                                                    Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty                Address1                 Address2               Address3           City        State       Zip         Country                    Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                                    OPERATIONAL AND IMPLEMENTATION
                                         SALVADOR DE MADARIAGA                                                                                                      SERVICE AGREEMENT - AMADEUS IT GROUP
AMADEUS IT GROUP S.A.                    1                                                                      MADRID                  28027        SPAIN          S.A. (C)                                         3/1/2011           N/A             3/1/2020

AMERICAN AIRLINES, INC.                  3800 N MINGO RD                                                        TULSA     OK            74116-5003                  AA - XL CODESHARE AGREEMENT 01OCT2011            10/1/2011          N/A               N/A
                                                                                                                EAST                                                AGREEMENT TO PAY DUTIES, TAXES AND
AMERICAN ALTERNATIVE INSURANCE CORP.     555 COLLEGE RD                                                         PRINCETON NJ            08540                       CHARGES ON IMPORT GOODS                          7/3/1905

                                                                                                                                                                    CUSTODIAN OF BONDED MERCHANDISE -
                                                                                                                EAST                                                CARRIAGE AND SAFEKEEPING OF AUTHORIZED
AMERICAN ALTERNATIVE INSURANCE CORP.     555 COLLEGE RD                                                         PRINCETON NJ            08540                       CARGO INSIDE A CUSTOMS WAREHOUSE.                7/3/1905
                                                                                                                                                                    AGREEMENT TO PAY DUTIES, TAXED AND
                                                                                                                EAST                                                CHARGES ON CREW, PASSENGER AND
AMERICAN ALTERNATIVE INSURANCE CORP.     555 COLLEGE RD                                                         PRINCETON NJ            08540                       AIRCRAFT PROCESSING FEES.                        7/6/1905
ANDANDO TOURS C LTDA                                                                                                                                                CONVENIO ANDADO TOURS (C)                        1/1/2020           N/A           12/31/2021
                                                                                                                SAN
ANGEL RAMOS CHALEN                       FRAGATA Y FLOREANA                                                     CRISTOBAL                            ECUADOR        CONTRATO SERVICIOS ANGEL RAMOS (C)               9/1/2019           N/A             9/1/2020
                                         SAN JUAN / ULLOA N25-8 Y
ANTONIO XAVIER ATIENCIA CEV              AV. COLON.                                                             QUITO                                ECUADOR        CONTRATO SERVICIOS (C)                           3/10/2020          N/A            9/10/2020

AQUALOGIC SOCIEDAD CIVIL CO                                                                                                                                         AQUALOGIC ARRIENDO FILTROS DE AGUA (C)           9/30/2019          N/A            9/30/2020
                                                                                                                                                                    ACUERDO DE PRESTACION DE SERVICIOS -
                                                                                                                                                                    ASESORIAS FALCON MANAGEMENT
ASES. FALCON MANAGEMENT PAR                                                                                                                                         PARTNERS LTDA. (C)                               10/1/2013          N/A               N/A
                                                                                                                                                                    CONVENIO CORPORATIVO DE DESCUENTOS
AURELIAN ECUADOR                                                                                                                                                    PARA AURELIAN ECUADOR (C)                        5/2/2019           N/A             4/1/2021
                                         ATTN: PRESIDENT OR
AUSTRIAN AIRLINES                        GENERAL COUNSEL            FONTANASTRASE 1 A1100                       VIENNA                               AUSTRIA        STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A

AVILES TRAVEL                                                                                                                                                       CONTRATO CHARTER NY - AVILES TRAVEL (C)          5/10/2020          N/A            5/10/2020
                                         WILMINGTON TRUST        1100 NORTH MARKET                              WILMINGTO                                           EXIM, CONTRACT BETWEEN SPV ASSET
BECACINA LEASING LLC (AS LESSOR)         COMPANY                 STREET                                         N         DE            DE 19890                    OWNER AND LESSEE, MSN 35698                                         N/A
                                         AV. ELOY ALFARO N29-235
BIGBRANCH S.A.                           Y ITALIA                                                               QUITO                                ECUADOR        RENOVACION CONTRATO DIGITALIZACION (C)           9/19/2018          N/A            9/19/2020
                                         AV. ELOY ALFARO N29-235                                                                                                    CONTRATO POR LOGA-STICA DE TRANSPORTE
BIGBRANCH S.A.                           Y ITALIA                                                               QUITO                                ECUADOR        DE GYE Y UIO (C)                                 12/1/2018          N/A            10/1/2020
BMI DEL EQUADOR COMPANIA DE SEGUROS DE
VIDA SA                                  SUECIA 653 Y SHYRIS.                                                   QUITO                                ECUADOR        INSURANCE AGREEMENT                              8/1/2019         66 DAYS          7/31/2020
                                                                                                                                                                    CONTRATO PARA UTILIZACION DE LA TARJETA
                                         AV. DE LOS SHYRIS S/N Y                                                                                                    MAS BMI - BMI IGUALAS MEDICAS DEL
BMI IGUALAS MEDICAS DEL                  SUECIA.                                                                QUITO                                ECUADOR        ECUADOR S.A. (C)                                 8/1/2017           N/A               N/A
                                         AV. DE LOS SHYRIS S/N Y                                                                                                    RENOVACION DE SEGURO DE ASISTENCIA
BMI IGUALAS MEDICAS DEL                  SUECIA.                                                                QUITO                                ECUADOR        MA©DICA LATAM (C)                                8/1/2019           N/A            7/31/2020
                                         AV. DE LOS SHYRIS S/N Y                                                                                                    PR135794 - RENOVACION DE SEGURO
BMI IGUALAS MEDICAS DEL                  SUECIA.                                                                QUITO                                ECUADOR        MEDICO Y SEGURO DE VIDA (C)                      8/1/2019           N/A            7/31/2020
                                         AV. DE LOS SHYRIS S/N Y                                                                                                    RENOVACION DE SEGURO DE ASISTENCIA
BMI IGUALAS MEDICAS DEL                  SUECIA.                                                                QUITO                                ECUADOR        MA©DICA LANTOURS 2019 (C)                        8/1/2019           N/A            7/31/2020
                                         AV. DE LOS SHYRIS S/N Y                                                                                                    RENOVACION DE SEGURO DE VIDA LANTOURS
BMI IGUALAS MEDICAS DEL                  SUECIA.                                                                QUITO                                ECUADOR        2019 (C)                                         8/1/2019           N/A            7/31/2020
                                         AV. DE LOS SHYRIS S/N Y
BMI IGUALAS MEDICAS DEL ECUADOR S.A      SUECIA.                                                                QUITO                                ECUADOR        INSURANCE AGREEMENT                              8/1/2019         66 DAYS          7/31/2020
                                         AV. DE LOS SHYRIS S/N Y
BMI IGUALAS MEDICAS DEL ECUADOR S.A      SUECIA.                                                                QUITO                                ECUADOR        INSURANCE AGREEMENT                              8/1/2019         66 DAYS          7/31/2020
                                         AV. DE LOS SHYRIS S/N Y
BMI IGUALES MEDICAS DEL ECUADOR S.A.     SUECIA.                                                                QUITO                                ECUADOR        INSURANCE AGREEMENT                              6/1/2019           N/A               N/A

BORDER AIR LTD                           EMERALD BOULEVARD                                                      EDENVALE                             SOUTH AFRICA SALES SUBAGENT - BORDER AIR (PTY) LTD (C)          5/20/2013          N/A               N/A
                                         DIEGO DE ALMAGRO E8-06
BT ENTERPRISE WORLDWIDE ECU              Y PEDRO PONC                                                           QUITO                                ECUADOR        RECUPERACION DE CARTERA                          6/16/2017          N/A            6/16/2021
                                                                    QUITO -ECUADOR          AEROPUERTO
BT ENTERPRISE WORLDWIDE ECU              DIANA ESTEVES              CONECTOR ALPACHACA      MARISCAL SUCRE      QUITO                   170907       ECUADOR        BT ENTERPRISE WORLDWIDE ECU (C)                  6/16/2018          N/A            6/16/2021




                                                                                                                           2 of 16
                                                                          20-11257-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:08:03           Main Document
                                                                                                              Pg 49 of 65
                                                                                                      In re LATAM Airlines Ecuador S.A.
                                                                                                              Case No. 20-11257
                                                                                            Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                             Date of
                                                                                                                                                          Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
                Contract Counterparty           Address1              Address2            Address3           City        State       Zip        Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                        DIEGO DE ALMAGRO E8-06                                                                                            CONTRATO 3958317-GMN
BT ENTERPRISE WORLDWIDE ECU             Y PEDRO PONC                                                     QUITO                              ECUADOR       AUDITCONSULTING GROUP (C)                        7/30/2018          N/A            7/30/2020
                                        PARQUE EMPRESARIAL                                                                                                ASESORIA AMBIENTAL TECNICA Y LEGAL
CARBONO NEUTRAL CIA. LTDA.              COLON                                                            GUAYAQUIL                          ECUADOR       CARBONO NEUTRAL (C)                              12/12/2019         N/A           12/12/2020
                                                                                                                                                          CONTRATO DE PRESTACION DE SERVICIO
CEMPLY S.A.                                                                                                                                               PARA MANTENCION - CEMPLY S.A. (C)                5/1/2014           N/A            4/30/2021
CENTRAL ECUADOR EC-CT                                                                                                                                     CONVENIO CENTRAL ECUADOR EC-CT (C)               6/17/2019          N/A            6/17/2020
                                                                                                         GUANGZHO
CHINA SOUTHERN AIRLINES                 NO.68, QIXIN ROAD,                                               U                       510403     CHINA         MITA AGREEMENTS                                     N/A             N/A               N/A
                                        WILMINGTON TRUST        1100 NORTH MARKET                        WILMINGTO                                        EXIM, CONTRACT BETWEEN SPV ASSET
CISNE LEASING LLC (AS LESSOR)           COMPANY                 STREET                                   N         DE            DE 19890                 OWNER AND LESSEE, MSN 36711                                         N/A
                                        JOSE ALAVEDRA TAMA SLS.                                                                                           CONTRATO DE ARRENDAMIENTO - CITYBOX
CITYBOX MINI BODEGAS C.A.               14-21 Y FRA                                                      GUAYAQUIL                          ECUADOR       MINI BODEGAS C.A. (C)                             2/2/2010          N/A            2/28/2020
                                        JOSE ALAVEDRA TAMA SLS.                                                                                           CONTRATO DE ARRENDAMIENTO - CITYBOX
CITYBOX MINI BODEGAS C.A.               14-21 Y FRA                                                      GUAYAQUIL                          ECUADOR       MINI BODEGAS C.A. (C)                             4/1/2010          N/A             3/1/2020
                                        JOSE ALAVEDRA TAMA SLS.                                                                                           CONTRATO DE ARRENDAMIENTO DE
CITYBOX MINI BODEGAS C.A.               14-21 Y FRA                                                      GUAYAQUIL                          ECUADOR       BODEGAS - CITYBOX MINI BODEGAS (C)                1/4/2013          N/A             1/4/2021
                                        JOSE ALAVEDRA TAMA SLS.                                                                                           CONTRATO DE ARRENDAMIENTO DE
CITYBOX MINI BODEGAS C.A.               14-21 Y FRA                                                      GUAYAQUIL                          ECUADOR       BODEGAS - CITYBOX MINI BODEGAS (C)                1/4/2013          N/A             1/4/2021
                                        JOSE ALAVEDRA TAMA SLS.                                                                                           CONTRATO DE ARRENDAMIENTO DE
CITYBOX MINI BODEGAS C.A.               14-21 Y FRA                                                      GUAYAQUIL                          ECUADOR       BODEGAS - CITYBOX MINI BODEGAS (C)                1/4/2013          N/A             1/4/2021
                                        JOSE ALAVEDRA TAMA SLS.                                                                                           CONTRATO DE ARRENDAMIENTO DE
CITYBOX MINI BODEGAS C.A.               14-21 Y FRA                                                      GUAYAQUIL                          ECUADOR       BODEGAS - CITYBOX MINI BODEGAS (C)                1/4/2013          N/A             1/4/2021
                                        JOSE ALAVEDRA TAMA SLS.                                                                                           ARRIENDO DE BODEGA - CITYBOX MINI
CITYBOX MINI BODEGAS C.A.               14-21 Y FRA                                                      GUAYAQUIL                          ECUADOR       BODEGAS C.A(C)                                    4/1/2013          N/A             3/1/2020
                                        JOSE ALAVEDRA TAMA SLS.                                                                                           CONTRATO DE ARRENDAMIENTO DE
CITYBOX MINI BODEGAS C.A.               14-21 Y FRA                                                      GUAYAQUIL                          ECUADOR       BODEGAS - CITYBOX MINI BODEGAS (C)                1/4/2014          N/A             1/4/2021
                                        JOSE ALAVEDRA TAMA SLS.                                                                                           CONTRATO DE ARRENDAMIENTO - CITYBOX
CITYBOX MINI BODEGAS C.A.               14-21 Y FRA                                                      GUAYAQUIL                          ECUADOR       MINI BODEGAS C.A. (C)                            10/1/2016          N/A             3/1/2020
                                        JOSE ALAVEDRA TAMA SLS.                                                                                           SERVICIO ARRENDAMIENTO MINI BODEGA -
CITYBOX MINI BODEGAS C.A.               14-21 Y FRA                                                      GUAYAQUIL                          ECUADOR       CITYBOX MINIBODEGAS C. A. (C)                    9/18/2017          N/A               N/A
                                        ULTIMAS NOTICIAS Y EL
CITYFAST S.A.                           COMERC N37-78                                                    QUITO                              ECUADOR       CITY FAST (C)                                    4/20/2018          N/A            4/20/2023
                                        AYACUCHO 703 Y
CLINICA SAN LUIS DE FRANCIA             CHIMBORAZO                                                       GUAYAQUIL                          ECUADOR       SERVICIOS DE DISPENSARIO GYE (C)                  1/1/2020          N/A             1/1/2022
                                                                                                                                                          SERVICIO ENERGIA ELECTRICA PUBLICA - CNEL
CNEL EP                                                                                                                                                   EP (C)                                            9/1/2015          N/A             9/1/2016
                                                                                                                                                          CW2220838- ADDENDUM NÂ°2 CODESHARE
CODESHARE XL-IB                                                                                                                                           XL-IB (C)                                        3/19/2018          N/A               N/A
                                                                                                                                                          CONTRATO SERVICIO REMOLQUE DE AVIONES
COMPAA‘AA DE TRANSPORTE NOROCCIDENTAL                                                                                                                     - COMPAA‘AA DE TRANSPORTE
CIA LTDA                                                                                                                                                  NOROCCIDENTAL CIA LTDA. (C)                      1/28/2015          N/A            1/28/2019
                                        CDLA GARZOTA DOS MZ                                                                                               ADEMDUN TRANSPORTE GUAYAQUIL -
COMPAÑIA DE TRANSPORTE ESCO             145 SL 5                                                         GUAYAQUIL                          ECUADOR       CARMEN PEA‘A (C)                                  7/1/2019          N/A            6/30/2020
                                                                                                                                                          CONTRATO COMUNIDAD KIWCHA AA‘ANGU
COMUNIDAD KIWCHA AA‘ANGU                                                                                                                                  (C)                                               4/1/2020          N/A           12/31/2023
                                                                                                                                                          TRANSPORTE MANTA - COOP. AEROPUERTO
COOP. AEROPUERTO                                                                                                                                          (C)                                               9/1/2019          N/A             9/1/2021

                                        ATTN: CARMEN FANNY     TOCUMEN
COPA AIRLINES                           GONZALEZ ACEVEDO       INTERNATIONAL AIRPORT                     PANAMA                             PANAMA        STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                        AVE. INTEROCEANICA NRO
CORONEL CHAVEZ Y CIA EN NOMBRE COLE     OE6-73 Y GON                                                     QUITO                              ECUADOR       MULTISERVICIOS (C)                               6/15/2018          N/A            6/15/2020

                                                                                                                                                          SERVICIOS DE COMUNICACION Y DISEA‘O
                                        GUIPUSCOA S/N Y                                                                                                   GRAFICO - CORPIDE CORPORACION
CORPIDE CORPORACION PUBLICI             MALLORCA                                                         QUITO                              ECUADOR       PUBLICITARIA INTEGRAL DELTA CIA LTDA (C)          3/2/2016          N/A            7/15/2020
                                        AV. ESPANA S/N Y ELIA
CORPORACION AEROPORTUARIA DE CUENCA     LIUT                                                             CUENCA                             ECUADOR       CONTRATO ARRIENDO ESPACIOS FISICOS (C)           1/31/2020          N/A            1/31/2021
                                        AV. ESPANA S/N Y ELIA                                                                                             ARRIENDO ESPACIOS OPERACIONALES ATO
CORPORACION AEROPORTUARIA DE CUENCA     LIUT                                                             CUENCA                             ECUADOR       CUE (C)                                          1/31/2020          N/A            1/31/2021




                                                                                                                    3 of 16
                                                                          20-11257-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:08:03           Main Document
                                                                                                              Pg 50 of 65
                                                                                                      In re LATAM Airlines Ecuador S.A.
                                                                                                              Case No. 20-11257
                                                                                            Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                             Date of
                                                                                                                                                          Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty           Address1                  Address2            Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                          SERVICIO DE COMPRAS A CRA‰DITO -
CORPORACION EL ROSADO S.A.                                                                                                                                CORPORACION EL ROSADO S.A (C)                    6/12/2014          N/A            6/12/2020
                                                                                                                                                          CONVENIO CON SUPERMERCADO -
CORPORACION FAVORITA C.A..                                                                                                                                CORPORACION FAVORITA C.A. (C)                    7/31/2017          N/A               N/A

                                    VEINTIMILLA E4-66 Y AV.                                                                                               SERVICIO MOVIL AVANZADO - CORPORACION
CORPORACION NACIONAL DE TEL         AMAZONAS                                                             QUITO                              ECUADOR       NACIONAL TELECOMUNICACIONES CNT EP (C)            8/1/2016          N/A            7/31/2017

                                                                                                                                                          ACUERDO PARA EL DESARROLLO Y
                                                                                                                                                          OPERACION COMERCIAL DE LAS
                                    VIA A TABABELA S/N Y VIA                                                                                              PLATAFORMAS AEROPORTUARIAS DE LAN EN
CORPORACION QUIPORT S.A.            YARUQUI                                                              QUITO                              ECUADOR       QUITO - CORPORACION QUIPORT S.A. (C)             9/27/2012          N/A             2/9/2022
                                    VIA A TABABELA S/N Y VIA                                                                                              CONSECIONARIA AEROPUERTO -
CORPORACION QUIPORT S.A.            YARUQUI                                                              QUITO                              ECUADOR       CORPORACION QUIPORT S.A. (C)                     10/25/2012         N/A            2/20/2020
                                    VIA A TABABELA S/N Y VIA                                                                                              SERVICIOS DE ARRENDAMIENTO - QUIPORT
CORPORACION QUIPORT S.A.            YARUQUI                                                              QUITO                              ECUADOR       (C)                                              11/1/2012          N/A            2/20/2023
                                    VIA A TABABELA S/N Y VIA
CORPORACION QUIPORT S.A.            YARUQUI                                                              QUITO                              ECUADOR       ADENDA CONTRATO QUIPORT - BUSSING (C)            2/20/2013          N/A            2/20/2022
                                    VIA A TABABELA S/N Y VIA
CORPORACION QUIPORT S.A.            YARUQUI                                                              QUITO                              ECUADOR       USO DE SALON VIP (C)                             1/1/2019           N/A            2/20/2022
CORPORATIVO LINDE                                                                                                                                         CONVENIO CORPORATIVO LINDE (C)                   6/24/2019          N/A            6/24/2020
                                    ATTN: PRESIDENT OR
CROATIA AIRLINES                    GENERAL COUNSEL            SAVSKA CESTA 41                           ZAGREB                  10000      CROATIA       STAFF TRAVEL AGREEMENTS                             N/A             N/A              N/A
CRUCEROS TIP TOP                                                                                                                                          CONVENIO CRUCEROS TIP TOP II-IV-V (C)            2/17/2020          N/A           12/31/2023

CULMINA PROJECT S.L.                AVENIDA DE AMERICA 32                                                MADRID                             SPAIN         CONTRATO ABBA MADRID MAD XL 16.12.2015            1/1/2016          N/A           12/31/2020
                                                                                                                                                          CNOTRATO DE AFILIACION DE
DATAFAST S.A                                                                                                                                              ESTABLECIMIENTO-DATAFAST (C)                     4/21/2014          N/A            4/21/2020
                                    COREA 126 Y AVENIDA
DELI INTERNACIONAL S.A..            AMAZONAS                                                             GUAYAQUIL                          ECUADOR       ALIMENTACION CONTIGENCIA DELI QUITO (C)           9/1/2018          N/A            6/30/2021
                                    COREA 126 Y AVENIDA                                                                                                   CONTRATO DE ALIMENTACION
DELI INTERNACIONAL S.A..            AMAZONAS                                                             GUAYAQUIL                          ECUADOR       CONTINGENCIA GYE (C)                              1/1/2019          N/A           12/31/2021
                                                                                                         BUENOS                                           (ATC) CARTA OFERTA DELOITTE ARGENTINA
DELOITTE & CO SA                    FLORIDA 234 PISO 4.                                                  AIRES                              ARGENTINA     IMPUESTOS                                        10/1/2018          N/A           12/31/2019

                                    ATTN: HAROLD SCHWART, HARTSFIELD ATL INTL
DELTA AIR LINES                     PROJECT LEADER        AIRPT                      832 P BOX 2053      ATLANTA       GA        30320                    CODESHARE AGREEMENT                              12/2/2019          N/A               N/A

                                    ATTN: HAROLD SCHWART, HARTSFIELD ATL INTL                                                                             AMENDMENT NO. 1 TO
DELTA AIR LINES                     PROJECT LEADER        AIRPT                      832 P BOX 2053      ATLANTA       GA        30320                    CODESHAREAGREEMENT OF 2/12/2019                  2/27/2020          N/A               N/A
                                                                                                                                                          MANTENIMIENTO PREVENTIVO Y
                                                                                                                                                          CORRECTIVO DE EQUIPO SABRE 5000 -
                                                                                                                                                          INTERAMERICANA DE SISTEMAS Y SEGURIDAD
DETECTA CORP S.A.                   CARRERA 13                                                           BOGOTA                             COLOMBIA      SA INTERSEG SA (C)                                9/4/2017          N/A             9/4/2019
                                    AV. DE LAS AMERICAS S/N                                                                                               ACONTRATO SALON VIP POR CONTINGENCIA
DIAMOND CLUB S.A. DICLUB.           E ISIDRO AY                                                          GUAYAQUIL                          ECUADOR       (C)                                              10/1/2019          N/A            10/1/2020
                                    BUENOS AIRES OE1-53 Y                                                                                                 ARRIENDO DE INSTALACIONES - DIRECCION
DIRECCION GENERAL DE AVIACION       AV. 10 DE AGO                                                        QUITO                              ECUADOR       GENERAL DE AVIACION CIVIL (C)                    3/23/2016          N/A            3/17/2021
                                    BUENOS AIRES OE1-53 Y                                                                                                 ARRIENDO BODEGA - DIRECCION GENERAL DE
DIRECCION GENERAL DE AVIACION       AV. 10 DE AGO                                                        QUITO                              ECUADOR       AVIACION CIVIL (C)                                8/8/2017          N/A           11/17/2022
                                    BUENOS AIRES OE1-53 Y
DIRECCION GENERAL DE AVIACION       AV. 10 DE AGO                                                        QUITO                              ECUADOR       ARRIENDO ESPACIO MANTA (C)                       11/18/2019         N/A           12/18/2021
                                    AV. SHYRIS 2120 Y                                                                                                     SERVICIO DE TELEVISION SATELITAL - DIRECT
DIRECTV ECUADOR CIA LTDA            TELEGRAFO.                                                           QUITO                              ECUADOR       TV (C)                                            1/1/2018          N/A               N/A
                                    ISAAC ALBENIZ E3-78 Y                                                                                                 CONTRATO DE OPERACION DE MAQUINA
DISVENDING S.A.                     MOZARTH                                                              QUITO                              ECUADOR       VENDING - DISVENDING S.A (C)                      4/2/2015          N/A           12/31/2020
                                    INAQUITO / AV MARISCAL
E&G SEGURIDAD INTEGRAL              SUCRE OE9-45                                                         QUITO                              ECUADOR       MTTO Y RECARGAS EXTINTORES QUITO (C)              1/1/2019          N/A             1/1/2021
                                                                                                                                                          CONTRATO DE PRESTACION DE SERVICIO -
ECOBLANCSA S.A.                     GARZOTA 3ERA ETAPA         MZ 92 SOLAR 7                             GUAYAQUIL                          ECUADOR       ECOBLANCSA S.A. (C)                               3/1/2016          N/A            3/31/2021
                                                                                                                                                          CONTRATO DE ARRIENDO - EDISON
EDISON LEONARDO NARANJO DIA                                                                                                                               LEONARDO NARANJO DIAZ (C)                        9/19/2018          N/A            9/18/2020




                                                                                                                    4 of 16
                                                                                20-11257-jlg    Doc 8     Filed 09/08/20 Entered 09/08/20 16:08:03           Main Document
                                                                                                                       Pg 51 of 65
                                                                                                              In re LATAM Airlines Ecuador S.A.
                                                                                                                      Case No. 20-11257
                                                                                                    Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                     Date of
                                                                                                                                                                  Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
              Contract Counterparty                 Address1             Address2                  Address3          City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                  AIRPORT ROAD               CAIRO
                                            ADMIN.COMPLEX - NORTH INTERNATIONAL AFFAIRS      INTERNATIONAL
EGYPTAIR                                    BLDG.                 DEPARTMENT                 AIRPORT             CAIRO                              EGYPT         MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                  BEN-GURION INT’L
EL AL ISRAEL AIRLINES                       MASSADA APELMAN       AIRPORT                    P.O.BOX 41          TEL AVIV                7015001    ISRAEL        MITA AGREEMENTS                                     N/A             N/A               N/A

EMANIEL NARVAEZ                                                                                                                                                   ANALISIS DE COSTOS EMANUEL NARVAEZ(C)            12/31/2019         N/A            3/31/2021
                                            NASARETH OE2-08 Y
EMBAQUA COMPAÑIA LIMITADA                   MELCHOR TOAZA.                                                       QUITO                              ECUADOR       MTTO DISPENSADORES DE AGUA UIO (C)               8/15/2019          N/A            8/15/2021
                                                                                                                                                                  SUMINSTRO ELECTRICO - EMPRESA
EMPRESA ELACTRICA PAŠBLICA ESTRATEGICA                                                                                                                            ELA‰CTRICA PAŠBLICA ESTRATEGICA
CORPORACION NACIONAL DE ELECTRICIDAD CNEL                                                                                                                         CORPORACION NACIONAL DE ELECTRICIDAD
E.P.                                                                                                                                                              CNEL E.P. (C)                                     9/1/2015          N/A             9/1/2016
                                                                                                                                                                  SUMINISTRO DE ENERGAA ELA‰CTRICA -
                                            CDLA.GARZOTA SECTOR 3                                                                                                 EMPRESA ELA‰CTRICA PUBLICA DE
EMPRESA ELECTRICA PUBLICA DE GUAYA.         MZ#47.                                                               GUAYAQUIL                          ECUADOR       GUAYAQUIL EP (C)                                 3/20/2013          N/A            3/20/2020
                                                                                                                                                                  CONTRATO DE SUMINISTRO DEL SERVICIO DE
                                            CDLA.GARZOTA SECTOR 3                                                                                                 ELECTRICIDAD - EMPRESA ELECTRICA PUBLICA
EMPRESA ELECTRICA PUBLICA DE GUAYA.         MZ#47.                                                               GUAYAQUIL                          ECUADOR       DE GUAYAQUIL EP (C)                              3/20/2013          N/A            3/20/2020
                                            10 DE AGOSTO E1-24 Y AV.                                                                                              SUMINISTRO DE ENERGIA ELECTRICA -
EMPRESA ELECTRICA QUITO S.A.                LAS CASAS.                                                           QUITO                              ECUADOR       EMPRESA ELECTRICA QUITO S.A. (C)                 1/10/2013          N/A            1/10/2021
ETIHAD AIRWAYS                              ATTN: BEN SIMKIM                                                                                                      STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                            AV. LAS AGUAS 909 Y                                                                                                   CONTRATO DE ARRENDAMIENTO - EUREPSA
EUREPSA S.A                                 COSTANERA                                                            GUAYAQUIL                          ECUADOR       (C)                                               1/2/2019          N/A             1/1/2021


                                            ATTN: PRESIDENT OR                                                   NORDRHEIN-
EUROWINGS                                   GENERAL COUNSEL            GROßENBAUMER WEG 6    40472 DSSELDORF     WESTFALEN                          GERMANY       STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                                                                                  CONTRATO DE RECEPCION
                                                                                                                                                                  ALMACENAMIENTO Y ENTREGA DE
                                                                                                                                                                  ELEMENTOS DE CARGA - EXPAIR CARGO
EXPAIRCARGO ECUADOR CIA. LTD                AV. DE LAS AMERICAS S/N                                              GUAYAQUIL                          ECUADOR       ECUADOR CIA. LTDA (C)                             1/4/2019          N/A             1/4/2022
                                            AV.DIEGO DE ALMAGRO Y
FABARA & COMPAÑIA ABOGADOS C.               AV.R 30-118                                                          QUITO                              ECUADOR       ASESORAA LABORAL FABARA (C)                       7/1/2019          N/A            6/30/2022
FACTOR LABORAL FACTLABOR S.                                                                                                                                       PATROCINIO LEGAL LABORAL GYE (C)                  7/1/2019          N/A            6/30/2022
                                                                                                                                                                  CONVENIO CORPORATIVO VENTA DE
                                                                                                                                                                  MEDICAMENTOS - FARMACIAS Y
                                            ESPEJO E1-52 Y                                                                                                        COMISARIATOS DE MEDICINAS S.A.
FARMACIAS Y COMISARIATOS DE                 MONTUFAR                                                             GUAYAQUIL                          ECUADOR       FARCOMED (C)                                      1/1/2014          N/A           12/31/2020
                                            MARIANO PASTOR NO.OE8-                                                                                                SERVICIO TRANSPORTE PRIVADO -
FASTLINECAR S.A                             47 Y DOMINGO.                                                        QUITO                              ECUADOR       FASTLINECAR (C)                                  12/1/2010          N/A               N/A
                                            AV. 6 DE DICIEMBRE N30-                                                                                               CONVENIO GALA¡PAGOS EXPERIENCE - LATAM
GALÁPAGOS EXPERIENCE CIA. L                 105 Y ALPALL                                                         QUITO                              ECUADOR       (C)                                               1/1/2020          N/A           12/31/2020
                                                                                                                 TALLAHASS                                        SOFTWARE RESERVATIONS SERVICES -
GALILEO INTERNATIONAL - DO NO               1201 HAYS STREET.                                                    EE        FL            32301                    GALILEO INTERNATIONAL L.L.C (C)                  11/22/2002         N/A               N/A
                                                                                                                                                                  GALLETAS CLUB SOCIAL PARA COMPRA SNACK
GALLETAS CLUB SOCIA                                                                                                                                               DE CONTINGENCIAS (C)                             11/15/2018         N/A           11/15/2020
                                            MANAGEMENT BUILDING,
                                            GARUDA CITYSOEKARNO-
                                            HATTA INTERNATIONAL
                                            AIRPORTTANGERANG          INDONESIAPO BOX 1004                       TANGERAN
GARUDA INDONESIA                            15111                     TNG BUSH                                   G                                  INDONESIA     SPA AGREEMENT                                       N/A             N/A               N/A
                                            AV LUIS TUFINO OE-3-245 Y
GATE GOURMET DEL ECUADOR CIA                TYARCO                                                               QUITO                              ECUADOR       CONTRATO DE CONTINGENCIA ATO GG (C)               2/1/2019          N/A            1/31/2022
                                                                                                                                                                  CONVENIO DESCUENTOS UP FRONT GENERAL
GENERAL MOTORS DEL ECUADOR SA                                                                                                                                     MOTORS DEL ECUADOR SA (C)                        12/31/2019         N/A           12/31/2021
GLOBAL COLLECT HOLDING B.V                                                                                                                                        GLOBAL COLLECT HOLDING B.V (XP), (C)              4/27/2020         N/A            4/27/2023
                                                                                                                                                                  SERVICIOS DE AUDITORIA FINANCIERA -
GMN AUDITCONSULTING GROUP C                                                                                                                                       AUDITCONSULTING (C)                               3/4/2016          N/A             3/4/2020
                                                                                                                                                                  CONVENIO ASIGNACION TARIFA PQTLAN A
GOLDEN VACATIONS                                                                                                                                                  GOLDEN VACATIONS (C)                             6/24/2019          N/A            6/24/2020




                                                                                                                            5 of 16
                                                                           20-11257-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:08:03           Main Document
                                                                                                               Pg 52 of 65
                                                                                                       In re LATAM Airlines Ecuador S.A.
                                                                                                               Case No. 20-11257
                                                                                             Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                              Date of
                                                                                                                                                           Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty           Address1                  Address2            Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date

GRACE MARIANA VILLAVICENCIO          AV. SAN JORGE 1001                                                   GUAYAQUIL                          ECUADOR       CONTRATO ARRIENDO POLICENTRO                     6/1/2017           N/A            5/31/2020
GRAN HOTEL DEL COCA CUENTAS                                                                                                                                CONTRATO DE ALIMENTACION - COCA (C)              1/1/2020           N/A            1/1/2022
                                     BELLAVISTA ALTA OE11 Y
GRUPO REPCON GRUPOCON S.A.           OE10                                                                 QUITO                              ECUADOR       SERVICIO DE MENSAJERAA REPCOM (C)                4/1/2019           N/A             7/5/2021
                                     CRISOLOGO LARRALDE                                                                                                    (ATC) CARTA OFERTA HOTEL GRAND BRIZO
GUAMAFLO S.A                         3263                                                                 CABA                               ARGENTINA     XLAR                                             6/15/2018          N/A            6/14/2020
                                                                                                                                                           SERVICIO - H.G.A. RAMPAS Y SERVICIOS
GUAYAQUIL S. A.                                                                                                                                            AEROPORTARIOS DE GUAYAQUIL S. A. (C)             2/15/2006          N/A               N/A
                                                                                                                                                           CONTRATO DE PRESTACION DE SERVICIOS DE
                                                                                                                                                           CAPACITACION - GUILLERMO DANIEL
GUILLERMO EDUARDO SKINNER F                                                                                                                                OCCHIPINTI (C)                                   6/11/2013          N/A               N/A
HAWAIIAN AIRLINES                    ATTN: PILIALOHA WANG                                                                                                  STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                                                                           SERVICIOS DE MANTENIMIENTO EQUIPO DE
HENRY NATAEL SEGURA PARRAGA          DURAN / SOLAR 37                                                     GUAYAQUIL                          ECUADOR       APOYO TERRESTRE GYE Y UIO (C)                    7/17/2019          N/A            7/17/2020
                                     AV. 10 DE AGOSTO 103 Y
HERIBERTO ANTONIO GLAS ESPI          MALECON SIMO                                                         GUAYAQUIL                          ECUADOR       CONTRATO GLAS                                    5/1/2018           N/A             5/1/2023
                                                                                                                                                           ACUERDO DE SERVICIO CON HISPAMODA EC
HISPAMODA EC                                                                                                                                               (C)                                              3/12/2018          N/A            3/12/2030
                                     11TH FLOOR, ONE                                                      TUNG
                                     CITYGATE, 20 TAT TUNG                                                CHUNG,
HONG KONG AIRLINES                   ROAD                                                                 LANTAU                             HONG KONG     STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                                                                           SERVICIOS MEDICOS - HOSPITAL DE LOS
HOSPITAL DE LOS VALLES S. A                                                                                                                                VALLES S.A. (C)                                  2/20/2013          N/A               N/A
                                                                                                                                                           CONTRATO PARA EL SERVICIO DE
                                     AV. FRANCISCO DE                                                                                                      ALOJAMIENTO - HOTEL HILTON COLON
HOTEL COLON GUAYAQUIL S.A.           ORELLANA MZ 111 CD                                                   GUAYAQUIL                          ECUADOR       GUAYAQUIL (C)                                    8/1/2017           N/A             8/1/2020
                                     AV. FRANCISCO DE                                                                                                      CONTRATO HOTEL HITLON COLON GYE LA-XL
HOTEL COLON GUAYAQUIL S.A.           ORELLANA MZ 111 CD                                                   GUAYAQUIL                          ECUADOR       (C)                                              3/1/2019           N/A            2/28/2022
HUGO LARREA                                                                                                                                                ARCONTRATO HUGO LARREA (C)                       8/23/2018          N/A            8/23/2020
                                                                 APDO. CORREOS                                                                             CODESHARE - RECIPROCAL CODESHARE
IBERIA                               ANTONIO PIMENTEL            6203328080                               MADRID                             SPAIN         AGREEMENT                                        7/1/2006           N/A               N/A
                                                                 APDO. CORREOS                                                                             LOUNGE ACCESS AGREEMENT - IBERIA L.A.E
IBERIA                               ANTONIO PIMENTEL            6203328080                               MADRID                             SPAIN         (C)                                              1/1/2008           N/A               N/A
                                                                 APDO. CORREOS
IBERIA                               ANTONIO PIMENTEL            6203328080                               MADRID                             SPAIN         ACUERDO DE COOPERACIÓN COMERCIAL.                   N/A             N/A               N/A
                                                                 APDO. CORREOS
IBERIA                               ANTONIO PIMENTEL            6203328080                               MADRID                             SPAIN         MITA AGREEMENTS                                    N/A              N/A              N/A
INALECSA                                                                                                                                                   INALECSA (C)                                     1/1/2018           N/A           12/31/2020
                                     JOSE ANDRADE OE1-512 Y
INCINERACION RESIDUOS TOXIC          JOAQUIN MANC                                                         QUITO                              ECUADOR       GESTOR DESECHOS PELIGROSOS GYE-UIO (C)           5/3/2018           N/A             5/3/2019
                                                                                                                                                           CONTRATO ARRIENDO DE OFICINAS -
INMOBILIARIA AERONAUTICA S.A.                                                                                                                              INMOBILIARIA AERONAUTICA S. A. (C)               2/1/2006           N/A               N/A
                                     AV. JUAN TANCA                                                                                                        SERVICIO ARRIENDO LOCAL COMERCIAL -
INMOBILIARIA DEL SOL S.A. M          MARENGO S/N Y AV. JO                                                 GUAYAQUIL                          ECUADOR       INMOBILIARIA DEL SOL (C)                         3/1/2017           N/A             3/1/2022
                                     AV. JUAN TANCA                                                                                                        CESION DE DERECHOS INMOBILIARIA DEL SOL
INMOBILIARIA DEL SOL S.A. M          MARENGO S/N Y AV. JO                                                 GUAYAQUIL                          ECUADOR       MOBILSOL                                         3/1/2017           N/A            3/31/2022
                                     PEDRO CARBO 553 Y VELEZ -                                                                                             CONTRATO DE ARRENDAMIENTO -
INMOBILIARIA ROCAFUERTE CA           LUQUE.                                                               GUAYAQUIL                          ECUADOR       INMOBILIARIA ROCAFUERTE C.A (C)                  8/1/2017           N/A             8/1/2021
                                     COREA 126 Y AV.                                                                                                       CONTRATO ALIMENTACION CONTINGENCIA
INT FOOD SERVICES CORP               AMAZONAS                                                             QUITO                              ECUADOR       INT FOOD QUITO (C)                               9/1/2018           N/A            6/30/2021
                                     COREA 126 Y AV.                                                                                                       CONTRATO INFOOD ALIMENTACION CONTING
INT FOOD SERVICES CORP               AMAZONAS                                                             QUITO                              ECUADOR       GYE (C)                                          1/1/2019           N/A           12/31/2021
                                     AV. REPUBLICA E2-401 Y                                                                                                SERVICIOS LEGALES Y TRIBUTARIOS -
INTEGRAL ADVISORS SERVICIOS          RUMIPAMBA.                                                           QUITO                              ECUADOR       INTEGRAL ADVISORS (C)                            1/25/2017          N/A               N/A
                                     AV. REPUBLICA E2-401 Y                                                                                                SERVICIOS LEGALES Y TRIBUTARIO - INTEGRAL
INTEGRAL ADVISORS SERVICIOS          RUMIPAMBA.                                                           QUITO                              ECUADOR       ADVISORS (C)                                     1/25/2017          N/A               N/A
                                                                                                                                                           SERVICIO LABORATORIO CLINICO - INTERLAB
INTERLAB S. A.                                                                                                                                             S. A. (C)                                        7/1/2011           N/A               N/A
                                     AEROPORT 33, P.O.BOX
INTERNATIONAL AIR TRANSPORT A        416                                                                  CURACAO                            ANTILLES      COUNTERINDEMNITY AGREEMENT - IATA (C)            8/13/2003          N/A            8/13/2020




                                                                                                                     6 of 16
                                                                       20-11257-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:08:03           Main Document
                                                                                                           Pg 53 of 65
                                                                                                   In re LATAM Airlines Ecuador S.A.
                                                                                                           Case No. 20-11257
                                                                                         Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                          Date of
                                                                                                                                                       Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty            Address1              Address2            Address3           City        State       Zip        Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                     CALLE LIMITE S/N P. I LAS                                                                                         INTERNATIONAL BUSINESS LIMOUSINES, S.A.U
INTERNATIONAL BUSINESS LIMOU         FRONTERAS                                                        MADRID                             SPAIN         (C)                                              10/1/2018          N/A               N/A
                                     3-24 YAMASHITA-CHO,
JAPAN TRANSOCEAN AIR                 NAHA-SHI                                                         OKINAWA                 900 0027   JAPAN         MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                                                                                       CONTRATO DE SERVICIO DE ALIMENTACION -
JENNY FERNANDA LOPEZ TACO                                                                                                                              JENNY FERNANDA LOPEZ TACO (C)                    11/29/2013         N/A           11/29/2020

                                     ATTN: PRESIDENT OR     2701 QUEENS PLAZA                         LONG
JETBLUE AIRWAYS                      GENERAL COUNSEL        NORTH                                     ISLAND CITY NY          11101                    STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                     TERMINAL 4 ROOM 161022
JFK INTERNATIONAL AIR TERMINAL LLC   JOHN F KENNEDY                                                   JAMAICA       NY        11430                    AIRPORT AGREEMENTS - T4 IN JFK AIRPORT              N/A             N/A               N/A
                                                                                                                                                       TRANSPORTE TERRESTRE DE PERSONAL -
JIMENEZ SALAS HAMILTON MICHAEL                                                                                                                         JIMENEZ SALAS HAMILTON MICHAEL (C)               10/1/2015          N/A               N/A
                                     260 HANEUL GIL GANGSEO
KOREAN AIR                           GU                                                               SEOUL                   157-712    KOREA         STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
LA SELVA LODGE                                                                                                                                         CONTRATO LA SELVA LODGE (C)                      4/1/2020           N/A           12/31/2023
LACTEOS SAN ANTONIO CA               CARLOS TOSO S/N                                                  CUENCA                             ECUADOR       LACTEOS SAN ANTONIO (C)                          6/24/2019          N/A            6/24/2021
                                     CLA. SAMANES 2 ETAPA
LAI CHOW WONG                        MAZANA 217 SOL                                                   GUAYAQUIL                          ECUADOR       GALLETAS PARA CONTING (C)                        1/15/2019          N/A            1/15/2021
                                     AV DE LAS AMERICAS Y AV                                                                                           SERVICIOS DE ASISTENCIA - LAN CARGO S.A.
LAN CARGO S.A.                       ISIDRO S/N                                                       GUAYAQUIL                          ECUADOR       (C)                                               1/1/2010          N/A             1/1/2021
                                                                                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                               SANTIAGO                           CHILE         (COUNTERPARTY IS LESSEE), MSN 35698                                 N/A
                                                                                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                               SANTIAGO                           CHILE         (COUNTERPARTY IS LESSEE), MSN 36711                                 N/A
                                                                                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                               SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 2892                                  N/A
                                                                                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                               SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 29229                                 N/A
                                                                                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                               SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 34626                                 N/A
                                                                                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                               SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35230                                 N/A
                                                                                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                               SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35231                                 N/A
                                                                                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                               SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 3535                                  N/A
                                                                                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                               SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35697                                 N/A
                                                                                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                               SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35698                                 N/A
                                                                                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                               SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 3663                                  N/A
                                                                                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                               SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 3671                                  N/A
                                                                                                                                                       INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                               SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 36710                                 N/A




                                                                                                                 7 of 16
                                                            20-11257-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:08:03           Main Document
                                                                                                Pg 54 of 65
                                                                                        In re LATAM Airlines Ecuador S.A.
                                                                                                Case No. 20-11257
                                                                              Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                               Date of
                                                                                                                                            Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty           Address1     Address2            Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 36711                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 36712                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 3770                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 3772                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 37800                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 37801                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 37802                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 40590                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 40591                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4400                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4439                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4509                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4598                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4605                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4697                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5097                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5443                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 8166                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4383                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4439                                  N/A




                                                                                                      8 of 16
                                                            20-11257-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:08:03           Main Document
                                                                                                Pg 55 of 65
                                                                                        In re LATAM Airlines Ecuador S.A.
                                                                                                Case No. 20-11257
                                                                              Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                               Date of
                                                                                                                                            Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty           Address1     Address2            Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4516                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4546                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4549                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4576                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4597                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4657                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4871                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5005                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5408                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5453                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5483                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5493                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5548                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5554                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5586                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5583                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5686                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5707                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5764                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5801                                  N/A




                                                                                                      9 of 16
                                                            20-11257-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:08:03           Main Document
                                                                                                Pg 56 of 65
                                                                                        In re LATAM Airlines Ecuador S.A.
                                                                                                Case No. 20-11257
                                                                              Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                               Date of
                                                                                                                                            Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty           Address1     Address2            Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5818                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5859                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5929                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5965                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 6135                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 6183                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35317                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35321                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35322                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38478                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38479                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38461                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38459                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38764                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38467                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38474                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38482                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38771                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38468                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 7844                                  N/A




                                                                                                      10 of 16
                                                                          20-11257-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:08:03           Main Document
                                                                                                              Pg 57 of 65
                                                                                                      In re LATAM Airlines Ecuador S.A.
                                                                                                              Case No. 20-11257
                                                                                            Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                             Date of
                                                                                                                                                          Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty           Address1                 Address2            Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                  SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 7864                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                  SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 6286                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                  SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 26329                                 N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                  SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5748                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                  SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5654                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                  SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5666                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                  SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 2585                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                  SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 3280                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                  SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 3772                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                  SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 3779                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                  SANTIAGO                           CHILE         (COUNTERPARTY IS LESSEE), MSN 3772                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                       SAN ISIDRO                         PERU          (COUNTERPARTY IS LESSEE), MSN 35698                                 N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                       SAN ISIDRO                         PERU          (COUNTERPARTY IS LESSEE), MSN 36711                                 N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                       SAN ISIDRO                         PERU          (COUNTERPARTY IS LESSOR), MSN 35696                                 N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                       SAN ISIDRO                         PERU          (COUNTERPARTY IS LESSOR), MSN 40798                                 N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                       SAN ISIDRO                         PERU          (COUNTERPARTY IS LESSOR), MSN 35318                                 N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                       SAN ISIDRO                         PERU          (COUNTERPARTY IS LESSEE), MSN 3772                                  N/A
                                                                                                                                                          SERVICIO DE CAPACITACION - AEROLANE
                                                              AV ORELLLANA E11 - 28 Y                                                                     LINEAS AA‰REAS NACIONALES DEL ECUADOR
LATAMAIRLINES ECUADOR S.A            ATTN: INTERLINE BILLINGS AV CORUNA                                  QUITO                              ECUADOR       S.A. (C)                                         1/2/2004           N/A               N/A
                                                                                                                                                          CONTRATO DE PRESTACION DE SERVICIOS DE
                                                                                                                                                          PROCESAMIENTO GESTION Y MANTENCION
                                                                                                                                                          DE SISTEMAS COMERCIALES - AEROLANE,
                                                              AV ORELLLANA E11 - 28 Y                                                                     LINEAS AEREAS NACIONALES DEL ECUADOR
LATAMAIRLINES ECUADOR S.A            ATTN: INTERLINE BILLINGS AV CORUNA                                  QUITO                              ECUADOR       S.A. (C)                                         1/1/2012           N/A               N/A
                                                                                                                                                          AREA DE TRCONTRATO DE LAVANDERIA 2017
LAVANDERIA                                                                                                                                                (C)                                              12/1/2017          N/A           11/30/2020




                                                                                                                    11 of 16
                                                                            20-11257-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:08:03           Main Document
                                                                                                                Pg 58 of 65
                                                                                                        In re LATAM Airlines Ecuador S.A.
                                                                                                                Case No. 20-11257
                                                                                              Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                               Date of
                                                                                                                                                            Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty           Address1                  Address2             Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                     LORENZO DE GARAICOA
LECOMEXSA & LOGISITC SERVIC          821 ENTRE V.M.                                                        GUAYAQUIL                          ECUADOR       LECOMEXSA (C)                                     8/3/2018          N/A             8/3/2020
                                     ABDON CALDERON Y                                                                                                       RENOVACION CONTRATO ICM SERV
LEONARDO TEODORO QUINDE LAV          SANDIFORD. 346                                                        GUAYAQUIL                          ECUADOR       ELECTRICOS (C)                                    5/1/2019          N/A             3/1/2021
                                                                                                                                                            CONVENIO CORPORATIVO LINDE,
LINDE                                                                                                                                                       DESCUENTOS (C)                                   5/15/2019          N/A             4/1/2021
                                     KM ONCE Y MEDIO VIA                                                                                                    CONTRATO DE SUMINISTRO DE GAS - LINDE
LINDE ECUADOR S.A.                   DAULE S/N                                                             QUITO                              ECUADOR       ECUADOR S.A. (C)                                  5/21/2013         N/A            5/21/2020
LINDE GASES LTDA                                                                                                                                            SOLICITUD DE ADEMDUN - LINDE (C)                 10/21/2019         N/A           10/31/2022
                                     AV. ORELLANA E11-160 Y                                                                                                 SOPORTE Y MANTENIMIENTO DE
LINK DIGITAL DIGITALKN S.A.          WHYMPER                                                               QUITO                              ECUADOR       APLICACIONES LOCALES (C)                         1/20/2020          N/A            1/20/2022
                                     AV. 12 DE OCTUBRE 1830 Y
LLORENTE & CUENCA ECUADOR S          LUIS CORDE                                                            QUITO                              ECUADOR       LLORENTE CUENCA (C)                              10/18/2019         N/A           10/18/2020
                                                                                                                                                            CONTRATO COMERCIAL CON CLIENTE
LOGIKARD                                                                                                                                                    LOGIKARD                                         10/1/2018          N/A            10/1/2019
                                                                                                           SAN
                                                                                                           ANDRES                                           SERVICIOS DE LOGISTICA - LOGISTICA FERCAB
LOGISTICA FERCAB SAS.                BRR SCHOOL HOUSE                                                      ISLAND                             COLOMBIA      S.A.S. (C)                                       7/30/2014          N/A            7/30/2020
                                     IGNACIO SAN MARIA                                                                                                      CONTRATO DE SERVICIOS DE AGENCIA
LOPEZ MENA SERVICIOS ADUANE          OE330 Y NUNEZ DE.                                                     QUITO                              ECUADOR       ADUANERA (C)                                      8/1/2019          N/A            7/31/2021
                                                                                       KUALA LUMPUR
                                     ATTN: AZYAN SYAHIRAH                              AIRPORT 47200
MALAYSIA AIRLINES                    AHMAD SAZALI               EXECUTIVE              SUBANG                                                               MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                                                                                            SERVICIOS DE LIMPIEZA Y MANTENIMIENTO -
                                     KM 2.5 AV. JUAN TANCA                                                                                                  MANLIM MANTENIMIENTO Y LIMPIEZA S.A.
MANLIM MANTENIMIENTO Y LIMP          MARENGO SOLAR                                                         GUAYAQUIL                          ECUADOR       (C)                                              1/1/2017           N/A            4/30/2020
MANTA                                                                                                                                                       ALIMENTACION CONTINGENCIA MANTA (C)              11/1/2019          N/A            11/1/2021

                                     18 DE SEPTIEMBRE E3-15 Y                                                                                               CONTRATO DE SERVICIO DE ABASTECIMIENTO
MANUEL EXEQUIEL CASTRO DUQU          PAEZ                                                                  QUITO                              ECUADOR       - MANUEL EXEQUIEL CASTRO DUQUE (C)               1/24/2019          N/A            1/23/2021
                                     AVE. AMAZONAS Y ROCA
MANUEL MAXIMILIANO NARANJO I         477                                                                   QUITO                              ECUADOR       CONTRATO MAX NARANJO (C)                         3/15/2019          N/A            3/15/2021

                                     AV.10 DE AG. OE1-01 Y                                                                                                  CONTRATO DE PRESTACION DE SERVICIO DE
MARCO PAEZ ALMEIDA                   JOSO M. BORRE                                                         GUAYAQUIL                          ECUADOR       TRADUCCION - MARCO PAEZ ALMEIDA (C)               8/1/2016          N/A             8/1/2020
                                     AV.10 DE AG. OE1-01 Y
MARCO PAEZ ALMEIDA                   JOSO M. BORRE                                                         GUAYAQUIL                          ECUADOR       MARCO PAEZ (C)                                    8/1/2018          N/A             8/1/2020

                                     AV. DE LOS GRANADOS E11-                                                                                               CONTRATO ARRENDAMIENTO DE VEHICULOS
MAREAUTO S.A..                       26 Y AV. 6                                                            QUITO                              ECUADOR       A LARGO PLAZO - MAREAUTO S.A. (C)                2/15/2014          N/A               N/A
                                     AV. DE LOS GRANADOS E11-                                                                                               CONTRATO ARRENDAMIENTO DE VEHICULOS -
MAREAUTO S.A..                       26 Y AV. 6                                                            QUITO                              ECUADOR       MAREAUTO S.A. (C)                                1/30/2016          N/A               N/A
                                                                                                                                                            CONTRATO DE ARRENDAMIENTO - MARIA
MARÍA SUNTAXI                                                                                                                                               BLANCA SUNTAXI CUSHI (C)                          6/2/2018          N/A             6/1/2020
                                                                                                                                              UNITED
MARSH LIMITED                        ATTN: GENERAL COUNSEL      1 TOWER PLACE WEST     TOWER PLACE         LONDON                  EC3R 5BU   KINGDOM       INSURANCE AGREEMENT                               4/1/2020          N/A               N/A
                                                                                                                                              UNITED
MARSH LIMITED                        ATTN: GENERAL COUNSEL      1 TOWER PLACE WEST     TOWER PLACE         LONDON                  EC3R 5BU   KINGDOM       INSURANCE AGREEMENT                               4/1/2020          N/A               N/A
                                                                                                                                                            SERVICIO PLANIFICACION DIGITAL DE
MARURIDIGITAL CIA LTDA MARD                                                                                                                                 PUBLICIDAD - MARURI DIGITAL (C)                   1/1/2016          N/A             1/1/2021
                                                                                                                                                            CONVENIO HOSPEDAJE - LA CASA DE
MAX EDUARDO ARIAS LARIOS                                                                                                                                    HOSPEDAJE CAPITAN MAX (C)                        8/15/2017          N/A               N/A
                                     CUMBAYA / AV PAMPITE Y
MC CANN ERICKSON ECUADOR PU          SIMON VA S/N                                                          QUITO                              ECUADOR       COMUNICACIONES INTERNAS (C)                      7/26/2018          N/A            7/26/2020
                                                                                                                                                            CONTRATO CIVIL DE PRESTACION DE
                                                                                                                                                            SERVICIOS TECNICOS ESPECIALIZADOS - MC
MC COMUNICACIONES                                                                                                                                           COMUNICACIONES (C)                                9/3/2014          N/A               N/A
                                                                                                                                                            CONTRATO DE ALIMENTACION CONTING MC
MCDONALS                                                                                                                                                    DONALS(C)                                        4/15/2019          N/A            4/14/2021
MEDICALVIP CIA.LTDA                                                                                                                                         DISPENSARIO MEDICALVIP QUITO (C)                 1/15/2020          N/A            1/14/2022
                                                                                                                                                            CONTRATO DE SERVICIO DE ESTUDIO -
MERCAPER MERCADO Y PERSONAL                                                                                                                                 MERCAPER SA (C)                                   1/1/2014          N/A               N/A




                                                                                                                      12 of 16
                                                                             20-11257-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:08:03           Main Document
                                                                                                                 Pg 59 of 65
                                                                                                         In re LATAM Airlines Ecuador S.A.
                                                                                                                 Case No. 20-11257
                                                                                               Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                Date of
                                                                                                                                                             Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
              Contract Counterparty            Address1                  Address2            Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                      CATALINA ALDAZ N34-115                                                                                                 SERVICIO RELACIONES PUBLICAS- MC
MERCEDES DEL ROSARIO CORDOV           Y PORTUGAL                                                            QUITO                              ECUADOR       COMUNICACIONES (C)                                9/3/2014          N/A               N/A
                                      CATALINA ALDAZ N34-115
MERCEDES DEL ROSARIO CORDOV           Y PORTUGAL                                                            QUITO                              ECUADOR       SERVICIOS DE RELACIONES PUBLICAS (C)             10/18/2019         N/A           10/18/2020
                                      JALAN ANGKASA BLOK B-
MERPATI NUSANTARA AIRLINES            15, KAV 23                                                            JAKARTA                 10720      INDONESIA     MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                                                                                             SERVICIO LOCUCION - INVERSION Y SERVICIOS
NVERSION Y SERVICIOS DE LOS ANDES                                                                                                                            DE LOS ANDES (C)                                  6/1/2013          N/A               N/A
                                                                                                                                                             CONTRATO DE PRESTACION DE SERVICIOS DE
                                      AV.SIMON BOLIVAR S/N Y                                                                                                 ARRENDAMIENTO E INSTALACIONES DE
OTECEL S.A.                           NAYON.                                                                QUITO                              ECUADOR       BIENES Y EQUIPOS - OTECEL S.A (C)                12/15/2007         N/A               N/A
                                      AV.SIMON BOLIVAR S/N Y
OTECEL S.A.                           NAYON.                                                                QUITO                              ECUADOR       OTECEL (C)                                       6/25/2018          N/A            7/25/2021
                                      AV. COLON E480 Y AV.
PACO COMERCIAL E INDUSTRIA            NUEVE DE OCTUB                                                        GUAYAQUIL                          ECUADOR       ADEMDUN PACO - LATAM TRAVEL (C)                   3/1/2017          N/A               N/A
                                      AV. COLON E480 Y AV.                                                                                                   ADEMDUN AMPLIACION DE CONTRATO CON
PA-CO COMERCIAL E INDUSTRIAL S.A.     NUEVE DE OCTUB                                                        GUAYAQUIL                          ECUADOR       PACCO (C)                                         5/8/2019          N/A            11/8/2020
                                                                                                                                                             CONTRATO DE PINTURA DE INTERIORES
PAILLACHO GOMEZ LENIN JAVIE           6 DE DICIEMBRE                                                        QUITO                              ECUADOR       AERONAVES (C)                                     8/1/2019          N/A             8/1/2020

                                                                                                                                                             CONVENIO ANDANDO TARIFAS PARA
PASAJEROS INDIVIDUALES                                                                                                                                       PASAJEROS INDIVIDUALES CRUCERO 2020 (C)           1/1/2020          N/A           12/31/2020
                                                                                                                                                             CONTRATO DE COMPRAVENTA DE
                                      PANAMERICANA KM 7 1/2                                                                                                  PRODUCTOS ALIMENTICIOS- PEPSICO
PEPSICO ALIMENTOS ECUADOR C           JUAN DE SELIS                                                         QUITO                              ECUADOR       ALIMENTOS ECUADOR CIA LTDA. (C)                   7/2/2015          N/A             7/2/2020
                                      CIRCUNVALACION SUR 813                                                                                                 SERVICIOS TECNICOS EN COMUNICACION Y
PERCREA CIA LTDA PERFIL CRE           E HIGUERAS                                                            GUAYAQUIL                          ECUADOR       MARKETING EN BTK Y TRADE - PERCREA (C)            1/1/2016          N/A             1/1/2021
                                                                                                                                                             CONTRATO DE SERVICIOS PROFESIONALES
                                      AV REPUBLICA DE EL                                                                                                     LEGALES - PEREZ, BUSTAMANTE Y ABOGADOS
PEREZ, BUSTAMANTE & PONCE             SALVADOR 1082                                                         QUITO                              ECUADOR       (C)                                              5/15/2020          N/A           12/31/2021
PLAGAS                                                                                                                                                       CONTRATO PLAGAS (C)                              6/11/2018          N/A            6/11/2020
                                      VIA AL PUERTO MARITIMO                                                                                                 CONTRATO DE BODEGA Y DISTRIBUCION DE
PORTRANS S.A.                         KM 3.5 AV. 2                                                          GUAYAQUIL                          ECUADOR       UNIFORMES LATAM - PORTRANS S.A. (C)              1/10/2020          N/A            1/10/2022
PRICE WATERHOUSE & CO                 CARRERA 7 156 80 P17                                                  BOGOTA                             COLOMBIA      (ATC) PWC EECC 2019 XLAR                         2/10/2020          N/A            7/31/2020
                                      REINALDO FLORES E2-23 Y                                                                                                CONTRATO DE SUMINISTRO CHOCOLATE
PRODUCTOS SKSFARMS CIA. LTD           AURELIO GUE                                                           QUITO                              ECUADOR       PACARI (C)                                       8/19/2019          N/A            8/19/2021
                                                                                                                                                             ALIMENTACION CONTINGENCIA PROCAFE
PROMOTORA DE CAFE COLOMBIANO          CALLE 73 8 13                                                         BOGOTA                             COLOMBIA      QUITO (C)                                         9/1/2018          N/A            6/30/2021
                                      COREA NO. 126 Y AV.
PROMOTORA ECUATORIANA DE CA           AMAZONAS                   EDIFI                                      QUITO                              ECUADOR       CONTRATO PROCAFECOL (C)                          1/1/2019           N/A           12/31/2021
PUBLIPROMUEVE S.A.                                                                                                                                           PUBLIPROMUEVE S.A. (C)                           7/31/2019          N/A            7/31/2020
                                      AV AMAZONAS 4545 Y                                                                                                     SERVICIO PUNTO RED INTERNET - PUNTO NET
PUNTONET S.A                          PEREIRA                                                               QUITO                              ECUADOR       S. A. (C)                                        3/27/2009          N/A            3/27/2020
PURE                                                                                                                                                         CONVENIO PURE - LATAM (C)                        1/1/2020           N/A           12/31/2020
                                      ISLA GENOVESA 201 Y ISLA
QUANTUM S.A.                          FLOREANA.                                                             QUITO                              ECUADOR       CONTRATO QUANTUM (C)                             1/25/2019          N/A            1/25/2021
                                      ISLA GENOVESA 201 Y ISLA
QUANTUM S.A.                          FLOREANA.                                                             QUITO                              ECUADOR       CONTRATO QUANTUM (C)                             1/25/2019          N/A            1/25/2021
                                      AV. NACIONES UNIDAS S/N                                                                                                CONTRATO PARA LA INTEGRACION
QUITOTELCENTER S.A.                   Y AV. DE LO                                                           QUITO                              ECUADOR       EMPRESARIAL - QUITOTELCENTER S.A. (C)             1/1/2015          N/A           12/31/2024

RAUL VASCONEZ LIBERIO.                LA 35 AVA Y CHEMBERS.                                                 GUAYAQUIL                          ECUADOR       ADENDUM RAUL VASCONEZ                            11/27/2019         N/A           11/27/2021
                                      VIA A DAULE KM 6.5 AV.                                                                                                 CONTRATO DE SUMINISTRO DE AGUA - APV
REFRESCOS SIN GAS S.A. RE.S           PRINCIPAL S/                                                          GUAYAQUIL                          ECUADOR       (C)                                              8/24/2019          N/A            8/24/2021

                                                                                                                                                             SERVICIO DE ALIMENTACION FUNCIONARIOS -
RESTAURANTE OLIMPICO SAC                                                                                                                                     RESTAURANTE OLIMPICO SAC (C)                     1/28/2016          N/A            1/28/2021
                                      AV. JAVIER PRADO OESTE                                                MAGDALEN
RETAIL IN MOTION LATIN AMER           NRO. 795.                                                             A DEL MAR                          PERU          CONTRATO BOB ECUADOR - RIM                       7/12/2017          N/A            1/11/2023
                                                                                                                                                             INSTALACION DE EQUIPO DEACCESO
ROYAL SECURITY                                                                                                                                               VEHICULAR-ROYAL SECURITY (C)                     11/19/2014         N/A           11/19/2019




                                                                                                                       13 of 16
                                                                             20-11257-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:08:03            Main Document
                                                                                                                  Pg 60 of 65
                                                                                                           In re LATAM Airlines Ecuador S.A.
                                                                                                                   Case No. 20-11257
                                                                                                 Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                  Date of
                                                                                                                                                               Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty          Address1                     Address2             Address3            City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                     AV.AMAZONAS N35-17 Y                                                                                                      SERVICIO ASESORIA Y PATROCINIO ANTE S.
RP&C ABOGADOS CIA. LTDA.             JUAN PABLO SAE                                                           QUITO                              ECUADOR       RENTAS - RP Y C ABOGADOS (C)                      1/4/2016          N/A              N/A
SACHA                                                                                                                                                          CONTRATO SACHA (C)                                4/1/2020          N/A           12/31/2024
                                                                                                                                                               CONTRATO DE PRESTACION DE SERVICIO -
SEGUNDO MIGUEL GUACHAMIN PI          CALLE B 59 Y PASAJE SIETE.                                               QUITO                              ECUADOR       GUACHAMIN PILLAJO SEGUNDO MIGUEL (C)              1/1/2019          N/A             1/1/2021
                                                                                                                                                               ADENDUM CONTRATO MIGULE GUACHAMIN
SEGUNDO MIGUEL GUACHAMIN PILLAJO     CALLE B 59 Y PASAJE SIETE.                                               QUITO                              ECUADOR       (C)                                               1/1/2019          N/A             1/1/2021
                                     AV MIGUEL H ALCIVAR S/N                                                                                                   ADEDUM SEGURIDAD ASC - REDUCCION DE
SEGURIDAD PRIVADA ACTIVE             Y AV FRA                                                                 GUAYAQUIL                          ECUADOR       TARIFAS 2020 (C)                                  1/1/2020          N/A               N/A
                                     AV. MIGUEL H. ALCIVAR
SEGURIDAD PRIVADA ACTIVE             S/N Y AV. FRA                                                            GUAYAQUIL                          ECUADOR       ADEMDUN ASC- ETR OCC LOH (C)                      1/1/2020          N/A               N/A
                                     AV. MIGUEL H. ALCIVAR
SEGURIDAD PRIVADA ACTIVE             S/N Y AV. FRA                                                            GUAYAQUIL                          ECUADOR       ADEMDUN ASC - LATAM TRAVEL (C)                    1/1/2020          N/A               N/A
                                     AV. MIGUEL H. ALCIVAR                                                                                                     ADENDA 5 - CONTRATO SEGURIDAD LAN
SEGURIDAD PRIVADA ACTIVE SE          S/N Y AV. FRA                                                            GUAYAQUIL                          ECUADOR       ECUADOR (C)                                       3/1/2019          N/A            2/29/2020
                                     AV. MIGUEL H. ALCIVAR
SEGURIDAD PRIVADA ACTIVE SE          S/N Y AV. FRA                                                            GUAYAQUIL                          ECUADOR       ADENDUM ASC TARIFA (C)                            4/1/2019          N/A            11/1/2019
                                     AV. MIGUEL H. ALCIVAR
SEGURIDAD PRIVADA ACTIVE SE          S/N Y AV. FRA                                                            GUAYAQUIL                          ECUADOR       ADENDEUM ASC MANTA (C)                           10/23/2019         N/A           10/23/2021
SERIES TIP TOP                                                                                                                                                 CONVENIO SERIES TIP TOP 2020 (C)                  1/1/2020          N/A           12/31/2020
                                     AV. ORELLANA Y AV.
SERVICIOS DEL ECUADOR SEREC          NUEVE DE O E4-44                                                         GUAYAQUIL                          ECUADOR       CONTRATO DE SUMINISTRO DE LIMPIEZA (C)            5/1/2019          N/A             5/1/2021
                                     AV. ORELLANA Y AV.
SERVICIOS DEL ECUADOR SEREC          NUEVE DE O E4-44                                                         GUAYAQUIL                          ECUADOR       ADEMDUN SEREC -LATAM TRAVEL (C)                   1/1/2020          N/A               N/A
                                     FRANCISCO DE PINSHA S12-
SERVICIOS WFSE ECUADOR C.L.          252 Y VIA L                                                              QUITO                              ECUADOR       SERVICIOS WFSE ECUADOR CL                         2/2/2018          N/A            2/21/2020
                                                                                                                                                               CONTRATO DE PRESTACION DE SERVICIOS
SERVIPALLET S.A.                                                                                                                                               TRASLADO - SERVIPALLET S.A. (C)                   5/1/2009          N/A            4/30/2020
SETEL TV                                                                                                                                                       SETEL TV POR CABLE                                4/1/2018          N/A            4/1/2022
                                     ALBORADA X ETAPA MZ                                                                                                       CONTRATO DE TRANSPORTE POR
SETURNA SERVICIOS TURISTICO          103 V 19                                                                 GUAYAQUIL                          ECUADOR       CONTINGENCIA EN GYE(C)                            4/2/2019          N/A             4/2/2021
                                                                                                                                                               ALIMENTACION CONTINGENCIA SHEMLON
SHEMLON QUITO                                                                                                                                                  QUITO (C)                                         9/1/2018          N/A            6/30/2021
                                     JOAQUIN ORRANTIA S/N Y
SHEMLON S.A                          JUAN TANCA M                                                             GUAYAQUIL                          ECUADOR       ALIMENTACION CONTINGE GYE SHEMLON (C)             1/1/2019          N/A           12/31/2021
                                                                                                              WASHINGT                                         SERVICIOS PROFESIONALES DE ASESORIA
SILVERBERG, GOLDMAN & BIKOF          1101 30 STREET, N.W.     SUITE 120                                       ON        DC            20007                    JURIDICA - SILVERBERG GOLDMAN LLP (C)            11/23/2016         N/A               N/A
                                     AIRLINE HOUSE 25 AIRLINE
SINGAPORE AIRLINES                   RD                                                                       SINGAPORE               819829     SINGAPORE     MITA AGREEMENTS                                     N/A             N/A               N/A
                                     AV. AMAZONAS N39-169 Y
SIPSE SIPSE ECUADOR CIA LTD          GASPAR DE VI                                                             QUITO                              ECUADOR       ALQULLER PANTALLAS (C)                            1/1/2019          N/A             1/1/2022
                                                                                                                                                               SOPORTE INFORMATICO PARA GESTION
SITCOBTECNO CIA. LTDA..                                                                                                                                        TELEFONICA - SITCOBTECNO (C)                      5/1/2014          N/A             5/1/2020
                                                                                                                                                               GROUND TRANSPORTATION SERVICES -
SKYHOP GLOBAL LLC                                                                                                                                              SKYHOP GLOBAL LLC (C)                             8/1/2016          N/A               N/A
                                                                                                                                                               ADEMDUN DE SERVICIOS S.L. BACK OFFICE.
SL-BACK OFFICE SERVICES S.A          URB LA GARZOTA SOLAR 7                                                   GUAYAQUIL                          ECUADOR       ENLACE (C)                                        7/1/2018          N/A           12/31/2020

SL-BACK OFFICE SERVICES S.A          URB LA GARZOTA SOLAR 7                                                   GUAYAQUIL                          ECUADOR       ADEMDUN ENLACE 2020 (C)                           1/1/2020          N/A            6/30/2020
                                     AVENIDA PRESIDENTE                                                                                                        CONTRATO HOTEL KENENDY SCL - LA, XL, 4M
SOCIEDAD OPERADORA HOTELERA          KENNEDY 172 1727                                                         VITACURA                           CHILE         (C)                                              12/1/2019          N/A           11/30/2022
                                     DE LAS GOLONDRINAS
SOUNDING BOARDS S.A. SOBOSA          #137 DE LAS ALON                                                         QUITO                              ECUADOR       SOUNDING BOARDS (C)                               7/2/2018          N/A             7/2/2020
                                     2800 EXECUTIVE WAY
SPIRIT AIRLINES                      #6542                                                                    MIRAMAR       FL        33025                    STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
SUMESA S.A                                                                                                                                                     SUMESA S.A (C)                                    5/9/2019          N/A            5/31/2021
                                     AV INTEROCOANICA S/N Y                                                                                                    CONTRATO DE ALIMENTACION CONTING UIO
SUSHICORP S.A.                       Y FRANCISCO                                                              QUITO                              ECUADOR       KOBE (C)                                          9/1/2018          N/A            8/30/2021
                                                                  ADVANCED EXPERT
SWISS INTERNATIONAL AIR LINES        ATTN: CEDRIC BUTTERLIN       INTERLINE ACCOUNTING   P.O. BOX CH- 4002    LAS CONDES                         CHILE         MITA AGREEMENTS                                     N/A             N/A              N/A
TALMA                                                                                                                                                          ADENDA CONTRATO TALMA ECUADOR (C)                11/30/2019         N/A           11/30/2023




                                                                                                                         14 of 16
                                                                             20-11257-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:08:03            Main Document
                                                                                                                 Pg 61 of 65
                                                                                                         In re LATAM Airlines Ecuador S.A.
                                                                                                                 Case No. 20-11257
                                                                                               Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                Date of
                                                                                                                                                             Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty             Address1                  Address2             Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                             CONTRATO ASEO MANTENIMIENTO ECUADOR
TALMA ECUADOR SERVICIOS AEROPORT      VIA ALPACHACA QUITO        PICHINCHA                                  QUITO                              ECUADOR       (C)                                              12/2/2019          N/A           11/30/2022
                                      AERO INTERNAC DE
TAM LINHAS AEREAS SA                  BRASILIA SN                                                           BRASILIA                           BRAZIL        FC_LATAM_GROUP (F)                               9/20/2018          N/A           12/31/2025
                                      AERO INTERNAC DE
TAM LINHAS AEREAS SA                  BRASILIA SN                                                           BRASILIA                           BRAZIL        FC_LAN_EQUADOR (F)                               9/20/2018          N/A           12/31/2025

                                      AV. AMAZONAS N24-260 Y
TAME                                  AV. COLON. EDIFICIO TAME                                              QUITO                              ECUADOR       MITA AGREEMENTS                                     N/A             N/A               N/A

                                      AV. AMAZONAS N24-260 Y
TAME                                  AV. COLON. EDIFICIO TAME                                              QUITO                              ECUADOR       PROTECTION AGREEMENT                                N/A             N/A               N/A
                                      RUA DEZESSEIS DE MARCO
TCL                                   80. 80                                                                PETROPOLIS                         BRAZIL        CONTRATO LATAM TRAVEL - TCL (C)                  12/1/2018          N/A           12/31/2020
                                      TOMAS CHARIOVE N49-04                                                                                                  CONTRATO RECEPCION DOC ELECTRONICOS
TECHNOSIGNATURE ECUADOR DE FACTURAC   Y MANUEL VALD                                                         QUITO                              ECUADOR       ECUADOR                                          2/13/2017          N/A            2/12/2021
                                      AV. LUIS ORRANTIA SOLAR
TELCONET S.A.                         21 Y AV. VI                                                           GUAYAQUIL                          ECUADOR       SERVICIOS DE INTERNET - TELCONET S.A. (C)         5/2/2016          N/A             5/2/2020
                                                                                                                                                             CONVENIO TELEFONICA TARIFA PRIVADA 2020
TELEFONICA TARIFA PRIVADA                                                                                                                                    (C)                                               1/1/2020          N/A           12/31/2020
                                                                                                                                                             CONTRATO TERMICARGA AEROPUERTO
TERMICARGA AEROPUERTO BALTRA                                                                                                                                 BALTRA (C)                                        8/1/2019          N/A             8/1/2020
                                      AV DE LAS AMERICAS S/N Y                                                                                               SERVICIO DE ESPACIOS PUBLICITARIOS -
TERMINAL AEROPORTUARIA DE G           AV I AYORA                                                            GUAYAQUIL                          ECUADOR       TAGSA (C)                                         1/1/2015          N/A             1/1/2021
                                      AV DE LAS AMERICAS S/N Y
TERMINAL AEROPORTUARIA DE G           AV I AYORA                                                            GUAYAQUIL                          ECUADOR       CARTA DEVOLUCION TAGSA (C)                       10/1/2018          N/A            9/30/2021
                                                                                                                                                             CESION DE CONTRATO DE PRESTACION DE
                                      AV DE LAS AMERICAS SN Y                                                                                                SERVICIOS - TERMINAL DE CARGA DEL
TERMINAL DE CARGAS DEL ECUA           AV. ISIDRO                                                            GUAYAQUIL                          ECUADOR       ECUADOR S.A TERMICARGA (C)                        7/4/2017          N/A               N/A
                                                                                                                                                             CONTRATO DE ALIMENTOS APV - TERRAFERTIL
TERRAFERTIL S.A.                      PRINCIPAL S/N          VIA A LAGUNA DE MOJA                           QUITO                              ECUADOR       (C)                                              8/22/2019          N/A            8/22/2021
                                      ATTN: INWARD CONTROL 89 VIBHAVADI RANGSIT
THAI AIRWAYS INTERNATIONAL            NP                     ROAD                                           BANGKOK                            THAILAND      MITA AGREEMENTS                                     N/A             N/A               N/A
                                      AMAZONAS 23-23 Y
TIERRA DE FUEGO                       VEINTIMILLA                                                           QUITO                              ECUADOR       CONVENIO TIERRA DE FUEGO 2020 (C)                 1/1/2020          N/A           12/31/2020
                                      PO BOX 2101, GLADSTONE                                                MELBOURN
TIGER AIRWAYS AUSTRALIA               PARK                                                                  E        VIC            3043       AUSTRALIA     STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                      NUNEZ DE VELA NO.34-14
TOP LABORAL RECURSOS HUMANO           Y AV. ATAHUA                                                          QUITO                              ECUADOR       ADENDUM MANPOWER (C)                             3/15/2019          N/A            8/31/2020
                                      NUNEZ DE VELA NO.34-14
TOP LABORAL RECURSOS HUMANO           Y AV. ATAHUA                                                          QUITO                              ECUADOR       NEUVO CONTRATO MANPOWER ECUADOR (C)              10/31/2019         N/A             1/1/2022

TOUR OPERADOR GALAQUIWI                                                                                                                                      CONVENIO TOUR OPERADOR GALAQUIWI (C)              1/1/2020          N/A           12/31/2020
                                      MALECON 1401 E                                                                                                         DESPACHO OPERACIONAL LA GYE -
TRANSOCEANICA CIA LTDA.               ILLINGWORTH P.O. BOX                                                  GUAYAQUIL                          ECUADOR       TRANSOCEANICA CIA LTDA (C)                        3/1/2004          N/A               N/A
                                      MALECON 1401 E                                                                                                         DESPACHO OPERACIONAL LA UIO -
TRANSOCEANICA CIA LTDA.               ILLINGWORTH P.O. BOX                                                  GUAYAQUIL                          ECUADOR       TRANSOCEANICA CIA LTDA (C)                       4/26/2012          N/A               N/A
                                      MALECON 1401 E                                                                                                         SERVICIO DESPACHO OPERACIONAL -
TRANSOCEANICA CIA LTDA.               ILLINGWORTH P.O. BOX                                                  GUAYAQUIL                          ECUADOR       TRANSOCEANICA CIA LTDA. (C)                      4/26/2012          N/A               N/A
                                                                                                                                                             SERVICIOS DE CUSTODIA ARMADA -
                                                                                                                                                             TRANSPORTADORA ECUATORIANA DE
TRANSPORTADORA ECUATORIANA            AV LA PRENSA 3558                                                     QUITO                              ECUADOR       VALORES TEVCOL CIA. LTDA. (C)                     4/1/2009          N/A             4/1/2020
TRANSPORTADORA ECUATORIANA            AV LA PRENSA 3558                                                     QUITO                              ECUADOR       TEVCOL (C)                                        7/1/2019          N/A             7/1/2020
                                      AVENIDA PRESIDENTE                                                                                                     SERVICIOS DE ASISTENCIA - TRANSPORTE
TRANSPORTE AEREO S.A.                 RIESCO 5711                                                           SANTIAGO                           CHILE         AEREO S.A. (C)                                    4/1/2009          N/A             4/1/2020
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                             BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.                 ESTADO 10, PISO 11                                                    SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 2872                                  N/A
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                             BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.                 ESTADO 10, PISO 11                                                    SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 2864                                  N/A




                                                                                                                       15 of 16
                                                                        20-11257-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:08:03            Main Document
                                                                                                            Pg 62 of 65
                                                                                                    In re LATAM Airlines Ecuador S.A.
                                                                                                            Case No. 20-11257
                                                                                          Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                           Date of
                                                                                                                                                        Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty           Address1                Address2            Address3           City        State       Zip        Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                        BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.               ESTADO 10, PISO 11                                                 SANTIAGO                           CHILE         (COUNTERPARTY IS LESSEE), MSN 3772                                  N/A
                                    MALECON SIMON BOLIVAR
TRANSSKY                            1401                                                               GUAYAQUIL                          ECUADOR       TRANSSKY                                         1/1/2018           N/A             1/1/2022
                                    MALECON SIMON BOLIVAR                                                                                               CONTRATO DE PRESTACION DE SERVICIO DE
TRANSSKY S.A..                      1401                                                               GUAYAQUIL                          ECUADOR       COURRIER - TRANSSKY S.A. (C)                     3/4/2017           N/A             3/4/2020
                                                                                                                                                        WHEELCHAIR SERVICES - TRIANGLE SERVICES
TRIANGLE SERVICES INC               10-63 JACKSON AVE         GROUND FLOOR                             NEW YORK NY             11101                    OF FLORIDA INC (C)                               5/1/2015           N/A               N/A
                                                                                                       CAPITAL
TRUPPEL GUALTERIO                   AV. CALLAO 875 PISO 4 G                                            FEDERAL                            ARGENTINA     (ATC) CARTA OFERTA GUALTERIO TRUPPEL             1/1/2018           N/A               N/A
                                                                                                                                                        CONVENIO UNIVERSIDAD TECNICA DE
UNIVERSIDAD TECNICA DE MANABI                                                                                                                           MANABI (C)                                       4/1/2020           N/A            4/30/2021
UPFRONT                                                                                                                                                 CONVENIO DESCUENTOS UPFRONT (C)                  6/30/2019          N/A            6/30/2021
                                                                                                                                                        CONTRATO DE SERVICIOS DE ABOGADOS -
URIA MENENDEZ ABOGADOS SLP.                                                                                                                             URIA Y MENENDEZ (C)                              2/27/2004          N/A               N/A
                                                                                                       BURLINGA
VIRGIN AMERICA                      555 AIRPORT BLVD                                                   ME            CA        94010                    MITA AGREEMENTS                                     N/A             N/A               N/A
                                                              PARQUE DE NEGOCIOS
                                                              MAS BLAU IIPLA DE    508820 EL PRAT DE
VUELING AIRLINES                    NICK ASHTON               L’ESTANY             LLOBREGAT           BARCELONA                          SPAIN         MITA AGREEMENTS                                     N/A             N/A               N/A
WEST JET                            22 AERIAL PLACE NE                                                 CALGARY                 T2E 3J1    CANADA        MITA AGREEMENTS                                     N/A             N/A               N/A
WEST JET                            22 AERIAL PLACE NE                                                 CALGARY                 T2E 3J1    CANADA        STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                                                                        CONTRATO DE VENTA INTALACION
                                    FCO. DALMAU LOTE 6 Y                                                                                                MANTENIMIENTO Y REPARACION - XAVIER
XAVIER FLORES ZAPATA.               CALLE 2.                                                           QUITO                              ECUADOR       ALFONSO FLORES ZAPATA (C)                        1/1/2015           N/A             1/1/2022
                                    JUAN PABLO SANZ 3623 Y
XEROX DEL ECUADOR S.A.              AV.AMAZONAS                                                        QUITO                              ECUADOR       ADENDA XEROX (C)                                 6/30/2017          N/A            6/30/2022




                                                                                                                  16 of 16
               20-11257-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:08:03                   Main Document
                                                                       Pg 63 of 65
 Fill in this information to identify the case:

 Debtor name         LATAM Airlines Ecuador S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11257
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      See Attached                                                                                                           D
             Schedule H                                                                                                             E/F
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                                       20-11257-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:08:03    Main Document
                                                                                                            Pg 64 of 65
                                                                                                    In re LATAM Airlines Ecuador S.A.
                                                                                                            Case No. 20-11257
                                                                                                          Schedule H: Codebtors

                                                                                                                                                                                                            Applicable Schedule
           Name of Codebtor                          Address1                         Address2              City                 State    Zip       Country                  Name of Creditor                   (D, E/G, G)
                                       AV. COSTANERA RAFAEL OBLIGADO Y      PREDIO DE COSTA SALGUERO
LAN ARGENTINA S.A.                     JERÓNIMO SALGUERO SIN NÚMERO         PARK, C.A.B.A.           CABA                                       ARGENTINA     CONSUMIDORES LIBRES COOP. LTDA, LITIGATION)            F
                                       RUA VERBO DIVINO, 2001, 4º ANDAR, CJ
TAM S.A.                               41, SÃO PAULO/SP                                              SAO PAULO                                  BRAZIL        CONSUMIDORES LIBRES COOP. LTDA, LITIGATION)            F
                                                                            AV RCA ARGENTINA Y AV
                                                                            MCAL LÓPEZ, PISO 8
TRANSPORTES AÉREOS DEL MERCOSUR S.A.   EDIFICIO TORRE DE LAS AMÉRICAS       OFICINAS A Y B           ASUNCIÓN                                   PARAGUAY      CONSUMIDORES LIBRES COOP. LTDA, LITIGATION)            F




                                                                                                                   1 of 1
            20-11257-jlg           Doc 8         Filed 09/08/20 Entered 09/08/20 16:08:03                            Main Document
                                                              Pg 65 of 65




Fill in this information to identify the case:

Debtor name         LATAM Airlines Ecuador S.A.

United States Bankruptcy Court for the:     SOUTHERN DISTRICT OF NEW YORK

Case number (if known)    20-11257
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       September 8, 2020               X /s/ Ramiro Alfonsín Balza
                                                           Signature of individual signing on behalf of debtor

                                                            Ramiro Alfonsín Balza
                                                            Printed name

                                                            Chief Financial Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
